EXHIBIT 10.1


EXECUTION COPY






CLASS A-1 NOTE PURCHASE AGREEMENT
(SERIES 2017-1 VARIABLE FUNDING SENIOR NOTES, CLASS A-1)
dated as of October 23, 2017
among
DB MASTER FINANCE LLC,
as Master Issuer,
DB MASTER FINANCE PARENT LLC,
DB FRANCHISING HOLDING COMPANY LLC,
DB MEXICAN FRANCHISING LLC,
DD IP HOLDER LLC,
BR IP HOLDER LLC,
BR UK FRANCHISING LLC,
DUNKIN’ DONUTS FRANCHISING LLC,
BASKIN-ROBBINS FRANCHISING LLC,
DB REAL ESTATE ASSETS I LLC and
DB REAL ESTATE ASSETS II LLC,
each as a Guarantor,
DUNKIN’ BRANDS, INC.,
as Manager,
CERTAIN CONDUIT INVESTORS,
each as a Conduit Investor,
CERTAIN FINANCIAL INSTITUTIONS,
each as a Committed Note Purchaser,
CERTAIN FUNDING AGENTS,
COÖPERATIEVE RABOBANK, U.A., NEW YORK BRANCH,
as L/C Provider,
COÖPERATIEVE RABOBANK, U.A., NEW YORK BRANCH,
as Swingline Lender,
and
COÖPERATIEVE RABOBANK, U.A., NEW YORK BRANCH,
as Administrative Agent





--------------------------------------------------------------------------------













TABLE OF CONTENTS
Page
ARTICLE I DEFINITIONS    2
Section 1.01    Definitions    2
Section 1.02    Defined terms    2
ARTICLE II PURCHASE AND SALE OF SERIES 2017-1 CLASS A-1 NOTES    8
Section 2.01    The Initial Advance Notes    8
Section 2.02    Advances    9
Section 2.03    Borrowing Procedures    10
Section 2.04    The Series 2017-1 Class A-1 Notes    13
Section 2.05    Reduction in Commitments    13
Section 2.06    Swingline Commitment    16
Section 2.07    L/C Commitment    19
Section 2.08    L/C Reimbursement Obligations    23
Section 2.09    L/C Participations    25
ARTICLE III INTEREST AND FEES    27
Section 3.01    Interest    27
Section 3.02    Fees    29
Section 3.03    Eurodollar Lending Unlawful    29
Section 3.04    Deposits Unavailable    30
Section 3.05    Increased Costs, etc.     30
Section 3.06    Funding Losses    31
Section 3.07    Increased Capital or Liquidity Costs    31
Section 3.08    Taxes    32
Section 3.09    Change of Lending Office    36
ARTICLE IV OTHER PAYMENT TERMS    36
Section 4.01    Time and Method of Payment    36
Section 4.02    Order of Distributions    37
Section 4.03    L/C Cash Collateral    37
Section 4.04    Alternative Arrangements with Respect to Letters of Credit    38
ARTICLE V THE ADMINISTRATIVE AGENT AND THE FUNDING AGENTS    38
Section 5.01    Authorization and Action of the Administrative Agent    38
Section 5.02    Delegation of Duties    39
Section 5.03    Exculpatory Provisions    39
Section 5.04    Reliance    40
Section 5.05    Non-Reliance on the Administrative Agent and Other
Purchasers    40
Section 5.06    The Administrative Agent in its Individual Capacity    40
Section 5.07    Successor Administrative Agent; Defaulting Administrative
Agent    40
Section 5.08    Authorization and Action of Funding Agents    42



Section 5.09    Delegation of Duties    42
Section 5.10    Exculpatory Provisions    43
Section 5.11    Reliance    43
Section 5.12    Non-Reliance on the Funding Agent and Other Purchasers    43
Section 5.13    The Funding Agent in its Individual Capacity    44
Section 5.14    Successor Funding Agent    44
ARTICLE VI REPRESENTATIONS AND WARRANTIES    44
Section 6.01    The Master Issuer    44
Section 6.02    The Manager    46
Section 6.03    Lender Parties    46
ARTICLE VII CONDITIONS    48
Section 7.01    Conditions to Issuance and Effectiveness    48
Section 7.02    Conditions to Initial Extensions of Credit    48
Section 7.03    Conditions to Each Extension of Credit    48
ARTICLE VIII COVENANTS    50
Section 8.01    Covenants    50
ARTICLE IX MISCELLANEOUS PROVISIONS    51
Section 9.01    Amendments    51
Section 9.02    No Waiver; Remedies    52
Section 9.03    Binding on Successors and Assigns    52
Section 9.04    Survival of Agreement    53
Section 9.05    Payment of Costs and Expenses; Indemnification    54
Section 9.06    Characterization as Related Document; Entire Agreement    56
Section 9.07    Notices    57
Section 9.08    Severability of Provisions    57
Section 9.09    Tax Characterization    57
Section 9.10    No Proceedings; Limited Recourse    57
Section 9.11    Confidentiality    58
Section 9.12    GOVERNING LAW; CONFLICTS WITH
INDENTURE    59
Section 9.13    JURISDICTION    59
Section 9.14    WAIVER OF JURY TRIAL    59
Section 9.15    Counterparts    60
Section 9.16    Third Party Beneficiary    60
Section 9.17    Assignment    60
Section 9.18    Defaulting Investors    62
Section 9.19    Consent to Springing Amendments    62
Section 9.20    No Fiduciary Duty    62
Section 9.21Acknowledgement and Consent to Bail-In of EEA Financial
Institutions    68
Section 9.22Patriot Act    69





SCHEDULES AND EXHIBITS
SCHEDULE I    Investor Groups and Commitments
SCHEDULE II    Notice Addresses for Lender Parties, Agents, Master Issuer and
Manager
SCHEDULE III    Additional Closing Conditions
SCHEDULE IV    Letters of Credit
EXHIBIT A    Form of Advance Request
EXHIBIT A-1    Form of Swingline Loan Request
EXHIBIT B    Form of Assignment and Assumption Agreement
EXHIBIT C    Form of Investor Group Supplement
EXHIBIT D    Form of Purchaser’s Letter






CLASS A-1 NOTE PURCHASE AGREEMENT
THIS CLASS A-1 NOTE PURCHASE AGREEMENT, dated as of October 23, 2017 (as
amended, supplemented, amended and restated or otherwise modified from time to
time in accordance with the terms hereof, this “Agreement”), is made by and
among:
(a)DB MASTER FINANCE LLC, a Delaware limited liability company (the “Master
Issuer”),
(b)DB MASTER FINANCE PARENT LLC, a Delaware limited liability company, DB
FRANCHISING HOLDING COMPANY LLC, a Delaware limited liability company, DB
MEXICAN FRANCHISING LLC, a Delaware limited liability company, DD IP HOLDER LLC,
a Delaware limited liability company, BR IP HOLDER LLC, a Delaware limited
liability company, BR UK FRANCHISING LLC, a Delaware limited liability company,
DUNKIN’ DONUTS FRANCHISING LLC, a Delaware limited liability company,
BASKIN-ROBBINS FRANCHISING LLC, a Delaware limited liability company, DB REAL
ESTATE ASSETS I LLC, a Delaware limited liability company, and DB REAL ESTATE
ASSETS II LLC, a Delaware limited liability company, (each, a “Guarantor” and,
collectively, the “Guarantors”),
(c)DUNKIN’ BRANDS, INC., a Delaware corporation, as the manager (the “Manager”),
(d)the several commercial paper conduits listed on Schedule I as Conduit
Investors and their respective permitted successors and assigns (each, a
“Conduit Investor” and, collectively, the “Conduit Investors”),
(e)the several financial institutions listed on Schedule I as Committed Note
Purchasers and their respective permitted successors and assigns (each, a
“Committed Note Purchaser” and, collectively, the “Committed Note Purchasers”),
(f)for each Investor Group, the financial institution entitled to act on behalf
of the Investor Group set forth opposite the name of such Investor Group on
Schedule I as Funding Agent and its permitted successors and assigns (each, the
“Funding Agent” with respect to such Investor Group and, collectively, the
“Funding Agents”),
(g)COÖPERATIEVE RABOBANK, U.A., NEW YORK BRANCH, as L/C Provider,
(h)COÖPERATIEVE RABOBANK, U.A., NEW YORK BRANCH, as Swingline Lender, and
(i)COÖPERATIEVE RABOBANK, U.A., NEW YORK BRANCH, in its capacity as
administrative agent for the Conduit Investors, the Committed Note Purchasers,
the Funding Agents, the L/C Provider and the Swingline Lender (together with its
permitted successors and assigns in such capacity, the “Administrative Agent”).



BACKGROUND
1.Contemporaneously with the execution and delivery of this Agreement, the
Master Issuer and Citibank, N.A., as Trustee, are entering into the Series
2017-1 Supplement, of even date herewith (as the same may be amended,
supplemented, amended and restated or otherwise modified from time to time in
accordance with the terms thereof, the “Series 2017-1 Supplement”), to the Base
Indenture, dated as of January 26, 2015 (as the same may be amended,
supplemented, amended and restated or otherwise modified from time to time in
accordance with the terms thereof, the “Base Indenture” and, together with the
Series 2017-1 Supplement and any other supplement to the Base Indenture, the
“Indenture”), among the Master Issuer and the Trustee, pursuant to which the
Master Issuer will issue the Series 2017-1 Class A-1 Notes (as defined in the
Series 2017-1 Supplement) in accordance with the Indenture.
2.The Master Issuer wishes to (a) issue the Series 2017-1 Class A-1 Advance
Notes to each Funding Agent on behalf of the Investors in the related Investor
Group, and obtain the agreement of the applicable Investors to make loans from
time to time (each, an “Advance” or a “Series 2017-1 Class A-1 Advance” and,
collectively, the “Advances” or the “Series 2017-1 Class A-1 Advances”) that
will constitute the purchase of Series 2017-1 Class A-1 Outstanding Principal
Amounts on the terms and conditions set forth in this Agreement; (b) issue the
Series 2017-1 Class A-1 Swingline Note to the Swingline Lender and obtain the
agreement of the Swingline Lender to make Swingline Loans on the terms and
conditions set forth in this Agreement; and (c) issue the Series 2017-1 Class
A-1 L/C Note to the L/C Provider and obtain the agreement of the L/C Provider to
provide Letters of Credit on the terms and conditions set forth in this
Agreement. L/C Obligations in connection with Letters of Credit issued pursuant
to the Series 2017-1 Class A-1 L/C Note will constitute purchases of Series
2017-1 Class A-1 Outstanding Principal Amounts upon the incurrence of such L/C
Obligations. The Series 2017-1 Class A-1 Advance Notes, the Series 2017-1 Class
A-1 Swingline Note and the Series 2017-1 Class A-1 L/C Note constitute Series
2017-1 Class A-1 Notes. The Manager has joined in this Agreement to confirm
certain representations, warranties and covenants made by it in favor of the
Trustee and the Noteholders in the Related Documents for the benefit of each
Lender Party.
ARTICLE I
DEFINITIONS
Section 1.01 Definitions. As used in this Agreement and unless the context
requires a different meaning, capitalized terms used but not defined herein
(including the preamble and the recitals hereto) shall have the meanings
assigned to such terms in the Series 2017-1 Supplemental Definitions List
attached to the Series 2017-1 Supplement as Annex A or in the Base Indenture
Definitions List attached to the Base Indenture as Annex A, as applicable.
Unless otherwise specified herein, all Article, Exhibit, Section or Subsection
references herein shall refer to Articles, Exhibits, Sections or Subsections of
this Agreement.
Section 1.02 Defined terms
“Base Rate” means, on any day, a rate per annum equal to the sum of (a) (i) the
greatest of (A) the Prime Rate in effect on such day, (B) the Federal Funds Rate
in effect on such day plus 0.50% and (C) the Eurodollar Funding Rate for a
Eurodollar Interest Accrual Period of one (1) month plus 0.50% plus (b) 1.00%;
provided, that any change in the Base Rate due to a change in the Prime Rate or
the Federal Funds Rate shall be effective as of the opening of business on the
effective day of such change in the Prime Rate or the Federal Funds Rate,
respectively; provided, further, that changes in any rate of interest calculated
by reference to the Base Rate shall take effect simultaneously with each change
in the Base Rate.
“Base Rate Advance” means an Advance that bears interest at the Base Rate during
such time as it bears interest at such rate, as provided in this Agreement.
“Commercial Paper” means, with respect to any Conduit Investor, the promissory
notes issued in the commercial paper market by or for the benefit of such
Conduit Investor.
“Commitments” means the obligations of each Committed Note Purchaser included in
each Investor Group to fund Advances pursuant to Section 2.02(a) of this
Agreement and to participate in Swingline Loans and Letters of Credit pursuant
to Sections 2.06 and 2.08 of this Agreement, respectively, in an aggregate
stated amount up to its Commitment Amount.
“Commitment Amount” means, as to each Committed Note Purchaser, the amount set
forth on Schedule I of this Agreement opposite such Committed Note Purchaser’s
name as its Commitment Amount or, in the case of a Committed Note Purchaser that
becomes a party to this Agreement pursuant to an Assignment and Assumption
Agreement or Investor Group Supplement, the amount set forth therein as such
Committed Note Purchaser’s Commitment Amount, in each case, as such amount may
be (i) reduced pursuant to Section 2.05 of this Agreement or (ii) increased or
reduced by any Assignment and Assumption Agreement or Investor Group Supplement
entered into by such Committed Note Purchaser in accordance with the terms of
this Agreement.
“Commitment Percentage” means, on any date of determination, with respect to any
Investor Group, the ratio, expressed as a percentage, which such Investor
Group’s Maximum Investor Group Principal Amount bears to the Series 2017-1 Class
A-1 Notes Maximum Principal Amount on such date.
“Commitment Term” means the period from and including the Series 2017-1 Closing
Date to but excluding the earlier of (a) the Commitment Termination Date and (b)
the date on which the Commitments are terminated or reduced to zero in
accordance with this Agreement.
“Commitment Termination Date” means the Series 2017-1 Class A-1 Notes Renewal
Date (as such date may be extended pursuant to Section 3.6(b) of the Series
2017-1 Supplement).
“Committed Note Purchaser Percentage” means, on any date of determination, with
respect to any Committed Note Purchaser in any Investor Group, the ratio,
expressed as a percentage, which the Commitment Amount of such Committed Note
Purchaser bears to such Investor Group’s Maximum Investor Group Principal Amount
on such date.
“Conduit Assignee” means, with respect to any Conduit Investor, any commercial
paper conduit whose Commercial Paper is rated by at least two of the Specified
Rating Agencies and is rated at least “A-1” from Standard & Poor’s and/or “P-1”
from Moody’s, as applicable, that is

administered by the Funding Agent with respect to such Conduit Investor or any
Affiliate of such Funding Agent, in each case, designated by such Funding Agent
to accept an assignment from such Conduit Investor of the Investor Group
Principal Amount or a portion thereof with respect to such Conduit Investor
pursuant to Section 9.17(b) of this Agreement.
“CP Advance” means an Advance that bears interest at the CP Rate during such
time as it bears interest at such rate, as provided in this Agreement.
“CP Funding Rate” means, with respect to each Conduit Investor, for any day
during any Interest Accrual Period, for any portion of the Advances funded or
maintained through the issuance of Commercial Paper by such Conduit Investor,
the per annum rate equivalent to the weighted average cost (as determined by the
related Funding Agent, and which shall include (without duplication) the fees
and commissions of placement agents and dealers, incremental carrying costs
incurred with respect to Commercial Paper maturing on dates other than those on
which corresponding funds are received by such Conduit Investor, other
borrowings by such Conduit Investor and any other costs associated with the
issuance of Commercial Paper) of or related to the issuance of Commercial Paper
that are allocated, in whole or in part, by such Conduit Investor or its related
Funding Agent to fund or maintain such Advances for such Interest Accrual Period
(and which may also be allocated in part to the funding of other assets of the
Conduit Investor); provided, however, that if any component of any such rate is
a discount rate, in calculating the “CP Funding Rate” for such Advances for such
Interest Accrual Period, the related Funding Agent shall for such component use
the rate resulting from converting such discount rate to an interest bearing
equivalent rate per annum.
“CP Rate” means, on any day during any Interest Accrual Period, an interest rate
per annum equal to the sum of (i) the CP Funding Rate for such Interest Accrual
Period plus (ii) 1.50%.
“Decrease” means a Mandatory Decrease or a Voluntary Decrease, as applicable.
“Defaulting Investor” means any Investor that has (a) failed to make a payment
required to be made by it under the terms of this Agreement within one (1)
Business Day of the day such payment is required to be made by such Investor
thereunder, (b) notified the Administrative Agent in writing that it does not
intend to make any payment required to be made by it under the terms of this
Agreement within one (1) Business Day of the day such payment is required to be
made by such Investor thereunder or (c) become the subject of an Event of
Bankruptcy.
“Eligible Conduit Investor” means, at any time, any Conduit Investor whose
Commercial Paper at such time is rated by at least two of the Specified Rating
Agencies and is rated at least “A-1” from Standard & Poor’s and/or “P-1” from
Moody’s, as applicable.
“Eurodollar Advance” means an Advance that bears interest at the Eurodollar Rate
during such time as it bears interest at such rate, as provided in this
Agreement.
“Eurodollar Business Day” means any Business Day on which dealings are also
carried on in the London interbank market and banks are open for business in
London.



“Eurodollar Funding Rate” means, for any Eurodollar Interest Accrual Period, the
rate per annum determined by the Administrative Agent at approximately 11:00
a.m. (London time) on the date that is two (2) Eurodollar Business Days prior to
the beginning of such Eurodollar Interest Accrual Period by reference to the
London interbank offered rate administered by ICE Benchmark Administration (or
any other Person that takes over the administration of such rate) for U.S.
Dollars for a period equal in length to such Eurodollar Interest Accrual Period
as displayed on pages LIBOR01 or LIBOR02 of the Reuters screen or, in the event
such rate does not appear on either of such Reuters pages, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate as shall be
selected by the Administrative Agent from time to time in its reasonable
discretion; provided that, to the extent that an interest rate is not
ascertainable pursuant to the foregoing provisions of this definition, the
“Eurodollar Funding Rate” shall be the rate (rounded upward, if necessary, to
the nearest one hundred-thousandth of a percentage point), determined by the
Administrative Agent to be the average of the offered rates for deposits in U.S.
Dollars in the amount of $1,000,000 for a period of time comparable to such
Eurodollar Interest Accrual Period which are offered by three leading banks in
the London interbank market at approximately 11:00 a.m. (London time) on the
date that is two (2) Eurodollar Business Days prior to the beginning of such
Eurodollar Interest Accrual Period as selected by the Administrative Agent
(unless the Administrative Agent is unable to obtain such rates from such banks,
in which case it will be deemed that a Eurodollar Funding Rate cannot be
ascertained for purposes of Section 3.04 of this Agreement). In respect of any
Eurodollar Interest Accrual Period that is less than one (1) month in duration
and if no Eurodollar Funding Rate is otherwise determinable with respect thereto
in accordance with the preceding sentence of this definition, the Eurodollar
Funding Rate shall be determined through the use of straight-line interpolation
by reference to two rates calculated in accordance with the preceding sentence,
one of which shall be determined as if the maturity of the U.S. Dollar deposits
referred to therein were the period of time for which rates are available next
shorter than the Eurodollar Interest Accrual Period and the other of which shall
be determined as if such maturity were the period of time for which rates are
available next longer than the Eurodollar Interest Accrual Period.
“Eurodollar Funding Rate (Reserve Adjusted)” means, for any Eurodollar Interest
Accrual Period, an interest rate per annum (rounded upward to the nearest
1/100th of 1%) determined pursuant to the following formula:
Eurodollar Funding Rate    =    Eurodollar Funding Rate
(Reserve Adjusted)    1.00 - Eurodollar Reserve Percentage
The Eurodollar Funding Rate (Reserve Adjusted) for any Eurodollar Interest
Accrual Period will be determined by the Administrative Agent on the basis of
the Eurodollar Reserve Percentage in effect two (2) Eurodollar Business Days
before the first day of such Eurodollar Interest Accrual Period.
“Eurodollar Interest Accrual Period” means, with respect to any Eurodollar
Advance, the period commencing on and including the Eurodollar Business Day such
Advance first becomes a Eurodollar Advance in accordance with Section 3.01(b) of
this Agreement and ending on but excluding, at the election of Master Issuer
pursuant to such Section 3.01(b) of this Agreement, a date (i) one (1) month
subsequent to such date, (ii) two (2) months subsequent to such date, (iii)
three (3) months subsequent to such date or (iv) six (6) months subsequent to
such date; provided, however, that no Eurodollar Interest Accrual Period may end
subsequent to the second Business Day before the Quarterly Calculation Date
occurring immediately prior to the then-current Series 2017-1 Class A-1 Notes
Renewal Date and upon the occurrence and during the continuation of any Rapid
Amortization Period or any Event of Default, any Eurodollar Interest Accrual
Period with respect to the Eurodollar Advances of all Investor Groups may be
terminated at the end of the then-current Eurodollar Interest Accrual Period
(or, if the Class A-1 Notes have been accelerated in accordance with Section 9.2
of the Base Indenture, immediately), at the election of the Administrative Agent
or Investor Groups holding in the aggregate more than 50% of the Eurodollar
Tranche, by notice to the Master Issuer, the Manager, the Control Party and the
Funding Agents, and upon such election the Eurodollar Advances in respect of
which interest was calculated by reference to such terminated Eurodollar
Interest Accrual Period shall be converted to Base Rate Advances.
“Eurodollar Rate” means, on any day during any Eurodollar Interest Accrual
Period, an interest rate per annum equal to the sum of (i) the Eurodollar
Funding Rate (Reserve Adjusted) for such Eurodollar Interest Accrual Period plus
(ii) 1.50%.
“Eurodollar Reserve Percentage” means, for any Eurodollar Interest Accrual
Period, the reserve percentage (expressed as a decimal) equal to the maximum
aggregate reserve requirements (including all basic, emergency, supplemental,
marginal and other reserves and taking into account any transitional adjustments
or other scheduled changes in reserve requirements) specified under regulations
issued from time to time by the F.R.S. Board and then applicable to liabilities
or assets constituting “Eurocurrency Liabilities,” as currently defined in
Regulation D of the F.R.S. Board, having a term approximately equal or
comparable to such Eurodollar Interest Accrual Period.
“Eurodollar Tranche” means any portion of the Series 2017-1 Class A-1
Outstanding Principal Amount funded or maintained with Eurodollar Advances.
“FATCA” means (a) Sections 1471 through 1474 of the Internal Revenue Code of
1986, as amended (the “Code”) as of the date of this Agreement (or any amended
or successor version that is substantively comparable and not materially more
onerous to comply with) and any current or future regulations or official
interpretations thereof, (b) any treaty, law, regulation or other official
guidance enacted in any other jurisdiction, or relating to an intergovernmental
agreement between the United States and any other jurisdiction with the purpose
(in either case) of facilitating the implementation of (a) above, or (c) any
agreement pursuant to the implementation of paragraphs (a) or (b) above with the
Internal Revenue Service, the United States government or any governmental or
taxation authority in the United States.
“Increase” has the meaning set forth in Section 2.1(a) of the Series 2017-1
Supplement.
“Interest Reserve Letter of Credit” means any letter of credit issued under this
Agreement for the benefit of the Trustee and the Senior Noteholders or the
Senior Subordinated Noteholders, as applicable.













--------------------------------------------------------------------------------






“Investor” means any one of the Conduit Investors and the Committed Note
Purchasers and “Investors” means the Conduit Investors and the Committed Note
Purchasers collectively.
“Investor Group” means (i) for each Conduit Investor, collectively, such Conduit
Investor, the related Committed Note Purchaser(s) set forth opposite the name of
such Conduit Investor on Schedule I of this Agreement (or, if applicable, set
forth for such Conduit Investor in the Assignment and Assumption Agreement or
Investor Group Supplement pursuant to which such Conduit Investor or Committed
Note Purchaser becomes a party thereto), any related Program Support Provider(s)
and the related Funding Agent (which shall constitute the Series 2017-1 Class
A-1 Noteholder for such Investor Group) and (ii) for each other Committed Note
Purchaser that is not related to a Conduit Investor, collectively, such
Committed Note Purchaser, any related Program Support Provider(s) and the
related Funding Agent (which shall constitute the Series 2017-1 Class A-1
Noteholder for such Investor Group).
“Investor Group Increase Amount” means, with respect to any Investor Group, for
any Business Day, the portion of the Increase, if any, actually funded by such
Investor Group on such Business Day.
“Investor Group Principal Amount” means, with respect to any Investor Group, (a)
when used with respect to the Series 2017-1 Closing Date, an amount equal to (i)
such Investor Group’s Commitment Percentage of the Series 2017-1 Class A-1
Initial Advance Principal Amount plus (ii) such Investor Group’s Commitment
Percentage of the Series 2017-1 Class A-1 Outstanding Subfacility Amount
outstanding on the Series 2017-1 Closing Date, and (b) when used with respect to
any other date, an amount equal to (i) the Investor Group Principal Amount with
respect to such Investor Group on the immediately preceding Business Day
(excluding any Series 2017-1 Class A-1 Outstanding Subfacility Amount included
therein) plus (ii) the Investor Group Increase Amount with respect to such
Investor Group on such date minus (iii) the amount of principal payments made to
such Investor Group on the Series 2017-1 Class A-1 Advance Notes on such date
plus (iv) such Investor Group’s Commitment Percentage of the Series 2017-1 Class
A-1 Outstanding Subfacility Amount outstanding on such date.
“L/C Commitment” means the obligation of the L/C Provider to provide Letters of
Credit pursuant to Section 2.07 of this Agreement, in an aggregate Undrawn L/C
Face Amount, together with any Unreimbursed L/C Drawings, at any one time
outstanding not to exceed $75,000,000, as such amount may be reduced or
increased pursuant to Section 2.07(g) of this Agreement or reduced pursuant to
Section 2.05(b) of this Agreement.
“L/C Obligations” means, at any time, an amount equal to the sum of (i) any
Undrawn L/C Face Amounts outstanding at such time and (ii) any Unreimbursed L/C
Drawings outstanding at such time.


3



--------------------------------------------------------------------------------





“L/C Provider” means Coöperatieve Rabobank, U.A., New York Branch, in its
capacity as provider of any Letter of Credit under this Agreement, and its
permitted successors and assigns in such capacity.
“Lender Party” means any Investor, the Swingline Lender or the L/C Provider and
“Lender Parties” means the Investors, the Swingline Lender and the L/C Provider,
collectively.


“Program Support Agreement” means, with respect to any Investor, any agreement
entered into by any Program Support Provider in respect of any Commercial Paper
and/or Series 2017-1 Class A-1 Note of such Investor providing for the issuance
of one or more letters of credit for the account of such Investor, the issuance
of one or more insurance policies for which such Investor is obligated to
reimburse the applicable Program Support Provider for any drawings thereunder,
the sale by such Investor to any Program Support Provider of the Series 2017-1
Class A-1 Notes (or portions thereof or interests therein) and/or the making of
loans and/or other extensions of credit to such Investor in connection with such
Investor’s securitization program, together with any letter of credit, insurance
policy or other instrument issued thereunder or guaranty thereof (but excluding
any discretionary advance facility provided by a Committed Note Purchaser).
“Program Support Provider” means, with respect to any Investor, any financial
institutions and any other or additional Person now or hereafter extending
credit or having a commitment to extend credit to or for the account of, and/or
agreeing to make purchases from, such Investor in respect of such Investor’s
Commercial Paper and/or Series 2017-1 Class A-1 Note, and/or agreeing to issue a
letter of credit or insurance policy or other instrument to support any
obligations arising under or in connection with such Investor’s securitization
program as it relates to any Commercial Paper issued by such Investor, and/or
holding equity interests in such Investor, in each case pursuant to a Program
Support Agreement, and any guarantor of any such Person.
“Reimbursement Obligation” means the obligation of the Master Issuer to
reimburse the L/C Provider pursuant to Section 2.08 of this Agreement for
amounts drawn under Letters of Credit.
“Series 2017-1 Closing Date” means October 23, 2017.
“Swingline Commitment” means the obligation of the Swingline Lender to make
Swingline Loans pursuant to Section 2.06 of this Agreement in an aggregate
principal amount at any one time outstanding not to exceed $25,000,000, as such
amount may be reduced or increased pursuant to Section 2.06(i) of this Agreement
or reduced pursuant to Section 2.05(b) of this Agreement.
“Swingline Lender” means Coöperatieve Rabobank, U.A., New York Branch, in its
capacity as maker of Swingline Loans, and its permitted successors and assigns
in such capacity.


4



--------------------------------------------------------------------------------





“Undrawn L/C Face Amounts” means, at any time, the aggregate then undrawn and
unexpired face amount of any Letters of Credit outstanding at such time.
“Unreimbursed L/C Drawings” means, at any time, the aggregate amount of any L/C
Reimbursement Amounts that have not then been reimbursed pursuant to Section
2.08 of this Agreement.
ARTICLE II
PURCHASE AND SALE OF SERIES 2017-1 CLASS A-1 NOTES
Section 2.01 The Initial Advance Notes. On the terms and conditions set forth in
the Indenture and this Agreement, and in reliance on the covenants,
representations and agreements set forth herein and therein, the Master Issuer
shall issue and shall request the Trustee to authenticate the Series 2017-1
Class A-1 Advance Notes, which the Master Issuer shall deliver to each Funding
Agent on behalf of the Investors in the related Investor Group on the Series
2017-1 Closing Date. Such Series 2017-1 Class A-1 Advance Note for each Investor
Group shall be dated the Series 2017-1 Closing Date, shall be registered in the
name of the related Funding Agent or its nominee, as agent for the related
Investors, or in such other name or nominee as such Funding Agent may request,
shall have a maximum principal amount equal to the Maximum Investor Group
Principal Amount for such Investor Group, shall have an initial outstanding
principal amount equal to such Investor Group’s Commitment Percentage of the
Series 2017-1 Class A-1 Initial Advance Principal Amount, and shall be duly
authenticated in accordance with the provisions of the Indenture.
Section 2.02 Advances.
(a) Subject to the terms and conditions of this Agreement and the Indenture,
each Eligible Conduit Investor, if any, may and, if such Conduit Investor
determines that it will not make (or it does not in fact make) an Advance or any
portion of an Advance, its related Committed Note Purchaser(s) shall or, if
there is no Eligible Conduit Investor with respect to any Investor Group, the
Committed Note Purchaser(s) with respect to such Investor Group shall, upon the
Master Issuer’s request delivered in accordance with the provisions of Section
2.03 and the satisfaction of all conditions precedent thereto (or under the
circumstances set forth in Section 2.05, 2.06 or 2.08), make Advances from time
to time during the Commitment Term; provided that such Advances shall be made
ratably by each Investor Group based on their respective Commitment Percentages
and the portion of any such Advance made by any Committed Note Purchaser in such
Investor Group shall be its Committed Note Purchaser Percentage of the Advances
to be made by such Investor Group (or the portion thereof not being made by any
Conduit Investor in such Investor Group); provided, further, that if, as a
result of any Committed Note Purchaser (a “Non-Funding Committed Note
Purchaser”) failing to make any previous


5



--------------------------------------------------------------------------------





Advance that such Non-Funding Committed Note Purchaser was required to make,
outstanding Advances are not held ratably by each Investor Group based on their
respective Commitment Percentages and among the Committed Note Purchasers within
each Investor Group based on their respective Committed Note Purchaser
Percentages at the time a request for Advances is made, (x) such Non-Funding
Committed Note Purchaser shall make all of such Advances until outstanding
Advances are held ratably by each Investor Group based on their respective
Commitment Percentages and among the Committed Note Purchasers within each
Investor Group based on their respective Committed Note Purchaser Percentages
and (y) further Advances shall be made ratably by each Investor Group based on
their respective Commitment Percentages and the portion of any such Advance made
by any Committed Note Purchaser in such Investor Group shall be its Committed
Note Purchaser Percentage of the Advances to be made by such Investor Group (or
the portion thereof not being made by any Conduit Investor in such Investor
Group); provided, further, that the failure of a Non-Funding Committed Note
Purchaser to make Advances pursuant to the immediately preceding proviso shall
not, subject to the immediately following proviso, relieve any other Committed
Note Purchaser of its obligation hereunder, if any, to make Advances in
accordance with Section 2.03(b)(i); provided, further, that, subject, in the
case of clause (i) below, to Section 2.03(b)(ii), no Advance shall be required
or permitted to be made by any Investor on any date to the extent that, after
giving effect to such Advance, (i) the related Investor Group Principal Amount
would exceed the related Maximum Investor Group Principal Amount or (ii) the
Series 2017-1 Class A-1 Outstanding Principal Amount would exceed the Series
2017-1 Class A-1 Maximum Principal Amount.
(b)Notwithstanding anything herein or in any other Related Document to the
contrary, at no time will a Conduit Investor be obligated to make Advances
hereunder. If at any time any Conduit Investor is not an Eligible Conduit
Investor, such Conduit Investor shall promptly notify the Administrative Agent
(who shall promptly notify the related Funding Agent and the Master Issuer)
thereof.
(c)Each of the Advances to be made on any date shall be made as part of a single
borrowing (each such single borrowing being a “Borrowing”). The Advances made as
part of the initial Borrowing on the Series 2017-1 Closing Date, if any, will be
evidenced by the Series 2017-1 Class A-1 Advance Notes issued in connection
herewith and will constitute purchases of Series 2017-1 Class A-1 Initial
Advance Principal Amounts corresponding to the amount of such Advances. All of
the other Advances will constitute Increases evidenced by the Series 2017-1
Class A-1 Advance Notes issued in connection herewith and will constitute
purchases of Series 2017-1 Class A-1 Outstanding Principal Amounts corresponding
to the amount of such Advances.


6



--------------------------------------------------------------------------------





(d)Section 2.2(b) of the Series 2017-1 Supplement specifies the procedures to be
followed in connection with any Voluntary Decrease of the Series 2017-1 Class
A-1 Outstanding Principal Amount. Each such Voluntary Decrease in respect of any
Advances shall be either (i) in an aggregate minimum principal amount of
$100,000 and integral multiples of $100,000 in excess thereof or (ii) or such
other amount necessary to reduce the Series 2017-1 Class A-1 Outstanding
Principal Amount to zero.
(e)Subject to the terms of this Agreement and the Series 2017-1 Supplement, the
aggregate principal amount of the Advances evidenced by the Series 2017-1 Class
A-1 Advance Notes may be increased by Borrowings or decreased by Voluntary
Decreases from time to time.
Section 2.03 Borrowing Procedures.
(a) Whenever the Master Issuer wishes to make a Borrowing, the Master Issuer
shall (or shall cause the Manager on its behalf to) notify the Administrative
Agent (who shall promptly, and in any event by 4:00 p.m. (New York City time) on
the same Business Day as its receipt of the same, notify each Funding Agent of
its pro rata share thereof (or other required share, as required pursuant to
Section 2.02(a)) and notify the Trustee, the Control Party, the Swingline Lender
and the L/C Provider in writing of such Borrowing) by written notice in the form
of an Advance Request delivered to the Administrative Agent no later than 12:00
p.m. (New York City time) one (1) Business Day (or, in the case of any
Eurodollar Advances for purposes of Section 3.01(b), three (3) Eurodollar
Business Days) prior to the date of Borrowing (unless a shorter period is agreed
upon by the Administrative Agent and the L/C Provider, the L/C Issuing Bank, the
Swingline Lender or the Funding Agents, as applicable), which date of Borrowing
shall be a Business Day during the Commitment Term. Each such notice shall be
irrevocable and shall in each case refer to this Agreement and specify (i) the
Borrowing date, (ii) the aggregate amount of the requested Borrowing to be made
on such date, (iii) the amount of outstanding Swingline Loans and Unreimbursed
L/C Drawings (if applicable) to be repaid with the proceeds of such Borrowing on
the Borrowing date, which amount shall constitute all outstanding Swingline
Loans and Unreimbursed L/C Drawings outstanding on the date of such notice that
are not prepaid with other funds of the Master Issuer available for such
purpose, and (iv) sufficient instructions for application of the balance, if
any, of the proceeds of such Borrowing on the Borrowing date (which proceeds
shall be made available to the Master Issuer). Requests for any Borrowing may
not be made in an aggregate principal amount of less than $100,000 or in an
aggregate principal amount that is not an integral multiple of $100,000 in
excess thereof (except as otherwise provided herein with respect to Borrowings
for the purpose of repaying then-outstanding Swingline Loans or Unreimbursed L/C
Drawings). The Master Issuer agrees that Borrowings shall be made automatically
(to the extent not deemed made pursuant to Section 2.05(b)(i), 2.05(b)(ii) or
2.08), without the


7



--------------------------------------------------------------------------------





requirement of providing an Advance Request (but with the provision of notice to
the Trustee by the Administrative Agent), but subject to the requirements set
forth in Section 7.03, upon notice of any drawing under a Letter of Credit and
one time per month if any Swingline Loans are outstanding, in each case, in an
amount at least sufficient to repay in full all Unreimbursed L/C Drawings or
Swingline Loans, as the case may be, outstanding on the date of the applicable
automatic Borrowing. Subject to the provisos to Section 2.02(a), each Borrowing
shall be ratably allocated among the Investor Groups’ respective Maximum
Investor Group Principal Amounts. Each Funding Agent shall promptly advise its
related Conduit Investor, if any, of any notice given pursuant to this Section
2.03(a) and shall promptly thereafter (but in no event later than 10:00 a.m.
(New York City time) on the date of Borrowing) notify the Administrative Agent,
the Master Issuer and the related Committed Note Purchaser(s) whether such
Conduit Investor has determined to make all or any portion of the Advances in
such Borrowing that are to be made by its Investor Group. On the date of each
Borrowing and subject to the other conditions set forth herein and in the Series
2017-1 Supplement (and, if requested by the Administrative Agent, confirmation
from the Swingline Lender and the L/C Provider, as applicable, as to (x) the
amount of outstanding Swingline Loans and Unreimbursed L/C Drawings to be repaid
with the proceeds of such Borrowing on the Borrowing date, (y) the Undrawn L/C
Face Amount of all Letters of Credit then outstanding and (z) the principal
amount of any other Swingline Loans or Unreimbursed L/C Drawings then
outstanding), the applicable Investors in each Investor Group shall make
available to the Administrative Agent the amount of the Advances in such
Borrowing that are to be made by such Investor Group by wire transfer in U.S.
Dollars of such amount in same day funds no later than 10:00 a.m. (New York City
time) on the date of such Borrowing, and upon receipt thereof the Administrative
Agent shall make such proceeds available by 3:00 p.m. (New York City time),
first, to the Swingline Lender and the L/C Provider for application to repayment
of the amount of outstanding Swingline Loans and Unreimbursed L/C Drawings as
set forth in the applicable Advance Request, if applicable, ratably in
proportion to such respective amounts, and, second, to the Master Issuer or the
Manager, if directed by the Master Issuer, as instructed in the applicable
Advance Request.
(b) (i) The failure of any Committed Note Purchaser to make the Advance to be
made by it as part of any Borrowing shall not relieve any other Committed Note
Purchaser (whether or not in the same Investor Group) of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Committed
Note Purchaser shall be responsible for the failure of any other Committed Note
Purchaser to make the Advance to be made by such other Committed Note Purchaser
on the date of any Borrowing and (ii) in the event that one or more Committed
Note Purchasers fails to make its Advance by 11:00 a.m. (New York City time) on
the date of such Borrowing, the Administrative Agent shall notify each of the
other Committed Note Purchasers not later than 1:00 p.m. (New York City time) on
such date, and each of the other Committed Note Purchasers shall make available
to the Administrative Agent a


8



--------------------------------------------------------------------------------





supplemental Advance in a principal amount (such amount, the “reference amount”)
equal to the lesser of (a) the aggregate principal Advance that was unfunded
multiplied by a fraction, the numerator of which is the Commitment Amount of
such Committed Note Purchaser and the denominator of which is the aggregate
Commitment Amounts of all Committed Note Purchasers (less the aggregate
Commitment Amount of the Committed Note Purchasers failing to make Advances on
such date) and (b) the excess of (i) such Committed Note Purchaser’s Commitment
Amount over (ii) the product of such Committed Note Purchaser’s related Investor
Group Principal Amount multiplied by such Committed Note Purchaser’s Committed
Note Purchaser Percentage (after giving effect to all prior Advances on such
date of Borrowing) (provided that a Committed Note Purchaser may (but shall not
be obligated to), on terms and conditions to be agreed upon by such Committed
Note Purchaser and the Master Issuer, make available to the Administrative Agent
a supplemental Advance in a principal amount in excess of the reference amount;
provided, however, that no such supplemental Advance shall be permitted to be
made to the extent that, after giving effect to such Advance, the Series 2017-1
Class A-1 Outstanding Principal Amount would exceed the Series 2017-1 Class A-1
Maximum Principal Amount). Such supplemental Advances shall be made by wire
transfer in U.S. Dollars in same day funds no later than 3:00 p.m. (New York
City time) one (1) Business Day following the date of such Borrowing, and upon
receipt thereof the Administrative Agent shall immediately make such proceeds
available, first, to the Swingline Lender and the L/C Provider for application
to repayment of the amount of outstanding Swingline Loans and Unreimbursed L/C
Drawings as set forth in the applicable Advance Request, if applicable, ratably
in proportion to such respective amounts, and, second, to the Master Issuer, or
the Manager, if directed by the Master Issuer, as instructed in the applicable
Advance Request. If any Committed Note Purchaser which shall have so failed to
fund its Advance shall subsequently pay such amount, the Administrative Agent
shall apply such amount pro rata to repay any supplemental Advances made by the
other Committed Note Purchasers pursuant to this Section 2.03(b).
(c) Unless the Administrative Agent shall have received notice from a Funding
Agent prior to the date of any Borrowing that an applicable Investor in the
related Investor Group will not make available to the Administrative Agent such
Investor’s share of the Advances to be made by such Investor Group as part of
such Borrowing, the Administrative Agent may (but shall not be obligated to)
assume that such Investor has made such share available to the Administrative
Agent on the date of such Borrowing in accordance with Section 2.02(a) and the
Administrative Agent may (but shall not be obligated to), in reliance upon such
assumption, make available to the Swingline Lender, the L/C Provider and/or the
Master Issuer, as applicable, on such date a corresponding amount, and shall, if
such corresponding amount has not been made available by the Administrative
Agent, make available to the Swingline Lender, the L/C Provider and/or the
Master Issuer, as applicable, on such date a corresponding amount once such
Investor has made such portion available to the Administrative Agent. If and


9



--------------------------------------------------------------------------------





to the extent that any Investor shall not have so made such amount available to
the Administrative Agent, such Investor and the Master Issuer jointly and
severally agree to repay (without duplication) to the Administrative Agent on
the next Weekly Allocation Date such corresponding amount (in the case of the
Master Issuer, in accordance with the Priority of Payments), together with
interest thereon, for each day from the date such amount is made available to
the Master Issuer until the date such amount is repaid to the Administrative
Agent, at (i) in the case of the Master Issuer, the interest rate applicable at
the time to the Advances comprising such Borrowing and (ii) in the case of such
Investor, the Federal Funds Rate. If such Investor is required to deduct any
withholding taxes from the amount paid to the Administrative Agent under this
Section 2.03(c), the sum payable by the Investor shall be increased as necessary
so that after such deduction has been made, the Administrative Agent receives an
amount equal to the sum it would have received had no such deduction been made.
If such Investor shall repay to the Administrative Agent such corresponding
amount, such amount so repaid shall constitute such Investor’s Advance as part
of such Borrowing for purposes of this Agreement.
Section 2.04 The Series 2017-1 Class A-1 Notes. On each date an Advance or
Swingline Loan is made or a Letter of Credit is issued hereunder, and on each
date the outstanding amount thereof is reduced, a duly authorized officer,
employee or agent of the related Series 2017-1 Class A-1 Noteholder shall make
appropriate notations in its books and records of the amount, evidenced by the
related Series 2017-1 Class A-1 Advance Note, Series 2017-1 Class A-1 Swingline
Note or Series 2017-1 Class A-1 L/C Note, of such Advance, Swingline Loan or
Letter of Credit, as applicable, and the amount of such reduction, as
applicable. The Master Issuer hereby authorizes each duly authorized officer,
employee and agent of such Series 2017-1 Class A-1 Noteholder to make such
notations on the books and records as aforesaid and every such notation made in
accordance with the foregoing authority shall be prima facie evidence of the
accuracy of the information so recorded; provided, however, that in the event of
a discrepancy between the books and records of such Series 2017-1 Class A-1
Noteholder and the Note Register, (x) such discrepancy shall be resolved by such
Series 2017-1 Class A-1 Noteholder, the Control Party and the Trustee, in
consultation with the Master Issuer (provided that such consultation with the
Master Issuer will not in any way limit or delay such Series 2017-1 Class A-1
Noteholders’, the Control Party’s and the Trustee’s ability to resolve such
discrepancy), and such resolution shall control in the absence of manifest error
and the Note Register shall be corrected as appropriate and (y) until any such
discrepancy is resolved pursuant to clause (x), the Note Register shall control;
provided further that the failure of any such notation to be made, or any
finding that a notation is incorrect, in any such records shall not limit or
otherwise affect the obligations of the Master Issuer under this Agreement or
the Indenture.
Section 2.05 Reduction in Commitments.


10



--------------------------------------------------------------------------------





(a) The Master Issuer may, upon three (3) Business Days’ notice to the
Administrative Agent (who shall promptly notify the Trustee, the Control Party,
each Funding Agent and each Investor), effect a permanent reduction in the
Series 2017-1 Class A-1 Maximum Principal Amount and a corresponding reduction
in each Commitment Amount and Maximum Investor Group Principal Amount on a pro
rata basis; provided that (i) any such reduction will be limited to the undrawn
portion of the Commitments, although any such reduction may be combined with a
Voluntary Decrease effected pursuant to and in accordance with Section 2.2(b) of
the Series 2017-1 Supplement, (ii) any such reduction must be in a minimum
amount of $1,000,000, (iii) after giving effect to such reduction, the Series
2017-1 Class A-1 Maximum Principal Amount equals or exceeds $5,000,000, unless
reduced to zero, and (iv) no such reduction shall be permitted if, after giving
effect thereto, (x) the aggregate Commitment Amounts would be less than the
Series 2017-1 Class A-1 Outstanding Principal Amount (excluding any Undrawn L/C
Face Amounts with respect to which cash collateral is held by the L/C Provider
pursuant to Section 4.03(b)) or (y) the aggregate Commitment Amounts would be
less than the sum of the Swingline Commitment and the L/C Commitment. Any
reduction made pursuant to this Section 2.05(a) shall be made ratably among the
Investor Groups on the basis of their respective Maximum Investor Group
Principal Amounts.
(b) If any of the following events shall occur, then the Commitment Amounts
shall be automatically reduced on the dates and in the amounts set forth below
with respect to the applicable event and the other consequences set forth below
with respect to the applicable event shall ensue (and the Master Issuer shall
give the Trustee, the Control Party, each Funding Agent and the Administrative
Agent prompt written notice thereof):
(i)(A) if the Outstanding Principal Amount of the Series 2017-1 Class A-1 Notes
has not been paid in full or otherwise refinanced in full (which refinancing may
also include an extension thereof) by the Business Day immediately preceding the
Series 2017-1 Class A-1 Notes Renewal Date, on such Business Day, (x) the
principal amount of all then-outstanding Swingline Loans and Unreimbursed L/C
Drawings shall be repaid in full with proceeds of Advances made on such date
(and the Master Issuer shall be deemed to have delivered such Advance Requests
under Section 2.03 as may be necessary to cause such Advances to be made), and
(y) the Swingline Commitment and the L/C Commitment shall both be automatically
and permanently reduced to zero; and (B) upon a Series 2017-1 Class A-1 Notes
Amortization Event, (x) the Commitments with respect to all undrawn Commitment
Amounts shall automatically and permanently terminate and the corresponding
portions of the Series 2017-1 Class A-1 Maximum Principal Amount and the Maximum
Investor Group Principal Amounts shall be automatically and permanently reduced
by a corresponding amount (with respect to the Maximum Investor Group Principal
Amounts, on a pro rata basis) and (y) each payment of principal on the Series
2017-1 Class A-1 Outstanding Principal Amount occurring


11



--------------------------------------------------------------------------------





following such Series 2017-1 Class A-1 Notes Amortization Event shall result
automatically and permanently in a dollar-for-dollar reduction of the Series
2017-1 Class A-1 Maximum Principal Amount and a corresponding reduction in each
Maximum Investor Group Principal Amount on a pro rata basis;
(ii)if a Rapid Amortization Event occurs prior to the Series 2017-1 Class A-1
Notes Renewal Date, then (A) on the date such Rapid Amortization Event occurs,
the Commitments with respect to all undrawn Commitment Amounts shall
automatically terminate, which termination shall be deemed to have occurred
immediately following the making of Advances pursuant to clause (B) below, and
the corresponding portions of the Series 2017-1 Class A-1 Maximum Principal
Amount and the Maximum Investor Group Principal Amounts shall be automatically
reduced by a corresponding amount (with respect to the Maximum Investor Group
Principal Amounts, on a pro rata basis); (B) no later than the second Business
Day after the occurrence of such Rapid Amortization Event, the principal amount
of all then-outstanding Swingline Loans and Unreimbursed L/C Drawings (to the
extent not repaid pursuant to Section 2.08(a) or Section 4.03(b)) shall be
repaid in full with proceeds of Advances (and the Master Issuer shall be deemed
to have delivered such Advance Requests under Section 2.03 as may be necessary
to cause such Advances to be made) and the Swingline Commitment and the L/C
Commitment shall be automatically reduced to zero and by such amount of
Unreimbursed L/C Drawings, respectively; and (C) each payment of principal
(which, for the avoidance of doubt, shall include cash collateralization of
Undrawn L/C Face Amounts pursuant to Sections 4.02, 4.03(a), 4.03(b) and
9.18(c)(ii)) on the Series 2017-1 Class A-1 Outstanding Principal Amount
occurring on or after the date of such Rapid Amortization Event (excluding the
repayment of any outstanding Swingline Loans and Unreimbursed L/C Drawings with
proceeds of Advances pursuant to clause (B) above) shall result automatically in
a dollar-for-dollar reduction of the Series 2017-1 Class A-1 Maximum Principal
Amount and a corresponding reduction in each Maximum Investor Group Principal
Amount on a pro rata basis; provided that if such Rapid Amortization Event shall
cease to be in effect pursuant to Section 9.1(e) of the Base Indenture, then the
Commitments, Swingline Commitment, L/C Commitment, Series 2017-1 Class A-1
Maximum Principal Amount and the Maximum Investor Group Principal Amounts shall
be restored to the amounts in effect immediately prior to the occurrence of such
Rapid Amortization Event.
(iii)[Reserved];
(iv)if payments in connection with Indemnification, Asset Disposition and
Insurance/Condemnation Payment Amounts are allocated to and deposited in the
Series 2017-1 Class A-1 Distribution Account in accordance with Section 3.6(j)
of the Series 2017-1 Supplement at a time when either (i) no Senior Notes other
than Series 2017-1 Class A-1 Notes are Outstanding or (ii) if a Series 2017-1
Class A-1 Notes


12



--------------------------------------------------------------------------------





Amortization Period is continuing, then (x) the aggregate Commitment Amount
shall be automatically and permanently reduced on the date of such deposit by an
amount (the “Series 2017-1 Class A-1 Allocated Payment Reduction Amount”) equal
to the amount of such deposit, and each Committed Note Purchaser’s Commitment
Amount shall be reduced on a pro rata basis of such Series 2017-1 Class A-1
Allocated Payment Reduction Amount based on each Committed Note Purchaser’s
Commitment Amount, (y) the corresponding portions of the Series 2017-1 Class A-1
Maximum Principal Amount and the Maximum Investor Group Principal Amounts shall
be automatically and permanently reduced on a pro rata basis based on each
Investor Group’s Maximum Investor Group Principal Amount by a corresponding
amount on such date (and, if after giving effect to such reduction the aggregate
Commitment Amounts would be less than the sum of the Swingline Commitment and
the L/C Commitment, then the aggregate amount of the Swingline Commitment and
the L/C Commitment shall be reduced by the amount of such difference, with such
reduction to be allocated between them in accordance with the written
instructions of the Master Issuer delivered prior to such date; provided that
after giving effect thereto the aggregate amount of the Swingline Loans and the
L/C Obligations do not exceed the Swingline Commitment and the L/C Commitment,
respectively, as so reduced; provided further that in the absence of such
instructions, such reduction shall be allocated first to the Swingline
Commitment and then to the L/C Commitment) and (z) the Series 2017-1 Class A-1
Outstanding Principal Amount shall be repaid or prepaid (which, for the
avoidance of doubt, shall include cash collateralization of Undrawn L/C Face
Amounts pursuant to Sections 4.02, 4.03(a), 4.03(b) and 9.18(c)(ii)) in an
aggregate amount equal to such Series 2017-1 Class A-1 Allocated Payment
Reduction Amount on the date and in the order required by Section 3.6(j) of the
Series 2017-1 Supplement; and
(v)    if any Event of Default shall occur and be continuing (and
shall not have been waived in accordance with the Base Indenture) and as a
result the payment of the Series 2017-1 Class A-1 Notes is accelerated pursuant
to the terms of the Base Indenture (and such acceleration shall not have been
rescinded in accordance with the Base Indenture), then in addition to the
consequences set forth in clause (ii) above in respect of the Rapid Amortization
Event resulting from such Event of Default, the Series 2017-1 Class A-1 Maximum
Principal Amount, the Commitment Amounts, the Swingline Commitment, the L/C
Commitment and the Maximum Investor Group Principal Amounts shall all be
automatically and permanently reduced to zero upon such acceleration and the
Master Issuer shall (in accordance with the Series 2017-1 Supplement) cause the
Series 2017-1 Class A-1 Outstanding Principal Amount to be paid in full (which,
for the avoidance of doubt, shall include cash collateralization of Undrawn L/C
Face Amounts pursuant to Sections 4.02, 4.03(a), 4.03(b) and 9.18(c)(ii))
together with accrued interest, Series 2017-1


13



--------------------------------------------------------------------------------





Class A-1 Quarterly Commitment Fees, Series 2017-1 Class A-1 Other Amounts and
all other amounts then due and payable to the Lender Parties, the Administrative
Agent and the Funding Agents under this Agreement and the other Related
Documents and any unreimbursed Advances (as defined in the Indenture) of the
Servicer and the Trustee and Manager Advances (in each case, with interest
thereon at the Advance Interest Rate) subject to and in accordance with the
Priority of Payments.
Section 2.06 Swingline Commitment.
(a) On the terms and conditions set forth in the Indenture and this Agreement,
and in reliance on the covenants, representations and agreements set forth
herein and therein, the Master Issuer shall issue and shall cause the Trustee to
authenticate the Series 2017-1 Class A-1 Swingline Note, which the Master Issuer
shall deliver to the Swingline Lender on the Series 2017-1 Closing Date. Such
Series 2017-1 Class A-1 Swingline Note shall be dated the Series 2017-1 Closing
Date, shall be registered in the name of the Swingline Lender or its nominee, or
in such other name as the Swingline Lender may request, shall have a maximum
principal amount equal to the Swingline Commitment, shall have an initial
outstanding principal amount equal to the Series 2017-1 Class A-1 Initial
Swingline Principal Amount, and shall be duly authenticated in accordance with
the provisions of the Indenture. Subject to the terms and conditions hereof, the
Swingline Lender, in reliance on the agreements of the Committed Note Purchasers
set forth in this Section 2.06, agrees to make swingline loans (each, a
“Swingline Loan” or a “Series 2017-1 Class A-1 Swingline Loan” and,
collectively, the “Swingline Loans” or the “Series 2017-1 Class A-1 Swingline
Loans”) to the Master Issuer from time to time during the period commencing on
the Series 2017-1 Closing Date and ending on the date that is two (2) Business
Days prior to the Commitment Termination Date; provided that the Swingline
Lender shall have no obligation or right to make any Swingline Loan if, after
giving effect thereto, (i) the aggregate principal amount of Swingline Loans
outstanding would exceed the Swingline Commitment then in effect
(notwithstanding that the Swingline Loans outstanding at any time, when
aggregated with the Swingline Lender’s other outstanding Advances hereunder, may
exceed the Swingline Commitment then in effect) or (ii) the Series 2017-1 Class
A-1 Outstanding Principal Amount would exceed the Series 2017-1 Class A-1
Maximum Principal Amount. Each such borrowing of a Swingline Loan will
constitute a Subfacility Increase in the outstanding principal amount evidenced
by the Series 2017-1 Class A-1 Swingline Note in an amount corresponding to such
borrowing. Subject to the terms of this Agreement and the Series 2017-1
Supplement, the outstanding principal amount evidenced by the Series 2017-1
Class A-1 Swingline Note may be increased by borrowings of Swingline Loans or
decreased by payments of principal thereon from time to time.
(b)Whenever the Master Issuer desires that the Swingline Lender make Swingline
Loans the Master Issuer shall (or shall cause the Manager on its behalf to) give
the


14



--------------------------------------------------------------------------------





Swingline Lender and the Administrative Agent irrevocable notice in writing not
later than 11:00 a.m. (New York City time) on the proposed borrowing date,
specifying (i) the amount to be borrowed, (ii) the requested borrowing date
(which shall be a Business Day during the Commitment Term not later than the
date that is two (2) Business Days prior to the Commitment Termination Date) and
(iii) the payment instructions for the proceeds of such borrowing (which shall
be consistent with the terms and provisions of this Agreement and the Indenture
and which proceeds shall be made available to the Master Issuer). Such notice
shall be in the form of a Swingline Advance Request in the form attached hereto
as Exhibit A-1 hereto (a “Swingline Loan Request”). Promptly upon receipt of any
Swingline Loan Request (but in no event later than 2:00 p.m. (New York City
time) on the date of such receipt) the Swingline Lender shall notify the
Administrative Agent, Control Party and the Trustee thereof in writing. Each
borrowing under the Swingline Commitment shall be in a minimum amount equal to
$100,000. Promptly upon receipt of any Swingline Loan Request (but in no event
later than 2:00 p.m. (New York City time) on the date of such receipt), the
Administrative Agent (based, with respect to any portion of the Series 2017-1
Class A-1 Outstanding Subfacility Amount held by any Person other than the
Administrative Agent, solely on written notices received by the Administrative
Agent under this Agreement) will inform the Swingline Lender whether or not,
after giving effect to the requested Swingline Loan, the Series 2017-1 Class A-1
Outstanding Principal Amount would exceed the Series 2017-1 Class A-1 Maximum
Principal Amount. If the Administrative Agent confirms that the Series 2017-1
Class A-1 Outstanding Principal Amount would not exceed the Series 2017-1 Class
A-1 Maximum Principal Amount after giving effect to the requested Swingline
Loan, then not later than 3:00 p.m. (New York City time) on the borrowing date
specified in the Swingline Loan Request, subject to the other conditions set
forth herein and in the Series 2017-1 Supplement, the Swingline Lender shall
make available to the Master Issuer in accordance with the payment instructions
set forth in such notice an amount in immediately available funds equal to the
amount of the requested Swingline Loan.
(c)The Master Issuer hereby agrees that each Swingline Loan made by the
Swingline Lender to the Master Issuer pursuant to Section 2.06(a) shall
constitute the promise and obligation of the Master Issuer to pay to the
Swingline Lender the aggregate unpaid principal amount of all Swingline Loans
made by such Swingline Lender pursuant to Section 2.06(a), which amounts shall
be due and payable (whether at maturity or by acceleration) as set forth in this
Agreement and in the Indenture for the Series 2017-1 Class A-1 Outstanding
Principal Amount.
(d)In accordance with Section 2.03(a), the Master Issuer agrees to cause
requests for Borrowings to be made at least one time per month if any Swingline
Loans are outstanding in amounts at least sufficient to repay in full all
Swingline Loans outstanding on the date of the applicable request. In accordance
with Section 3.01(c), outstanding Swingline Loans shall bear interest at the
Base Rate.


15



--------------------------------------------------------------------------------





(e)[Reserved].
(f)If prior to the time Advances would have otherwise been made pursuant to
Section 2.06(d), an Event of Bankruptcy shall have occurred and be continuing
with respect to the Master Issuer or any Guarantor or if for any other reason,
as determined by the Swingline Lender in its sole and absolute discretion,
Advances may not be made as contemplated by Section 2.06(d), each Committed Note
Purchaser shall, on the date such Advances were to have been made pursuant to
the notice referred to in Section 2.06(d) (the “Refunding Date”), purchase for
cash an undivided participating interest in the then-outstanding Swingline Loans
by paying to the Swingline Lender an amount (the “Swingline Participation
Amount”) equal to (i) its Committed Note Purchaser Percentage multiplied by (ii)
the related Investor Group’s Commitment Percentage multiplied by (iii) the
aggregate principal amount of Swingline Loans then outstanding that was to have
been repaid with such Advances.
(g)Whenever, at any time after the Swingline Lender has received from any
Investor such Investor’s Swingline Participation Amount, the Swingline Lender
receives any payment on account of the Swingline Loans, the Swingline Lender
will distribute to such Investor its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Investor’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Investor’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided,
however, that in the event that such payment received by the Swingline Lender is
required to be returned, such Investor will return to the Swingline Lender any
portion thereof previously distributed to it by the Swingline Lender.
(h)Each applicable Investor’s obligation to make the Advances referred to in
Section 2.06(d) and each Committed Note Purchaser’s obligation to purchase
participating interests pursuant to Section 2.06(f) shall be absolute and
unconditional and shall not be affected by any circumstance, including (i) any
setoff, counterclaim, recoupment, defense or other right that such Investor,
Committed Note Purchaser or the Master Issuer may have against the Swingline
Lender, the Master Issuer or any other Person for any reason whatsoever; (ii)
the occurrence or continuance of a Default or an Event of Default or the failure
to satisfy any of the other conditions specified in Article VII other than at
the time the related Swingline Loan was made; (iii) any adverse change in the
condition (financial or otherwise) of the Master Issuer; (iv) any breach of this
Agreement or any other Indenture Document by the Master Issuer or any other
Person; or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing.
(i)The Master Issuer may, upon three (3) Business Days’ notice to the
Administrative Agent and the Swingline Lender, effect a permanent reduction in
the Swingline


16



--------------------------------------------------------------------------------





Commitment; provided that any such reduction will be limited to the undrawn
portion of the Swingline Commitment. If requested by the Master Issuer in
writing and with the prior written consent of the Administrative Agent, the
Swingline Lender may (but shall not be obligated to) increase the amount of the
Swingline Commitment; provided that, after giving effect thereto, the aggregate
amount of the Swingline Commitment and the L/C Commitment does not exceed the
aggregate amount of the Commitments.
(j)The Master Issuer may, upon notice to the Swingline Lender (who shall
promptly notify the Administrative Agent and the Trustee thereof in writing), at
any time and from time to time, voluntarily prepay Swingline Loans in whole or
in part without premium or penalty; provided that (x) such notice must be
received by the Swingline Lender not later than 11:00 a.m. (New York City time)
on the date of the prepayment, (y) any such prepayment shall be in a minimum
principal amount of $100,000 or a whole multiple of $100,000 in excess thereof
or, if less, the entire principal amount thereof then outstanding and (z) if the
source of funds for such prepayment is not a Borrowing, there shall be no
unreimbursed Advances (as defined in the Indenture) of the Servicer and the
Trustee or Manager Advances (or interest thereon) at such time. Each such notice
shall specify the date and amount of such prepayment. If such notice is given,
the Master Issuer shall make such prepayment directly to the Swingline Lender
and the payment amount specified in such notice shall be due and payable on the
date specified therein.
Section 2.07 L/C Commitment.
(a) Subject to the terms and conditions hereof, the L/C Provider (or its
permitted assigns pursuant to Section 9.17), in reliance on the agreements of
the Committed Note Purchasers set forth in Sections 2.08 and 2.09, agrees to
provide standby letters of credit, including Interest Reserve Letters of Credit
(each, a “Letter of Credit” and, collectively, the “Letters of Credit”) for the
account of the Master Issuer or its designee on any Business Day during the
period commencing on the Series 2017-1 Closing Date and ending on the date that
is ten (10) Business Days prior to the Commitment Termination Date to be issued
in accordance with Section 2.07(h) in such form as may be approved from time to
time by the L/C Provider; provided that the L/C Provider shall have no
obligation or right to provide any Letter of Credit on a requested issuance date
if, after giving effect to such issuance, (i) the L/C Obligations would exceed
the L/C Commitment or (ii) the Series 2017-1 Class A-1 Outstanding Principal
Amount would exceed the Series 2017-1 Class A-1 Maximum Principal Amount.
Each Letter of Credit shall (x) be denominated in Dollars, (y) have a face
amount of at least $25,000 or, if less than $25,000, shall bear a reasonable
administrative fee to be agreed upon by the Master Issuer and the L/C Provider
and (z) expire no later than the earlier of (A) the first anniversary of its
date of issuance and (B) the date that is ten (10) Business Days prior to the


17



--------------------------------------------------------------------------------





Commitment Termination Date (the “Required Expiration Date”); provided that any
Letter of Credit may provide for the automatic renewal thereof for additional
periods, each individually not to exceed one year (which shall in no event
extend beyond the Required Expiration Date) unless the L/C Provider notifies the
beneficiary of such Letter of Credit at least 30 calendar days prior to the
then-applicable expiration date (or no later than the applicable notice date, if
earlier, as specified in such Letter of Credit) that such Letter of Credit shall
not be renewed; provided further that any Letter of Credit may have an
expiration date that is later than the Required Expiration Date so long as (x)
the Undrawn L/C Face Amount with respect to such Letter of Credit has been fully
cash collateralized by the Master Issuer in accordance with Section 4.02 or 4.03
as of the Required Expiration Date and there are no other outstanding L/C
Obligations with respect to such Letter of Credit as of the Required Expiration
Date and (y) such arrangement is satisfactory to the L/C Provider in its sole
and absolute discretion.
Additionally, each Interest Reserve Letter of Credit shall (1) name each of (A)
the Trustee, for the benefit of the Senior Noteholders or the Senior
Subordinated Noteholders, as applicable, on its behalf, and (B) the Control
Party as the beneficiary thereof; (2) allow the Trustee or the Control Party to
submit a notice of drawing in respect of such Interest Reserve Letter of Credit
whenever amounts would otherwise be required to be withdrawn from the Senior
Notes Interest Reserve Account or the Senior Subordinated Notes Interest Reserve
Account, as applicable, pursuant to the Indenture; and (3) indicate by its terms
that the proceeds in respect of drawings under such Interest Reserve Letter of
Credit shall be paid directly into the Senior Notes Interest Reserve Account or
the Senior Subordinated Notes Interest Reserve Account, as applicable.
The L/C Provider shall not at any time be obligated to (I) provide any Letter of
Credit hereunder if such issuance would violate, or cause any L/C Issuing Bank
to exceed any limits imposed by, any applicable Requirement of Law or (II) amend
any Letter of Credit hereunder if (1) the L/C Provider would have no obligation
at such time to issue such Letter of Credit in its amended form under the terms
hereof or (2) the beneficiary of such Letter of Credit does not accept the
proposed amendment to such Letter of Credit.
(b) On the terms and conditions set forth in the Indenture and this Agreement,
and in reliance on the covenants, representations and agreements set forth
herein and therein, the Master Issuer shall issue and shall cause the Trustee to
authenticate the Series 2017-1 Class A-1 L/C Note, which the Master Issuer shall
deliver to the L/C Provider on the Series 2017-1 Closing Date. Such Series
2017-1 Class A-1 L/C Note shall be dated the Series 2017-1 Closing Date, shall
be registered in the name of the L/C Provider or in such other name or nominee
as the L/C Provider may request, shall have a maximum principal amount equal to
the L/C Commitment, shall have an initial outstanding principal amount equal to
the Series 2017-1 Class A-1 Initial Aggregate Undrawn L/C Face Amount, and shall
be duly authenticated in accordance with the provisions of the Indenture. Each
issuance of a Letter of Credit after the


18



--------------------------------------------------------------------------------





Series 2017-1 Closing Date will constitute an Increase in the outstanding
principal amount evidenced by the Series 2017-1 Class A-1 L/C Note in an amount
corresponding to the Undrawn L/C Face Amount of such Letter of Credit. All L/C
Obligations (whether in respect of Undrawn L/C Face Amounts or Unreimbursed L/C
Drawings) shall be deemed to be principal outstanding under the Series 2017-1
Class A-1 L/C Note and shall be deemed to be Series 2017-1 Class A-1 Outstanding
Principal Amounts for all purposes of this Agreement, the Indenture and the
other Related Documents other than, in the case of Undrawn L/C Face Amounts, for
purposes of accrual of interest. Subject to the terms of this Agreement and the
Series 2017-1 Supplement, the outstanding principal amount evidenced by the
Series 2017-1 Class A-1 L/C Note shall be increased by issuances of Letters of
Credit or decreased by expirations thereof or reimbursements of drawings
thereunder or other circumstances resulting in the permanent reduction in any
Undrawn L/C Face Amounts from time to time. The L/C Provider and the Master
Issuer agree to promptly notify the Administrative Agent and the Trustee of any
such decreases for which notice to the Administrative Agent is not otherwise
provided hereunder.
(c) The Master Issuer may (or shall cause the Manager on its behalf to) from
time to time request that the L/C Provider either (i) provide a new Letter of
Credit and (ii) provide a new “back-to-back” Letter of Credit to an existing
letter of credit provider to secure a letter of credit in existence prior to the
Series 2017-1 Closing Date, by delivering to the L/C Provider at its address for
notices specified herein an Application therefor (in the form required by the
applicable L/C Issuing Bank as notified to the Master Issuer by the L/C
Provider), completed to the satisfaction of the L/C Provider, and such other
certificates, documents and other papers and information as the L/C Provider may
reasonably request on behalf of the L/C Issuing Bank. Notwithstanding the
foregoing sentence, the letters of credit set forth on Schedule IV hereto shall
be deemed Letters of Credit provided and issued by the L/C Provider hereunder as
of the Series 2017-1 Closing Date. Upon receipt of any completed Application,
the L/C Provider will notify the Administrative Agent and the Trustee in writing
of the amount, the beneficiary and the requested expiration of the requested
Letter of Credit (which shall comply with Section 2.07(a) and (i)) and, subject
to the other conditions set forth herein and in the Series 2017-1 Supplement and
upon receipt of written confirmation from the Administrative Agent (based, with
respect to any portion of the Series 2017-1 Class A-1 Outstanding Subfacility
Amount held by any Person other than the Administrative Agent, solely on written
notices received by the Administrative Agent under this Agreement) that after
giving effect to the requested issuance, the Series 2017-1 Class A-1 Outstanding
Principal Amount would not exceed the Series 2017-1 Class A-1 Maximum Principal
Amount (provided that the L/C Provider shall be entitled to rely upon any
written statement, paper or document believed by it to be genuine and correct
and to have been signed or sent by the proper Person or Persons of the
Administrative Agent for purposes of determining whether the L/C Provider
received such prior written confirmation from the Administrative Agent with
respect to any Letter of Credit), the L/C


19



--------------------------------------------------------------------------------





Provider will cause such Application and the certificates, documents and other
papers and information delivered in connection therewith to be processed in
accordance with the L/C Issuing Bank’s customary procedures and shall promptly
provide the Letter of Credit requested thereby (but in no event shall the L/C
Provider be required to provide any Letter of Credit earlier than three (3)
Business Days after its receipt of the Application therefor and all such other
certificates, documents and other papers and information relating thereto, as
provided in Section 2.07(a)) by issuing the original of such Letter of Credit to
the beneficiary thereof or as otherwise may be agreed to by the L/C Provider and
the Master Issuer. The L/C Provider shall furnish a copy of such Letter of
Credit to the Manager (with a copy to the Administrative Agent) promptly
following the issuance thereof. The L/C Provider shall promptly furnish to the
Administrative Agent, which shall in turn promptly furnish to the Funding
Agents, the Investors, the Control Party and the Trustee, written notice of the
issuance of each Letter of Credit (including the amount thereof).


(d)The Master Issuer shall pay ratably to the Committed Note Purchasers the L/C
Quarterly Fees (as defined in the Series 2017-1 Class A-1 VFN Fee Letter, the
“L/C Quarterly Fees”) in accordance with the terms of the Series 2017-1 Class
A-1 VFN Fee Letter and subject to the Priority of Payments.
(e)To the extent that any provision of any Application related to any Letter of
Credit is inconsistent with the provisions of this Article II, the provisions of
this Article II shall apply.
(f)The Master Issuer may, upon three (3) Business Days’ notice to the
Administrative Agent and the L/C Provider, effect a permanent reduction in the
L/C Commitment; provided that any such reduction will be limited to the undrawn
portion of the L/C Commitment. If requested by the Master Issuer in writing and
with the prior written consent of the L/C Provider and the Administrative Agent,
the L/C Provider may (but shall not be obligated to) increase the amount of the
L/C Commitment; provided that, after giving effect thereto, the aggregate amount
of each of the Outstanding Series 2017-1 Class A-1 Note Advances, the Swingline
Commitment and the L/C Commitment does not exceed the aggregate Commitment
Amounts.
(g)The L/C Provider shall satisfy its obligations under this Section 2.07 with
respect to providing any Letter of Credit hereunder by issuing such Letter of
Credit itself or through an Affiliate, so long as the L/C Issuing Bank Rating
Test is satisfied with respect to such Affiliate and the issuance of such Letter
of Credit. If the L/C Issuing Bank Rating Test is not satisfied with respect to
such Affiliate and the issuance of such Letter of Credit, the L/C Provider or a
Person selected by (at the expense of the L/C Provider) the Master Issuer shall
issue such Letter of Credit; provided that such Person and issuance of such
Letter of Credit


20



--------------------------------------------------------------------------------





satisfies the L/C Issuing Bank Rating Test (the L/C Provider (or such Affiliate
of the L/C Provider) in its capacity as the issuer of such Letter of Credit or
such other Person selected by the Master Issuer being referred to as the “L/C
Issuing Bank” with respect to such Letter of Credit). The “L/C Issuing Bank
Rating Test” is a test that is satisfied with respect to a Person issuing a
Letter of Credit if the Person is a U.S. commercial bank that has, at the time
of the issuance of such Letter of Credit, (i) a short-term certificate of
deposit rating of not less than “P-2” from Moody’s and “A-2” from S&P and (ii) a
long-term unsecured debt rating of not less than “Baa2” from Moody’s or “BBB”
from S&P or such other minimum long-term unsecured debt rating as may be
reasonably required by the beneficiary of such proposed Letter of Credit.
(h)The L/C Provider and, if the L/C Provider is not the L/C Issuing Bank for any
Letter of Credit, the L/C Issuing Bank shall be under no obligation to issue any
Letter of Credit if: (i) any order, judgment or decree of any Governmental
Authority or arbitrator shall by its terms purport to enjoin or restrain the L/C
Provider or the L/C Issuing Bank, as applicable, from issuing the Letter of
Credit, or (ii) any law applicable to the L/C Provider or the L/C Issuing Bank,
as applicable, or any request or directive (which request or directive, in the
reasonable judgment of the L/C Provider or the L/C Issuing Bank, as applicable,
has the force of law) from any Governmental Authority with jurisdiction over the
L/C Provider or the L/C Issuing Bank, as applicable, shall prohibit the L/C
Provider or the L/C Issuing Bank, as applicable, from issuing of letters of
credit generally or the Letter of Credit in particular.
(i)Unless otherwise expressly agreed by the L/C Provider or the L/C Issuing
Bank, as applicable, and the Master Issuer when a Letter of Credit is issued,
the rules of the “International Standby Practices 1998” published by the
Institute of International Banking Law & Practice (or such later version thereof
as may be in effect at the time of issuance) shall apply to each standby Letter
of Credit issued hereunder.
(j)For the avoidance of doubt, the L/C Commitment shall be a sub-facility limit
of the Commitment Amounts and aggregate outstanding L/C Obligations as of any
date of determination shall be a component of the Series 2017-1 Class A-1
Outstanding Principal Amount on such date of determination, pursuant to the
definition thereof.
(k)If, on the date that is five (5) Business Days prior to the expiration of any
Interest Reserve Letter of Credit, such Interest Reserve Letter of Credit has
not been replaced or renewed and the Master Issuer has not otherwise deposited
funds into the Senior Notes Interest Reserve Account or the Senior Subordinated
Notes Interest Reserve Account, as applicable, in the amounts that would
otherwise be required pursuant to the Indenture had such Interest Reserve Letter
of Credit not been issued, the Trustee (at the direction of the Master Issuer)
or the Control Party (on Master Issuer’s behalf) shall submit a notice of
drawing under such Interest Reserve Letter of Credit and use the proceeds
thereof to fund a deposit into the


21



--------------------------------------------------------------------------------





Senior Notes Interest Reserve Account or the Senior Subordinated Notes Interest
Reserve Account, as applicable, in an amount equal to the Senior Notes Interest
Reserve Account Deficiency Amount or the Senior Subordinated Notes Interest
Reserve Account Deficiency Amount, as applicable, on such date, in each case
calculated as if such Interest Reserve Letter of Credit had not been issued.
(l)Each of the parties hereto shall execute any amendments to this Agreement
reasonably requested by the Master Issuer in order to have any letter of credit
issued by a Person selected by the Master Issuer pursuant to Section 2.07(g) or
Section 5.17 of the Base Indenture be a “Letter of Credit” that has been issued
hereunder and such Person selected by the Master Issuer be an “L/C Issuing
Bank”.
Section 2.08 L/C Reimbursement Obligations.
(a) For the purpose of reimbursing the payment of any draft presented under any
Letter of Credit, the Master Issuer agrees to pay, as set forth in this Section
2.08, the L/C Provider, for its own account or for the account of the L/C
Issuing Bank, as applicable, an amount in Dollars equal to the sum of (i) the
amount of such draft so paid (the “L/C Reimbursement Amount”) and (ii) any
taxes, fees, charges or other costs or expenses (including amounts payable
pursuant to Section 3.02(c), and collectively, the “L/C Other Reimbursement
Costs”) incurred by the L/C Issuing Bank in connection with such payment. Each
drawing under any Letter of Credit shall (unless an Event of Bankruptcy shall
have occurred and be continuing with respect to the Master Issuer or any
Guarantor, in which cases the procedures specified in Section 2.09 for funding
by Committed Note Purchasers shall apply) constitute a request by the Master
Issuer to the Administrative Agent and each Funding Agent for a Base Rate
Borrowing pursuant to Section 2.03 in the amount equal to the applicable L/C
Reimbursement Amount minus any such amounts repaid pursuant to Section 4.03(b),
and the Master Issuer shall be deemed to have made such request pursuant to the
procedures set forth in Section 2.03. The applicable Investors in each Investor
Group hereby agree to make Advances in an aggregate amount for each Investor
Group equal to such Investor Group’s Commitment Percentage of the L/C
Reimbursement Amount to pay the L/C Provider. The Borrowing date with respect to
such Borrowing shall be the first date on which a Base Rate Borrowing could be
made pursuant to Section 2.03 if the Administrative Agent had received a notice
of such Borrowing at the time the Administrative Agent receives notice from the
L/C Provider of such drawing under such Letter of Credit. Such Investors shall
make the amount of such Advances available to the Administrative Agent in
immediately available funds not later than 3:00 p.m. (New York City time) on
such Borrowing date and the proceeds of such Advances shall be immediately made
available by the Administrative Agent to the L/C Provider for application to the
reimbursement of such drawing.


22



--------------------------------------------------------------------------------





(b) The Master Issuer’s obligations under Section 2.08(a) shall be absolute and
unconditional, and shall be performed strictly in accordance with the terms of
this Agreement, under any and all circumstances and irrespective of (i) any
setoff, counterclaim or defense to payment that the Master Issuer may have or
has had against the L/C Provider, the L/C Issuing Bank, any beneficiary of a
Letter of Credit or any other Person, (ii) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (iii) payment by the L/C Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, (iv) payment by the L/C Issuing Bank
under a Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under the Bankruptcy Code or any other liquidation,
conservatorship, assignment for the benefit of creditors, moratorium,
rearrangement, receivership, insolvency, reorganization or similar debtor relief
laws of any jurisdictions or (v) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section 2.08(b), constitute a legal or equitable discharge
of, or provide a right of setoff against, the Master Issuer’s obligations
hereunder. The Master Issuer also agrees that the L/C Provider and the L/C
Issuing Bank shall not be responsible for, and the Master Issuer’s Reimbursement
Obligations under Section 2.08(a) shall not be affected by, among other things,
the validity or genuineness of documents or of any endorsements thereon, even
though such documents shall in fact prove to be invalid, fraudulent or forged,
or any dispute between or among the Master Issuer and any beneficiary of any
Letter of Credit or any other party to which such Letter of Credit may be
transferred or any claims whatsoever of the Master Issuer against any
beneficiary of such Letter of Credit or any such transferee. Neither the L/C
Provider nor the L/C Issuing Bank shall be liable for any error, omission,
interruption, loss or delay in transmission, dispatch or delivery of any message
or advice, however transmitted, in connection with any Letter of Credit, except
for direct damages (as opposed to consequential damages, claims in respect of
which are hereby waived by the Master Issuer to the extent permitted by
applicable law) caused by errors or omissions found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of the L/C Provider or the L/C Issuing Bank, as
the case may be. The Master Issuer agrees that any action taken or omitted by
the L/C Provider or the L/C Issuing Bank, as the case may be, under or in
connection with any Letter of Credit or the related drafts or documents, if done
in the absence of gross negligence or willful misconduct and in accordance with
the standards of care specified in the UCC of the State of New York, shall be
binding on the Master Issuer and shall not result in any liability of the L/C
Provider or the L/C Issuing Bank to the Master Issuer. As between the Master
Issuer and the L/C Issuing Bank, the Master Issuer hereby assumes all risks of
the acts or omissions of any beneficiary or transferee with respect to such
beneficiary’s or transferee’s use of any Letter of Credit. In


23



--------------------------------------------------------------------------------





furtherance of the foregoing and without limiting the generality thereof, the
Master Issuer agrees with the L/C Issuing Bank that, with respect to documents
presented that appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the L/C Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.
(c) If any draft shall be presented for payment under any Letter of Credit for
which the L/C Provider has actual knowledge, the L/C Provider shall promptly
notify the Manager, the Control Party, the Master Issuer and the Administrative
Agent of the date and amount thereof. The responsibility of the applicable L/C
Issuing Bank to the Master Issuer in connection with any draft presented for
payment under any Letter of Credit shall, in addition to any payment obligation
expressly provided for in such Letter of Credit, be limited to determining that
the documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are substantially in conformity with such
Letter of Credit and, in paying such draft, such L/C Issuing Bank shall not have
any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by such Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of any Person(s) executing or delivering any such document.
Section 2.09 L/C Participations.
(a) The L/C Provider irrevocably agrees to grant and hereby grants to each
Committed Note Purchaser, and, to induce the L/C Provider to provide Letters of
Credit hereunder (and, if the L/C Provider is not the L/C Issuing Bank for any
Letter of Credit, to induce the L/C Provider to agree to reimburse such L/C
Issuing Bank for any payment of any drafts presented thereunder), each Committed
Note Purchaser irrevocably and unconditionally agrees to accept and purchase and
hereby accepts and purchases from the L/C Provider, on the terms and conditions
set forth below, for such Committed Note Purchaser’s own account and risk an
undivided interest equal to its Committed Note Purchaser Percentage of the
related Investor Group’s Commitment Percentage of the L/C Provider’s obligations
and rights under and in respect of each Letter of Credit provided hereunder and
the L/C Reimbursement Amount with respect to each draft paid or reimbursed by
the L/C Provider in connection therewith. Subject to Section 2.07(c), each
Committed Note Purchaser unconditionally and irrevocably agrees with the L/C
Provider that, if a draft is paid under any Letter of Credit for which the L/C
Provider is not paid in full by the Master Issuer in accordance with the terms
of this Agreement, such Committed Note Purchaser shall pay to the Administrative
Agent upon demand of the L/C Provider an amount equal to its Committed Note
Purchaser Percentage of the related Investor


24



--------------------------------------------------------------------------------





Group’s Commitment Percentage of the L/C Reimbursement Amount with respect to
such draft, or any part thereof, that is not so paid.
(b)If any amount required to be paid by any Committed Note Purchaser to the
Administrative Agent for forwarding to the L/C Provider pursuant to Section
2.09(a) in respect of any unreimbursed portion of any payment made or reimbursed
by the L/C Provider under any Letter of Credit is paid to the Administrative
Agent for forwarding to the L/C Provider within three (3) Business Days after
the date such payment is due, such Committed Note Purchaser shall pay to
Administrative Agent for forwarding to the L/C Provider on demand an amount
equal to the product of (i) such amount, times (ii) the daily average Federal
Funds Rate during the period from and including the date such payment is
required to the date on which such payment is immediately available to the L/C
Provider, times (iii) a fraction the numerator of which is the number of days
that elapse during such period and the denominator of which is 360. If any such
amount required to be paid by any Committed Note Purchaser pursuant to Section
2.09(a) is not made available to the Administrative Agent for forwarding to the
L/C Provider by such Committed Note Purchaser within three (3) Business Days
after the date such payment is due, the L/C Provider shall be entitled to
recover from such Committed Note Purchaser, on demand, such amount with interest
thereon calculated from such due date at the Base Rate. A certificate of the L/C
Provider submitted to any Committed Note Purchaser with respect to any amounts
owing under this Section 2.09(b), in the absence of manifest error, shall be
conclusive and binding on such Committed Note Purchaser. If any withholding
taxes are required to be deducted from any amounts payable under this Section
2.09(b), the sum payable by the Committed Note Purchaser shall be increased as
necessary so that after such deduction has been made, the L/C Provider receives
an amount equal to the sum it would have received had no such deduction been
made.
(c)Whenever, at any time after payment has been made under any Letter of Credit
and the L/C Provider has received from any Committed Note Purchaser its pro rata
share of such payment in accordance with Section 2.09(a), the Administrative
Agent or the L/C Provider receives any payment related to such Letter of Credit
(whether directly from the Master Issuer or otherwise, including proceeds of
collateral applied thereto by the L/C Provider), or any payment of interest on
account thereof, the Administrative Agent or the L/C Provider, as the case may
be, will distribute to such Committed Note Purchaser its pro rata share thereof;
provided, however, that in the event that any such payment received by the
Administrative Agent or the L/C Provider, as the case may be, shall be required
to be returned by the Administrative Agent or the L/C Provider, such Committed
Note Purchaser shall return to the Administrative Agent for the account of the
L/C Provider the portion thereof previously distributed by the Administrative
Agent or the L/C Provider, as the case may be, to it.


25



--------------------------------------------------------------------------------





(d)Each Committed Note Purchaser’s obligation to make the Advances referred to
in Section 2.08(a) and to pay its pro rata share of any unreimbursed draft
pursuant to Section 2.09(a) shall be absolute and unconditional and shall not be
affected by any circumstance, including (i) any setoff, counterclaim,
recoupment, defense or other right that such Committed Note Purchaser or the
Master Issuer may have against the L/C Provider, any L/C Issuing Bank, the
Master Issuer or any other Person for any reason whatsoever; (ii) the occurrence
or continuance of a Default or an Event of Default or the failure to satisfy any
of the other conditions specified in Article VII other than at the time the
related Letter of Credit was issued; (iii) an adverse change in the condition
(financial or otherwise) of the Master Issuer; (iv) any breach of this Agreement
or any other Indenture Document by the Master Issuer or any other Person; (v)
any amendment, renewal or extension of any Letter of Credit in compliance with
this Agreement or with the terms of such Letter of Credit, as applicable; or
(vi) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.
ARTICLE III
INTEREST AND FEES
Section 3.01 Interest.
(a)To the extent that an Advance is funded or maintained by a Conduit Investor
through the issuance of Commercial Paper, such Advance shall bear interest at
the CP Rate applicable to such Conduit Investor. To the extent that, and only
for so long as, an Advance is funded or maintained by a Conduit Investor through
means other than the issuance of Commercial Paper (based on its determination in
good faith that it is unable to raise or is precluded or prohibited from
raising, or that it is not advisable to raise, funds through the issuance of
Commercial Paper in the commercial paper market of the United States to finance
its purchase or maintenance of such Advance or any portion thereof (which
determination may be based on any allocation method employed in good faith by
such Conduit Investor), including by reason of market conditions or by reason of
insufficient availability under any of its Program Support Agreement or the
downgrading of any of its Program Support Providers), such Advance shall bear
interest at (i) the Base Rate or (ii) if the required notice has been given
pursuant to Section 3.01(b) with respect to such Advance, for any Eurodollar
Interest Accrual Period, the Eurodollar Rate applicable to such Eurodollar
Interest Accrual Period for such Advance, in each case except as otherwise
provided in the definition of Eurodollar Interest Accrual Period or in Section
3.03 or 3.04. Each Advance funded or maintained by a Committed Note Purchaser or
a Program Support Provider shall bear interest at (i) the Base Rate or (ii) if
the required notice has been given pursuant to Section 3.01(b) with respect to
such Advance, for any Eurodollar Interest Accrual Period, the Eurodollar Rate
applicable to such Eurodollar Interest Accrual Period for such Advance, in each
case except as otherwise provided in the definition of Eurodollar Interest
Accrual Period or in Section 3.03 or 3.04. By (x) 11:00 a.m. (New York


26



--------------------------------------------------------------------------------





City time) on the second Business Day preceding each Quarterly Calculation Date,
each Funding Agent shall notify the Administrative Agent of the applicable CP
Rate for each Advance made by its Investor Group that was funded or maintained
through the issuance of Commercial Paper and was outstanding during all or any
portion of the Interest Accrual Period ending immediately prior to such
Quarterly Calculation Date and (y) 3:00 p.m. (New York City time) on the second
Business Day preceding each Quarterly Calculation Date, the Administrative Agent
shall notify the Master Issuer, the Manager, the Trustee, the Servicer and the
Funding Agents of such applicable CP Rate and of the applicable interest rate
for each other Advance for such Interest Accrual Period and of the amount of
interest accrued on Advances during such Interest Accrual Period.
(b)With respect to any Advance (other than one funded or maintained by a Conduit
Investor through the issuance of Commercial Paper), so long as no Potential
Rapid Amortization Event, Rapid Amortization Period or Event of Default has
commenced and is continuing, the Master Issuer may elect that such Advance bear
interest at the Eurodollar Rate for any Eurodollar Interest Accrual Period
(which shall be a period with a term of, at the election of the Master Issuer
subject to the proviso in the definition of Eurodollar Interest Accrual Period,
one month, two months, three months or six months) while such Advance is
outstanding to the extent provided in Section 3.01(a) by giving notice thereof
(including notice of the Master Issuer’s election of the term for the applicable
Eurodollar Interest Accrual Period) to the Funding Agents prior to 2:00 p.m.
(New York City time) on the date which is three (3) Eurodollar Business Days
prior to the commencement of such Eurodollar Interest Accrual Period. If such
notice is not given in a timely manner, such Advance shall bear interest at the
Base Rate. Each such conversion to or continuation of Eurodollar Advances for a
new Eurodollar Interest Accrual Period in accordance with this Section 3.01(b)
shall be in an aggregate principal amount of $100,000 or an integral multiple of
$100,000 in excess thereof.
(c)Any outstanding Swingline Loans and Unreimbursed L/C Drawings shall bear
interest at the Base Rate. By (x) 11:00 a.m. (New York City time) on the second
Business Day preceding each Quarterly Calculation Date, the Swingline Lender
shall notify the Administrative Agent in reasonable detail of the amount of
interest accrued on any Swingline Loans during the Interest Accrual Period
ending on such date and the L/C Provider shall notify the Administrative Agent
in reasonable detail of the amount of interest accrued on any Unreimbursed L/C
Drawings during such Interest Accrual Period and the amount of fees accrued on
any Undrawn L/C Face Amounts during such Interest Accrual Period and (y) 3:00
p.m. on such date, the Administrative Agent shall notify the Servicer, the
Trustee, the Master Issuer and the Manager of the amount of such accrued
interest and fees as set forth in such notices.


27



--------------------------------------------------------------------------------





(d)All accrued interest pursuant to Section 3.01(a) or (c) shall be due and
payable in arrears on each Quarterly Payment Date in accordance with the
applicable provisions of the Indenture.
(e)In addition, under the circumstances set forth in Section 3.4 of the Series
2017-1 Supplement, the Master Issuer shall pay quarterly interest in respect of
the Series 2017-1 Class A-1 Outstanding Principal Amount in an amount equal to
the Series 2017-1 Class A-1 Quarterly Post-Renewal Date Contingent Interest
payable pursuant to such Section 3.4 subject to and in accordance with the
Priority of Payments.
(f)All computations of interest at the CP Rate and the Eurodollar Rate, all
computations of Series 2017-1 Class A-1 Quarterly Post-Renewal Date Contingent
Interest (other than any accruing on any Base Rate Advances) and all
computations of fees shall be made on the basis of a year of 360 days and the
actual number of days elapsed. All computations of interest at the Base Rate and
all computations of Series 2017-1 Class A-1 Quarterly Post-Renewal Date
Contingent Interest accruing on any Base Rate Advances shall be made on the
basis of a 365 (or 366, as applicable) day year and actual number of days
elapsed. Whenever any payment of interest, principal or fees hereunder shall be
due on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day and such extension of time shall be included in the
computation of the amount of interest owed. Interest shall accrue on each
Advance, Swingline Loan and Unreimbursed L/C Drawing from and including the day
on which it is made to but excluding the date of repayment thereof.
Section 3.02 Fees.
(a)The Master Issuer shall pay to the Administrative Agent for its own account
the Administrative Agent Fees (as defined in the Series 2017-1 Class A-1 VFN Fee
Letter, collectively, the “Administrative Agent Fees”) in accordance with the
terms of the Series 2017-1 Class A-1 VFN Fee Letter and subject to the Priority
of Payments.
(b)On each Quarterly Payment Date on or prior to the Commitment Termination
Date, the Master Issuer shall, in accordance with Section 4.01, pay to each
Funding Agent, for the account of the related Committed Note Purchaser(s), the
Undrawn Commitment Fees (as defined in the Series 2017-1 Class A-1 VFN Fee
Letter, the “Undrawn Commitment Fees”) in accordance with the terms of the
Series 2017-1 Class A-1 VFN Fee Letter and subject to the Priority of Payments.
(c)The Master Issuer shall pay (i) the fees required pursuant to Section 2.07 in
respect of Letters of Credit and (ii) any other fees set forth in the Series
2017-1 Class A-1 VFN Fee Letter (including the Upfront Commitment Fee and any
Extension Fees (each, as defined in the Series 2017-1 Class A-1 VFN Fee Letter))
subject to the Priority of Payments.


28



--------------------------------------------------------------------------------





(d)All fees payable pursuant to this Section 3.02 shall be calculated in
accordance with Section 3.01(f) and paid on the date due in accordance with the
applicable provisions of the Indenture. Once paid, all fees shall be
nonrefundable under all circumstances other than manifest error.
Section 3.03 Eurodollar Lending Unlawful. If any Investor or Program Support
Provider shall determine that any Change in Law makes it unlawful, or any
Official Body asserts that it is unlawful, for any such Person to fund or
maintain any Advance as a Eurodollar Advance, the obligation of such Person to
fund or maintain any such Advance as a Eurodollar Advance shall, upon such
determination, forthwith be suspended until such Person shall notify the
Administrative Agent, the related Funding Agent, the Manager and the Master
Issuer that the circumstances causing such suspension no longer exist, and all
then-outstanding Eurodollar Advances of such Person shall be automatically
converted into Base Rate Advances at the end of the then-current Eurodollar
Interest Accrual Period with respect thereto or sooner, if required by such law
or assertion.




29



--------------------------------------------------------------------------------






Section 3.04 Deposits Unavailable. If the Administrative Agent shall have
determined that:
(a)by reason of circumstances affecting the relevant market, adequate and
reasonable means do not exist for ascertaining the interest rate applicable
hereunder to the Eurodollar Advances; or
(b)with respect to any interest rate otherwise applicable hereunder to any
Eurodollar Advances the Eurodollar Interest Accrual Period for which has not
then commenced, Investor Groups holding in the aggregate more than 50% of the
Eurodollar Advances have determined that such interest rate will not adequately
reflect the cost to them of funding, agreeing to fund or maintaining such
Eurodollar Advances for such Eurodollar Interest Accrual Period,
then, upon notice from the Administrative Agent (which, in the case of clause
(b) above, the Administrative Agent shall give upon obtaining actual knowledge
that such percentage of the Investor Groups have so determined) to the Funding
Agents, the Manager and the Master Issuer, the obligations of the Investors to
fund or maintain any Advance as a Eurodollar Advance after the end of the
then-current Eurodollar Interest Accrual Period, if any, with respect thereto
shall forthwith be suspended and on the date such notice is given such Advances
will convert to Base Rate Advances until the Administrative Agent has notified
the Funding Agents and the Master Issuer that the circumstances causing such
suspension no longer exist. Notwithstanding the foregoing or any other provision
of this Agreement to the contrary, in the event that the Eurocurrency Funding
Rate (or the publication thereof) is discontinued at any time, the
Administrative Agent and the Master Issuer may, and shall negotiate in good
faith to, amend this Agreement to provide for a reference rate to replace the
Eurodollar Funding Rate; provided that until such amendment is effective, the
Advances will bear interest at the Base Rate without giving effect to clause
(a)(i)(C) of the definition thereof.
Section 3.05 Increased Costs, etc. The Master Issuer agrees to
reimburse each Investor and any Program Support Provider (each, an “Affected
Person”, which term, for purposes of Sections 3.07 and 3.08, shall also include
the Swingline Lender and the L/C Issuing Bank) for any increase in the cost of,
or any reduction in the amount of any sum receivable by any such Affected
Person, including reductions in the rate of return on such Affected Person’s
capital, in respect of funding or maintaining (or of its obligation to fund or
maintain) any Advances that arise in connection with any Change in Law, except
for any Change in Law with respect to increased capital costs and Class A-1
Taxes that are (i) Non-Excluded Taxes or (ii) described in clause (i), (ii),
(iii), (iv) or (v) of Section 3.08(a), which shall be governed by Sections 3.07
and 3.08, respectively (whether or not amounts are payable thereunder in respect
thereof). For purposes of this Agreement, (i) the Dodd-Frank Wall Street Reform
and Consumer Protection Act and all


30



--------------------------------------------------------------------------------





regulations, requests, guidelines or directives issued in connection therewith
and (ii) all requests, rules, guidelines or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case, pursuant to Basel III, are deemed to have gone into
effect and been adopted subsequent to the date hereof. Each such demand shall be
provided to the related Funding Agent and the Master Issuer in writing and shall
state, in reasonable detail, the reasons therefor and the additional amount
required fully to compensate such Affected Person for such increased cost or
reduced amount of return. Such additional amounts (“Increased Costs”) shall be
deposited into the Collection Account by the Master Issuer within seven (7)
Business Days of receipt of such notice to be payable as Class A-1 Notes Other
Amounts, subject to and in accordance with the Priority of Payments, to the
Administrative Agent and by the Administrative Agent to such Funding Agent and
by such Funding Agent directly to such Affected Person, and such notice shall,
in the absence of manifest error, be conclusive and binding on the Master
Issuer; provided that with respect to any notice given to the Master Issuer
under this Section 3.05, the Master Issuer shall not be under any obligation to
pay any amount with respect to any period prior to the date that is nine months
prior to such demand if the relevant Affected Person knew or could reasonably
have been expected to know of the circumstances giving rise to such increased
costs or reductions in the rate of return (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).
Section 3.06 Funding Losses. In the event any Affected Person shall incur any
loss or expense (including any loss or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by such Affected
Person to fund or maintain any portion of the principal amount of any Advance as
a Eurodollar Advance) as a result of:
(a)any conversion, repayment, prepayment or redemption (for any reason,
including, without limitation, as a result of any Decrease or the acceleration
of the maturity of such Eurodollar Advance) of the principal amount of any
Eurodollar Advance on a date other than the scheduled last day of the Eurodollar
Interest Accrual Period applicable thereto;
(b)any Advance not being funded or maintained as a Eurodollar Advance after a
request therefor has been made in accordance with the terms contained herein
(for a reason other than the failure of such Affected Person to make an Advance
after all conditions thereto have been met); or
(c)any failure of the Master Issuer to make a Decrease, prepayment or
redemption with respect to any Eurodollar Advance after giving notice thereof
pursuant to the applicable provisions of the Series 2017-1 Supplement;


31



--------------------------------------------------------------------------------





then, upon the written notice of any Affected Person to the related Funding
Agent and the Master Issuer, the Master Issuer shall deposit into the Collection
Account (within seven (7) Business Days of receipt of such notice) to be payable
as Class A-1 Notes Other Amounts, subject to and in accordance with the Priority
of Payments, to the Administrative Agent and by the Administrative Agent to such
Funding Agent and such Funding Agent shall pay directly to such Affected Person
such amount (“Breakage Amount” or “Series 2017-1 Class A-1 Breakage Amount”) as
will (in the reasonable determination of such Affected Person) reimburse such
Affected Person for such loss or expense; provided that with respect to any
notice given to the Master Issuer under this Section 3.06, the Master Issuer
shall not be under any obligation to pay any amount with respect to any period
prior to the date that is nine months prior to such demand if the relevant
Affected Person knew or could reasonably have been expected to know of the
circumstances giving rise to such loss or expense. Such written notice (which
shall include calculations in reasonable detail) shall, in the absence of
manifest error, be conclusive and binding on the Master Issuer.
Section 3.07 Increased Capital or Liquidity Costs. If any Change in Law affects
or would affect the amount of capital or liquidity required or reasonably
expected to be maintained by any Affected Person or any Person controlling such
Affected Person and such Affected Person determines in its sole and absolute
discretion that the rate of return on its or such controlling Person’s capital
as a consequence of its commitment hereunder or under a Program Support
Agreement or the Advances, Swingline Loans or Letters of Credit made or issued
by such Affected Person is reduced to a level below that which such Affected
Person or such controlling Person would have achieved but for the occurrence of
any such circumstance, then, in any such case after notice from time to time by
such Affected Person (or in the case of an L/C Issuing Bank, by the L/C
Provider) to the related Funding Agent and the Master Issuer (or, in the case of
the Swingline Lender or the L/C Provider, to the Master Issuer), the Master
Issuer shall deposit into the Collection Account within seven (7) Business Days
of the Master Issuer’s receipt of such notice, to be payable as Class A-1 Notes
Other Amounts, subject to and in accordance with the Priority of Payments, to
the Administrative Agent and by the Administrative Agent to such Funding Agent
(or, in the case of the Swingline Lender or the L/C Provider, directly to such
Person) and such Funding Agent shall pay to such Affected Person, such amounts
(“Increased Capital Costs”) as will be sufficient to compensate such Affected
Person or such controlling Person for such reduction in rate of return; provided
that with respect to any notice given to the Master Issuer under this Section
3.07, the Master Issuer shall not be under any obligation to pay any amount with
respect to any period prior to the date that is nine months prior to such demand
if the relevant Affected Person knew or could reasonably have been expected to
know of the Change in Law (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof). A statement of such Affected Person as to any such additional amount
or amounts (including calculations thereof in reasonable detail), in the absence
of manifest error, shall be conclusive and


32



--------------------------------------------------------------------------------





binding on the Master Issuer. In determining such additional amount, such
Affected Person may use any method of averaging and attribution that it (in its
reasonable discretion) shall deem applicable so long as it applies such method
to other similar transactions. For purposes of this Agreement, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all regulations,
requests, guidelines or directives issued in connection therewith and (ii) all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case, pursuant to Basel III, are deemed to have gone into
effect and been adopted subsequent to the date hereof.
Section 3.08 Taxes.
(a) Except as otherwise required by law, all payments by the Master Issuer of
principal of, and interest on, the Advances, the Swingline Loans and the L/C
Obligations and all other amounts payable hereunder (including fees) shall be
made free and clear of and without deduction or withholding for or on account of
any present or future income, excise, documentary, property, stamp or franchise
taxes and other taxes, fees, duties, withholdings or other charges in the nature
of a tax imposed by any Governmental Authority including all interest, penalties
or additions to tax and other liabilities with respect thereto (all such taxes,
duties, withholdings, fees and other charges, and including all interest,
penalties or additions to tax and other liabilities with respect thereto, being
called “Class A-1 Taxes”), but excluding in the case of any Affected Person (i)
net income, franchise (imposed in lieu of net income) or similar Class A-1 Taxes
(and including branch profits or alternative minimum Class A-1 Taxes) and any
other Class A-1 Taxes imposed or levied on the Affected Person as a result of
such Affected Person being organized under the laws of, or having its principal
office or, in the case of the Administrative Agent, L/C Provider or Swingline
Lender, its applicable lending office located in, the jurisdiction imposing such
Class A-1 Tax (or any political subdivision thereof) (other than any such
connection arising solely from such Affected Person having executed, delivered
or performed its obligations or received a payment under, or enforced, this
Agreement or any other Related Document), (ii) with respect to any Affected
Person organized under the laws of a jurisdiction other than the United States
or any state of the United States (“Foreign Affected Person”), any U.S. federal
withholding tax that is required to be imposed on interest payable to the
Foreign Affected Person at the time the Foreign Affected Person becomes a party
to this Agreement (or designates a new lending office or other office for
receiving payments hereunder), except to the extent that such Foreign Affected
Person (or its assignor, if any) was already entitled, at the time of the
designation of the new lending office or other office (or assignment), to
receive additional amounts from the Master Issuer with respect to withholding
tax, (iii) any Class A-1 Taxes attributable to such Affected Person’s failure to
comply with Section 3.08(d), (iv) any U.S. Federal backup withholding and (v)
any Class A-1 Taxes imposed under FATCA, (such Class A-1 Taxes not excluded by
(i),(ii), (iii), (iv) and (v) above being called “Non-Excluded Taxes”). If any
Class


33



--------------------------------------------------------------------------------





A-1 Taxes are imposed and required by law to be withheld or deducted from any
amount payable by the Master Issuer hereunder to an Affected Person, then (x) if
such Class A-1 Taxes are Non-Excluded Taxes, the amount of the payment shall be
increased so that such payment is made, after withholding or deduction for or on
account of such Non-Excluded Taxes, in an amount that is not less than the
amount equal to the sum that would have been received by the Affected Person had
no such deduction or withholding been required and (y) the Administrative Agent
or other applicable withholding agent shall withhold the amount of such Class
A-1 Taxes from such payment (as increased, if applicable, pursuant to the
preceding clause (x)) and shall pay such amount, subject to and in accordance
with the Priority of Payments, to the Governmental Authority imposing such Class
A-1 Taxes in accordance with applicable law.
(b) Moreover, if any Non-Excluded Taxes are directly asserted against any
Affected Person or its agent with respect to any payment received by such
Affected Person or its agent from the Master Issuer or otherwise in respect of
any Related Document or the transactions contemplated therein, such Affected
Person or its agent may pay such Non-Excluded Taxes and the Master Issuer will,
within fifteen (15) Business Days of the Master Issuer’s receipt of written
notice stating the amount of such Non-Excluded Taxes (including the calculation
thereof in reasonable detail), deposit into the Collection Account, to be
distributed as Class A-1 Notes Other Amounts, subject to and in accordance with
the Priority of Payments, such additional amounts (collectively, “Increased Tax
Costs,” which term shall include all amounts payable by or on behalf of the
Master Issuer pursuant to this Section 3.08) as is necessary in order that the
net amount retained by such Affected Person or agent after the payment of such
Non-Excluded Taxes (including any Non-Excluded Taxes on such Increased Tax
Costs) shall equal the amount such Person would have received had no such
Non-Excluded Taxes been asserted. Any amount payable to an Affected Person under
this Section 3.08 shall be reduced by, and Increased Tax Costs shall not
include, the amount of incremental damages (including Taxes) due or payable by
the Master Issuer as a direct result of such Affected Person’s failure to demand
from the Master Issuer additional amounts pursuant to this Section 3.08 within
180 days from the date on which the related Non-Excluded Taxes were incurred.


(c)As promptly as practicable after the payment of any Class A-1 Taxes, and in
any event within thirty (30) days of any such payment being due, the
Administrative Agent or other applicable withholding agent shall furnish to each
applicable Affected Person or its agents a certified copy of an official receipt
(or other documentary evidence satisfactory to such Affected Person and agents)
evidencing the payment of such Class A-1 Taxes. If the Master Issuer fails to
pay any Class A-1 Taxes when due to the appropriate Governmental Authority or
fail to remit to the Affected Persons or their agents the required receipts (or
such other documentary evidence), the Master Issuer shall indemnify (by
depositing such amounts into the Collection Account, to be distributed subject
to and in accordance with the Priority of


34



--------------------------------------------------------------------------------





Payments) each Affected Person and its agents for any Non-Excluded Taxes that
may become payable by any such Affected Person or its agents as a result of any
such failure.
(d)Each Affected Person on or prior to the date it becomes a party to this
Agreement (and from time to time thereafter as soon as practicable after the
invalidity, obsolescence, or expiration of any form or document previously
delivered or within a reasonable period of time following a written request by
the Master Issuer or the Administrative Agent) and to the extent permissible
under then current law, shall deliver to the Master Issuer and the
Administrative Agent a United States Internal Revenue Service Form W-8BEN, Form
W-BEN-E, Form W-8ECI, Form W-8IMY or Form W-9, as applicable, or applicable
successor form, or, within a reasonable period of time following a written
request by the Master Issuer or the Administrative Agent, such other forms or
documents (or successor forms or documents), appropriately completed and
executed, as may be applicable, as will permit the Master Issuer or the
Administrative Agent (A) to establish the extent to which a payment to such
Affected Person is exempt from withholding or deduction of United States federal
withholding taxes, (B) to determine, if applicable, the required rate of
withholding or deduction and (C) to establish such Affected Person’s entitlement
to any available exemption from, or reduction of, applicable Taxes in respect of
any payments to be made to such Affected Person pursuant to this Agreement to
establish such Affected Person’s status for withholding tax purposes in an
applicable jurisdiction (including, if applicable, any documentation necessary
to prevent withholding under Sections 1471-1474 of the Code). At the times
prescribed in the preceding sentence, each Affected Person shall deliver to the
Master Issuer and the Administrative Agent within a reasonable period of time
following a written request by the Master Issuer or Administrative Agent any
other forms or documents (or successor forms or documents), appropriately
completed and executed, as may be applicable to establish the extent to which a
payment to such Affected Person is exempt from withholding or deduction of
Non-Excluded Taxes other than United States federal withholding taxes, including
but not limited to, such information necessary to claim the benefits of the
exemption for portfolio interest under section 881(c) of the Code. Neither the
Master Issuer nor the Administrative Agent shall be required to pay any
increased amount under Section 3.08(a) or Section 3.08(b) to an Affected Person
in respect of the withholding or deduction of United States federal withholding
taxes or other Non-Excluded Taxes imposed as the result of the failure of such
Affected Person to comply with the requirements set forth in this Section
3.08(d). The Master Issuer and the Administrative Agent (or other withholding
agent selected by the Master Issuer) may rely on any form or document provided
pursuant to this Section 3.08(d) until notified otherwise by the Affected Person
that delivered such form or document. Notwithstanding anything to the contrary,
no Affected Person shall be required to deliver


35



--------------------------------------------------------------------------------





any documentation that it is not legally obligated to deliver, except to the
extent the documentation is reasonably requested and the Affected Person is
legally eligible to deliver.
(e)The Administrative Agent, Trustee, Paying Agent or any other withholding
agent may deduct and withhold any Taxes required by any laws to be deducted and
withheld from any payments pursuant to this Agreement.
(f)If any Governmental Authority asserts that the Master Issuer or the
Administrative Agent or other withholding agent did not properly withhold or
backup withhold, as the case may be, any Taxes from payments made to or for the
account of any Affected Person, then to the extent such improper withholding or
backup withholding was directly caused by such Affected Person’s actions or
inactions, such Affected Person shall indemnify the Master Issuer, Trustee,
Paying Agent and the Administrative Agent for any Taxes imposed by any
jurisdiction on the amounts payable by the Master Issuer and the Administrative
Agent under this Section 3.08, and costs and expenses (including attorney costs)
of the Master Issuer, Trustee, Paying Agent and the Administrative Agent. The
obligation of the Affected Persons, severally, under this Section 3.08 shall
survive any assignment of rights by, or the replacement of, an Affected Person
or the termination of the aggregate Commitments, repayment of all other
Obligations hereunder and the resignation of the Administrative Agent.
(g)[Reserved].
(h)On or before the date the Administrative Agent becomes a party to this
Agreement, the Administrative Agent shall provide to the Master Issuer, two
duly-signed, properly completed copies of the documentation prescribed in clause
(i) or (ii) below, as applicable (together with all required attachments
thereto): (i) Internal Revenue Service Form W-9 or any successor thereto, or
(ii) (A) Internal Revenue Service Form W-8ECI or any successor thereto, and (B)
with respect to payments received on account of any Lender Party, a U.S. branch
withholding certificate on Internal Revenue Service Form W-8IMY or any successor
thereto evidencing its agreement with the Master Issuer to be treated as a U.S.
Person for U.S. federal withholding purposes. At any time thereafter, the
Administrative Agent shall provide updated documentation previously provided (or
a successor form thereto) when any documentation previously delivered has
expired or become obsolete or invalid or otherwise upon the reasonable request
of the Master Issuer.
(i)If an Affected Person determines, in its sole reasonable discretion, that it
has received a refund of any Non-Excluded Taxes as to which it has been
indemnified pursuant to this Section 3.08 or as to which it has been paid
additional amounts pursuant to this Section 3.08, it shall promptly notify the
Master Issuer and the Manager in writing of such refund and shall, within 30
days after receipt of a written request from the Master Issuer, pay


36



--------------------------------------------------------------------------------





over such refund to the Master Issuer (but only to the extent of indemnity
payments made or additional amounts paid to such Affected Person under this
Section 3.08 with respect to the Non-Excluded Taxes giving rise to such refund),
net of all out-of-pocket expenses (including the net amount of Taxes, if any,
imposed on or with respect to such refund or payment) of the Affected Person and
without interest (other than any interest paid by the relevant Governmental
Authority that is directly attributable to such refund of such Non-Excluded
Taxes); provided that the Master Issuer, immediately upon the request of the
Affected Person to the Master Issuer (which request shall include a calculation
in reasonable detail of the amount to be repaid) agrees to repay the amount of
the refund (and any applicable interest) (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority with respect to such
amount) to the Affected Person in the event the Affected Person or any other
Person is required to repay such refund to such Governmental Authority. This
Section 3.08 shall not be construed to require the Affected Person to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the Master Issuer or any other Person.


Section 3.09 Change of Lending Office. Each Committed Note Purchaser agrees
that, upon the occurrence of any event giving rise to the operation of Section
3.05 or 3.07 or the payment of additional amounts to it under Section 3.08(a) or
(b) with respect to such Committed Note Purchaser, it will, if requested by the
Master Issuer, use reasonable efforts (subject to overall policy considerations
of such Committed Note Purchaser) to designate another lending office for any
Advances affected by such event with the object of avoiding the consequences of
such event; provided that such designation is made on terms that, in the sole
judgment of such Committed Note Purchaser, cause such Committed Note Purchaser
and its lending office(s) or its related Conduit Investor to suffer no economic,
legal or regulatory disadvantage; and provided, further, that nothing in this
Section 3.09 shall affect or postpone any of the obligations of the Master
Issuer or the rights of any Committed Note Purchaser pursuant to Section 3.05,
3.07 and 3.08. If a Committed Note Purchaser notifies the Master Issuer in
writing that such Committed Note Purchaser will be unable to designate another
lending office, the Master Issuer may replace every member (but not any subset
thereof) of such Committed Note Purchaser’s entire Investor Group by giving
written notice to each member of such Investor Group and the Administrative
Agent designating one or more Persons that are willing and able to purchase each
member of such Investor Group’s rights and obligations under this Agreement for
a purchase price that with respect to each such member of such Investor Group
will equal the amount owed to each such member of such Investor Group with
respect to the Series 2017-1 Class A-1 Advance Notes (whether arising under the
Indenture, this Agreement, the Series 2017-1 Class A-1 Advance Notes or
otherwise). Upon receipt of such written notice, each member of such Investor
Group shall assign its rights and obligations under this Agreement pursuant to
and in accordance with Sections 9.17(a), (b) and (c), as applicable, in
consideration for such purchase price and at the reasonable expense of the
Master Issuer (including, without limitation, the reasonable documented fees and
out-of-pocket expenses


37



--------------------------------------------------------------------------------





of counsel to each such member); provided, however, that no member of such
Investor Group shall be obligated to assign any of its rights and obligations
under this Agreement if the purchase price to be paid to such member is not at
least equal to the amount owed to such member with respect to the Series 2017-1
Class A1 Advance Notes (whether arising under the Indenture, this Agreement, the
Series 2017-1 Class A-1 Advance Notes or otherwise).
ARTICLE IV
OTHER PAYMENT TERMS
Section 4.01 Time and Method of Payment. Except as otherwise provided in Section
4.02, all amounts payable to any Funding Agent or Investor hereunder or with
respect to the Series 2017-1 Class A-1 Advance Notes shall be made to the
Administrative Agent for the benefit of the applicable Person, by wire transfer
of immediately available funds in Dollars not later than 3:00 p.m. (New York
City time) on the date due. The Administrative Agent will promptly, and in any
event by 5:00 p.m. (New York City time) on the same Business Day as its receipt
or deemed receipt of the same, distribute to the applicable Funding Agent for
the benefit of the applicable Person, or upon the order of the applicable
Funding Agent for the benefit of the applicable Person, its pro rata share (or
other applicable share as provided herein) of such payment by wire transfer in
like funds as received. Except as otherwise provided in Section 2.07 and Section
4.02, all amounts payable to the Swingline Lender or the L/C Provider hereunder
or with respect to the Swingline Loans and L/C Obligations shall be made to or
upon the order of the Swingline Lender or the L/C Provider, respectively, by
wire transfer of immediately available funds in Dollars not later than 3:00 p.m.
(New York City time) on the date due. Any funds received after that time on such
date will be deemed to have been received on the next Business Day. The Master
Issuer’s obligations hereunder in respect of any amounts payable to any Investor
shall be discharged to the extent funds are disbursed by the Master Issuer to
the Administrative Agent as provided herein or by the Trustee or Paying Agent in
accordance with Section 4.02 whether or not such funds are properly applied by
the Administrative Agent or by the Trustee or Paying Agent. The Administrative
Agent’s obligations hereunder in respect of any amounts payable to any Investor
shall be discharged to the extent funds are disbursed by the Administrative
Agent to the applicable Funding Agent as provided herein whether or not such
funds are properly applied by such Funding Agent.
Section 4.02 Order of Distributions. Subject to Section 9.18(c)(ii), any amounts
deposited into the Series 2017-1 Class A-1 Distribution Account in respect of
accrued interest, letter of credit fees or undrawn commitment fees shall be
distributed by the Trustee or the Paying Agent, as applicable, on the date due
and payable under the Indenture and in the manner provided therein, to the
Series 2017-1 Class A-1 Noteholders of record on the applicable Record Date,
ratably in proportion to the respective amounts due to such payees at each
applicable level of the Priority of Payments in accordance with the applicable
Quarterly Noteholders’ Report, the applicable written report provided to the
Trustee under the Series 2017-1 Supplement or as provided


38



--------------------------------------------------------------------------------





in Section 3.3 of the Series 2017-1 Supplement. Subject to Section 9.18(c)(ii),
any amounts deposited into the Series 2017-1 Class A-1 Distribution Account in
respect of outstanding principal or face amounts shall be distributed by the
Trustee or the Paying Agent, as applicable, on the date due and payable under
the Indenture and in the manner provided therein, to the Series 2017-1 Class A-1
Noteholders of record on the applicable Record Date, in the following order of
priority in accordance with the applicable Quarterly Noteholders’ Report, the
applicable written report provided to the Trustee under the Series 2017-1
Supplement or as provided in Section 3.3 of the Series 2017-1 Supplement: first,
to the Swingline Lender and the L/C Provider in respect of outstanding Swingline
Loans and Unreimbursed L/C Drawings, ratably in proportion to the respective
amounts due to such payees; second, to the other Series 2017-1 Class A-1
Noteholders in respect of their outstanding Advances, ratably in proportion
thereto; and, third, any balance remaining of such amounts (up to an aggregate
amount not to exceed the amount of Undrawn L/C Face Amounts at such time) shall
be paid to the L/C Provider, to be deposited by the L/C Provider into a cash
collateral account in the name of the L/C Provider in accordance with Section
4.03(b). Any amounts distributed to the Administrative Agent pursuant to the
Priority of Payments in respect of any other amounts related to the Class A-1
Notes shall be distributed by the Administrative Agent in accordance with
Section 4.01 on the date such amounts are due and payable hereunder to the
applicable Series 2017-1 Class A-1 Noteholders and/or the Administrative Agent
for its own account, as applicable, ratably in proportion to the respective
aggregate of such amounts due to such payees.
Section 4.03 L/C Cash Collateral. (a) If (i) as of five (5) Business Days prior
to the Commitment Termination Date, any Undrawn L/C Face Amounts remain in
effect, the Master Issuer shall either (i) provide cash collateral (in an
aggregate amount equal to the amount of Undrawn L/C Face Amounts at such time,
to the extent that such amount of cash collateral has not been provided pursuant
to Section 4.02 or 9.18(c)(ii)) to the L/C Provider, to be deposited by the L/C
Provider into a cash collateral account in the name of the L/C Provider in
accordance with Section 4.03(b) or (ii) make other arrangements with respect
thereto as may be satisfactory to the L/C Provider in its sole and absolute
discretion.
(b) All amounts to be deposited in a cash collateral account pursuant to Section
4.02, Section 4.03(a) or Section 9.18(c)(ii) shall be held by the L/C Provider
as collateral to secure the Master Issuer’s Reimbursement Obligations with
respect to any outstanding Letters of Credit. The L/C Provider shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account. Other than any interest earned on the investment of such
deposit in Eligible Investments, which investments shall be made at the written
direction, and at the risk and expense, of the Master Issuer (provided that if
an Event of Default has occurred and is continuing, such investments shall be
made solely at the option and sole discretion of the L/C Provider), such
deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account and all Taxes on such amounts shall
be payable by the Master


39



--------------------------------------------------------------------------------





Issuer. Moneys in such account shall automatically be applied by such L/C
Provider to reimburse it for any Unreimbursed L/C Drawings. Upon expiration of
all then-outstanding Letters of Credit and payment in full of all Unreimbursed
L/C Drawings, any balance remaining in such account shall be paid over (i) if
the Base Indenture and any Series Supplement remain in effect, to the Trustee to
be deposited into the Collection Account and distributed in accordance with the
terms of the Base Indenture and (ii) otherwise to the Master Issuer; provided
that, upon an Investor ceasing to be a Defaulting Investor in accordance with
Section 9.18(d), any amounts of cash collateral provided pursuant to Section
9.18(c)(ii) upon such Investor becoming a Defaulting Investor shall be released
and applied as such amounts would have been applied had such Investor not become
a Defaulting Investor.
Section 4.04 Alternative Arrangements with Respect to Letters of Credit.
Notwithstanding any other provision of this Agreement or any Related Document, a
Letter of Credit (other than an Interest Reserve Letter of Credit) shall cease
to be deemed outstanding for all purposes of this Agreement and each other
Related Document if and to the extent that provisions, in form and substance
satisfactory to the L/C Provider (and, if the L/C Provider is not the L/C
Issuing Bank with respect to such Letter of Credit, the L/C Issuing Bank) in its
sole and absolute discretion, have been made with respect to such Letter of
Credit such that the L/C Provider (and, if applicable, the L/C Issuing Bank) has
agreed in writing, with a copy of such agreement delivered to the Administrative
Agent, the Control Party, the Trustee and the Master Issuer, that such Letter of
Credit shall be deemed to be no longer outstanding hereunder, in which event
such Letter of Credit shall cease to be a “Letter of Credit” as such term is
used herein and in the Related Documents.
ARTICLE V
THE ADMINISTRATIVE AGENT AND THE FUNDING AGENTS
Section 5.01 Authorization and Action of the Administrative Agent. Each of the
Lender Parties and the Funding Agents hereby designates and appoints
Coöperatieve Rabobank, U.A., New York Branch, as the Administrative Agent
hereunder, and hereby authorizes the Administrative Agent to take such actions
as agent on their behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms of this Agreement together with such powers as
are reasonably incidental thereto. The Administrative Agent shall not have any
duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with any Lender Party or any Funding Agent, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities on the part of the Administrative Agent shall be read into this
Agreement or otherwise exist for the Administrative Agent. In performing its
functions and duties hereunder, the Administrative Agent shall act solely as
agent for the Lender Parties and the Funding Agents and does not assume nor
shall it be deemed to have assumed any obligation or relationship of trust or
agency with or for the Master Issuer or any of its successors or assigns. The
provisions of this Article (other than the rights of the Master Issuer set forth
in Section 5.07) are solely for the benefit


40



--------------------------------------------------------------------------------





of the Administrative Agent, the Lender Parties and the Funding Agents, and the
Master Issuer shall not have any rights as a third party beneficiary of any such
provisions. The Administrative Agent shall not be required to take any action
that, in its opinion or the opinion of its counsel, exposes the Administrative
Agent to personal liability or that is contrary to this Agreement or any
Requirement of Law. The appointment and authority of the Administrative Agent
hereunder shall terminate upon the indefeasible payment in full of the Series
2017-1 Class A-1 Notes and all other amounts owed by the Master Issuer hereunder
to the Administrative Agent, all members of the Investor Groups, the Swingline
Lender and the L/C Provider (the “Aggregate Unpaids”) and termination in full of
all Commitments and the Swingline Commitment and the L/C Commitment.
Section 5.02 Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement by or through agents or attorneys-in-fact,
provided that any agent or attorney-in-fact receiving payments from the Lender
Parties shall be a “U.S. person” and a “financial institution” within the
meaning of Treasury Regulations Section 1.1441-1”, and shall be entitled to
advice of counsel concerning all matters pertaining to such duties. The
exculpatory provisions of this Article shall apply to any such agents or
attorneys-in-fact and shall apply to their respective activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it in
good faith.
Section 5.03 Exculpatory Provisions. Neither the Administrative Agent nor any of
its directors, officers, agents or employees shall be (a) liable for any action
lawfully taken or omitted to be taken by it or them under or in connection with
this Agreement (except for its, their or such Person’s own gross negligence or
willful misconduct as determined by a court of competent jurisdiction by a final
and nonappealable judgment), or (b) responsible in any manner to any Lender
Party or any Funding Agent for any recitals, statements, representations or
warranties made by the Master Issuer contained in this Agreement or in any
certificate, report, statement or other document referred to or provided for in,
or received under or in connection with, this Agreement for the due execution,
legality, value, validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other document furnished in connection
herewith, or for any failure of the Master Issuer to perform its obligations
hereunder, or for the satisfaction of any condition specified in Article VII.
The Administrative Agent shall not be under any obligation to any Investor or
any Funding Agent to ascertain or to inquire as to the observance or performance
of any of the agreements or covenants contained in, or conditions of, this
Agreement, or to inspect the properties, books or records of the Master Issuer.
The Administrative Agent shall not be deemed to have knowledge of any Potential
Rapid Amortization Event, Rapid Amortization Event, Default or Event of Default
unless the Administrative Agent has received notice in writing of such event
from the Master Issuer, any Lender Party or any Funding Agent.


Section 5.04 Reliance. The Administrative Agent shall in all cases be entitled
to rely, and shall be fully protected in relying, upon any document or
conversation believed by it


41



--------------------------------------------------------------------------------





to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including,
without limitation, counsel to the Master Issuer), independent accountants and
other experts selected by the Administrative Agent. The Administrative Agent
shall in all cases be fully justified in failing or refusing to take any action
under this Agreement or any other document furnished in connection herewith
unless it shall first receive such advice or concurrence of any Lender Party or
any Funding Agent as it deems appropriate or it shall first be indemnified to
its satisfaction by any Lender Party or any Funding Agent; provided that unless
and until the Administrative Agent shall have received such advice, the
Administrative Agent may take or refrain from taking any action, as the
Administrative Agent shall deem advisable and in the best interests of the
Lender Parties and the Funding Agents. The Administrative Agent shall in all
cases be fully protected in acting, or in refraining from acting, in accordance
with a request of Investor Groups holding more than 50% of the Commitments and
such request and any action taken or failure to act pursuant thereto shall be
binding upon the Lender Parties and the Funding Agents.
Section 5.05 Non-Reliance on the Administrative Agent and Other
Purchasers. Each of the Lender Parties and the Funding Agents expressly
acknowledges that neither the Administrative Agent nor any of its officers,
directors, employees, agents, attorneys-in-fact or Affiliates has made any
representations or warranties to it and that no act by the Administrative Agent
hereafter taken, including, without limitation, any review of the affairs of the
Master Issuer, shall be deemed to constitute any representation or warranty by
the Administrative Agent. Each of the Lender Parties and the Funding Agents
represents and warrants to the Administrative Agent that it has and will,
independently and without reliance upon the Administrative Agent and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
prospects, financial and other conditions and creditworthiness of the Master
Issuer and made its own decision to enter into this Agreement.
Section 5.06 The Administrative Agent in its Individual Capacity. The
Administrative Agent and any of its Affiliates may make loans to, accept
deposits from, and generally engage in any kind of business with the Master
Issuer or any Affiliate of the Master Issuer as though the Administrative Agent
were not the Administrative Agent hereunder.
Section 5.07 Successor Administrative Agent; Defaulting Administrative Agent.
(a) The Administrative Agent may, upon 30 days’ notice to the Master Issuer and
each of the Lender Parties and the Funding Agents, and the Administrative Agent
will, upon the direction of Investor Groups holding 100% of the Commitments
(excluding any Commitments held by Defaulting Investors), resign as
Administrative Agent. If the


42



--------------------------------------------------------------------------------





Administrative Agent shall resign, then the Investor Groups holding more than
(i) if no single Investor Group holds more than 50% of the Commitments, 50% of
the Commitments or (ii) if a single Investor Group holds more than 50% of the
Commitments, two thirds of the Commitments (excluding any Commitments held by
the resigning Administrative Agent or its Affiliates, and if all Commitments are
held by the resigning Administrative Agent or its Affiliates, then the Master
Issuer), during such 30-day period, shall appoint an Affiliate of a member of
the Investor Groups as a successor administrative agent, who shall be a “U.S.
person” and a “financial institution” within the meaning of Treasury Regulations
Section 1.1441-1, subject to the consent of (i) the Master Issuer at all times
other than while an Event of Default has occurred and is continuing (which
consent of the Master Issuer shall not be unreasonably withheld) and (ii) the
Control Party (which consent of the Control Party shall not be unreasonably
withheld or delayed); provided that the Commitment of any Defaulting Investor
shall be disregarded in the determination of whether any threshold percentage of
Commitments has been met under this Section 5.07(a). If for any reason no
successor Administrative Agent is appointed by the Investor Groups during such
30-day period, then effective upon the expiration of such 30-day period, the
Master Issuer shall make all payments in respect of the Aggregate Unpaids or
under any fee letter delivered in connection herewith (including, without
limitation, the Series 2017-1 Class A-1 VFN Fee Letter) directly to the Funding
Agents or the Swingline Lender or the L/C Provider, as applicable, and the
Master Issuer for all purposes shall deal directly with the Funding Agents or
the Swingline Lender or the L/C Provider, as applicable, until such time, if
any, as a successor administrative agent is appointed as provided above, and the
Master Issuer shall instruct the Trustee in writing accordingly. After any
retiring Administrative Agent’s resignation hereunder as Administrative Agent,
the provisions of Section 9.05 and this Article V shall inure to its benefit as
to any actions taken or omitted to be taken by it while it was the
Administrative Agent under this Agreement.
(b) The Master Issuer may, upon the occurrence of any of the following events
(any such event, a “Defaulting Administrative Agent Event”) and with the consent
of Investor Groups holding more than (i) if no single Investor Group holds more
than 50% of the Commitments, 50% of the Commitments or (ii) if a single Investor
Group holds more than 50% of the Commitments, two thirds of the Commitments,
remove the Administrative Agent and, upon such removal, the Investor Groups
holding more than 50% of the Commitments in the case of clause (i) above or two
thirds of the Commitments in the case of clause (ii) above (provided that the
Commitment of any Defaulting Investor shall be disregarded in the determination
of whether any threshold percentage of Commitments has been met under this
Section 5.07(b)) shall appoint an Affiliate of a member of the Investor Groups
as a successor administrative agent, who shall be a “U.S. person” and a
“financial institution” within the meaning of Treasury Regulations Section
1.1441-1, subject to the consent of (x) the Master Issuer at all times other
than while an Event of Default has occurred and is continuing (which


43



--------------------------------------------------------------------------------





consent of the Master Issuer shall not be unreasonably withheld) and (y) the
Control Party (which consent of the Control Party shall not be unreasonably
withheld or delayed): (i) an Event of Bankruptcy with respect to the
Administrative Agent; (ii) if the Person acting as Administrative Agent or an
Affiliate thereof is also an Investor, any other event pursuant to which such
Person becomes a Defaulting Investor; (iii) the failure by the Administrative
Agent to pay or remit any funds required to be remitted when due (in each case,
if amounts are available for payment or remittance in accordance with the terms
of this Agreement for application to the payment or remittance thereof) which
continues for two (2) Business Days after such funds were required to be paid or
remitted; (iv) any representation, warranty, certification or statement made by
the Administrative Agent under this Agreement or in any agreement, certificate,
report or other document furnished by the Administrative Agent proves to have
been false or misleading in any material respect as of the time made or deemed
made, and if such representation, warranty, certification or statement is
susceptible of remedy in all material respects, is not remedied within thirty
(30) calendar days after knowledge thereof or notice by the Master Issuer to the
Administrative Agent, and if not susceptible of remedy in all material respects,
upon notice by the Master Issuer to the Administrative Agent or (v) any act
constituting the gross negligence or willful misconduct of the Administrative
Agent. If for any reason no successor Administrative Agent is appointed by the
Investor Groups within 30 days of the Administrative Agent’s removal pursuant to
the immediately preceding sentence, then effective upon the expiration of such
30-day period, the Master Issuer shall make all payments in respect of the
Aggregate Unpaids or under any fee letter delivered in connection herewith
(including, without limitation, the Series 2017-1 Class A-1 VFN Fee Letter)
directly to the Funding Agents or the Swingline Lender or the L/C Provider, as
applicable, and the Master Issuer for all purposes shall deal directly with the
Funding Agents or the Swingline Lender or the L/C Provider, as applicable, until
such time, if any, as a successor administrative agent is appointed as provided
above, and the Master Issuer shall instruct the Trustee in writing accordingly.
After any Administrative Agent’s removal hereunder as Administrative Agent, the
provisions of Section 9.05 and this Article V shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was the Administrative
Agent under this Agreement.
(c) If a Defaulting Administrative Agent Event has occurred and is continuing,
the Master Issuer may make all payments in respect of the Aggregate Unpaids or
under any fee letter delivered in connection herewith (including, without
limitation, the Series 2017-1 Class A-1 VFN Fee Letter) directly to the Funding
Agents or the Swingline Lender or the L/C Provider, as applicable, and the
Master Issuer for all purposes may deal directly with the Funding Agents or the
Swingline Lender or the L/C Provider, as applicable.
Section 5.08 Authorization and Action of Funding Agents. Each Investor is hereby
deemed to have designated and appointed its related Funding Agent set forth next
to such Investor’s name on Schedule I (or identified as such Investor’s Funding
Agent pursuant to any


44



--------------------------------------------------------------------------------





applicable Assignment and Assumption Agreement or Investor Group Supplement) as
the agent of such Person hereunder, and hereby authorizes such Funding Agent to
take such actions as agent on its behalf and to exercise such powers as are
delegated to such Funding Agent by the terms of this Agreement together with
such powers as are reasonably incidental thereto. Each Funding Agent shall not
have any duties or responsibilities, except those expressly set forth herein, or
any fiduciary relationship with the related Investor Group, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities on
the part of such Funding Agent shall be read into this Agreement or otherwise
exist for such Funding Agent. In performing its functions and duties hereunder,
each Funding Agent shall act solely as agent for the related Investor Group and
does not assume nor shall it be deemed to have assumed any obligation or
relationship of trust or agency with or for the Master Issuer, any of its
successors or assigns or any other Person. Each Funding Agent shall not be
required to take any action that exposes such Funding Agent to personal
liability or that is contrary to this Agreement or any Requirement of Law. The
appointment and authority of the Funding Agents hereunder shall terminate upon
the indefeasible payment in full of the Aggregate Unpaids of the Investor Groups
and the termination in full of all the Commitments.’
Section 5.09 Delegation of Duties. Each Funding Agent may execute any of its
duties under this Agreement by or through agents or attorneys-in-fact and shall
be entitled to advice of counsel concerning all matters pertaining to such
duties. Each Funding Agent shall not be responsible for the negligence or
misconduct of any agents or attorneys-in-fact selected by it in good faith.
Section 5.10 Exculpatory Provisions. Each Funding Agent and its Affiliates, and
each of their directors, officers, agents or employees shall not be (a) liable
for any action lawfully taken or omitted to be taken by it or them under or in
connection with this Agreement (except for its, their or such Person’s own gross
negligence or willful misconduct), or (b) responsible in any manner to the
related Investor Group for any recitals, statements, representations or
warranties made by the Master Issuer contained in this Agreement or in any
certificate, report, statement or other document referred to or provided for in,
or received under or in connection with, this Agreement, or for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other document furnished in connection herewith, or for any
failure of the Master Issuer to perform its obligations hereunder, or for the
satisfaction of any condition specified in Article VII. Each Funding Agent shall
not be under any obligation to the related Investor Group to ascertain or to
inquire as to the observance or performance of any of the agreements or
covenants contained in, or conditions of, this Agreement, or to inspect the
properties, books or records of the Master Issuer. Each Funding Agent shall not
be deemed to have knowledge of any Potential Rapid Amortization Event, Rapid
Amortization Event, Default or Event of Default unless such Funding Agent has
received notice of such event from the Master Issuer or any member of the
related Investor Group.


45



--------------------------------------------------------------------------------





Section 5.11 Reliance. Each Funding Agent shall in all cases be entitled to
rely, and shall be fully protected in relying, upon any document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of the
Administrative Agent and legal counsel (including, without limitation, counsel
to the Master Issuer), independent accountants and other experts selected by
such Funding Agent. Each Funding Agent shall in all cases be fully justified in
failing or refusing to take any action under this Agreement or any other
document furnished in connection herewith unless it shall first receive such
advice or concurrence of the related Investor Group as it deems appropriate or
it shall first be indemnified to its satisfaction by the related Investor Group;
provided that unless and until such Funding Agent shall have received such
advice, such Funding Agent may take or refrain from taking any action, as such
Funding Agent shall deem advisable and in the best interests of the related
Investor Group. Each Funding Agent shall in all cases be fully protected in
acting, or in refraining from acting, in accordance with a request of the
related Investor Group and such request and any action taken or failure to act
pursuant thereto shall be binding upon the related Investor Group.
Section 5.12 Non-Reliance on the Funding Agent and Other Purchasers. The related
Investor Group expressly acknowledges that its Funding Agent and any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates has not
made any representations or warranties to it and that no act by such Funding
Agent hereafter taken, including, without limitation, any review of the affairs
of the Master Issuer, shall be deemed to constitute any representation or
warranty by such Funding Agent. The related Investor Group represents and
warrants to such Funding Agent that it has and will, independently and without
reliance upon such Funding Agent and based on such documents and information as
it has deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, prospects, financial and other conditions and
creditworthiness of the Master Issuer and made its own decision to enter into
this Agreement.
Section 5.13 The Funding Agent in its Individual Capacity. Each Funding Agent
and any of its Affiliates may make loans to, accept deposits from, and generally
engage in any kind of business with the Master Issuer or any Affiliate of the
Master Issuer as though such Funding Agent were not a Funding Agent hereunder.
Section 5.14 Successor Funding Agent. Each Funding Agent will, upon the
direction of the related Investor Group, resign as such Funding Agent. If such
Funding Agent shall resign, then the related Investor Group shall appoint an
Affiliate of a member of the related Investor Group as a successor funding agent
(it being understood that such resignation shall not be effective until such
successor is appointed). After any retiring Funding Agent’s resignation
hereunder as Funding Agent, subject to the limitations set forth herein, the
provisions of Section 9.05 and this Article V shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was the Funding Agent
under this Agreement.


46



--------------------------------------------------------------------------------





ARTICLE VI
REPRESENTATIONS AND WARRANTIES
Section 6.01 The Master Issuer. The Master Issuer and the Guarantors jointly and
severally represents and warrants to the Administrative Agent and each Lender
Party, as of the date of this Agreement, as of the Series 2017-1 Closing Date
and as of each Advance made hereunder, that:
(a)each of its representations and warranties made in favor of the Trustee or
the Noteholders in the Indenture and the other Related Documents (other than a
Related Document relating solely to a Series of Notes other than the Series
2017-1 Notes) is true and correct (a) if not qualified as to materiality or
Material Adverse Effect, in all material respects and (b) if qualified as to
materiality or Material Adverse Effect, in all respects, as of the date
originally made, as of the date hereof and as of the Series 2017-1 Closing Date
(unless stated to relate solely to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date);
(b)no Potential Rapid Amortization Event, Rapid Amortization Event, Default or
Event of Default has occurred and is continuing;
(c)neither it nor any of its Affiliates, have, directly or through an agent,
engaged in any form of general solicitation or general advertising in connection
with the offering of the Series 2017-1 Class A-1 Notes under the Securities Act
or in any manner involving a public offering within the meaning of Section
4(a)(2) of the Securities Act including, but not limited to, articles, notices
or other communications published in any newspaper, magazine, or similar medium
or broadcast over television or radio or any seminar or meeting whose attendees
have been invited by any general solicitation or general advertising; provided
that no representation or warranty is made with respect to the Lender Parties
and their Affiliates; and neither the Master Issuer nor any of its Affiliates
have entered into any contractual arrangement with respect to the distribution
of the Series 2017-1 Class A- 1 Notes, except for this Agreement and the other
Related Documents, and the Master Issuer will not enter into any such
arrangement;
(d)neither they nor any of their Affiliates have, directly or through any agent,
sold, offered for sale, solicited offers to buy or otherwise negotiated in
respect of, any “security” (as defined in the Securities Act) that is or will be
integrated with the sale of the Series 2017-1 Class A-1 Notes in a manner that
would require the registration of the Series 2017-1 Class A-1 Notes under the
Securities Act;
(e)assuming the representations and warranties of each Lender Party set forth in
Section 6.03 of this Agreement are true and correct, the offer and sale of the
Series


47



--------------------------------------------------------------------------------





2017-1 Class A-1 Notes in the manner contemplated by this Agreement is a
transaction exempt from the registration requirements of the Securities Act, and
the Base Indenture is not required to be qualified under the United States Trust
Indenture Act of 1939, as amended;
(f)the Master Issuer has furnished to the Administrative Agent and each Funding
Agent true, accurate and complete copies of all other Related Documents
(excluding Series Supplements and other Related Documents relating solely to a
Series of Notes other than the Series 2017-1 Notes) to which they are a party as
of the Series 2017-1 Closing Date, all of which Related Documents are in full
force and effect as of the Series 2017-1 Closing Date and no terms of any such
agreements or documents have been amended, modified or otherwise waived as of
such date, other than such amendments, modifications or waivers about which the
Master Issuer has informed each Funding Agent, the Swingline Lender and the L/C
Provider;
(g)the Master Issuer is not an “investment company” as defined in Section
3(a)(1) of the Investment Company Act of 1940, as amended, and therefore has no
need (x) to rely solely on the exemption from the definition of “investment
company” set forth in Section 3(c)(1) and/or Section 3(c)(7) of the Investment
Company Act of 1940, as amended, or (y) to be entitled to the benefit of the
exclusion for loan securitizations in the Volcker Rule under 10 C.F.R.
248.10(c)(8);
(h)the Master Issuer and each Guarantor have not (i) made any unlawful
contribution, gift, entertainment or other unlawful expense relating to
political activity; (ii) made any direct or indirect unlawful payment to any
domestic governmental official or “foreign official” (as defined in the U.S.
Foreign Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder (collectively, the “FCPA”) or employee; (iii) violated any provision
of the FCPA, the Bribery Act of 2010 of the United Kingdom or any applicable
non-U.S. anti-bribery statute or regulation; or (iv) made any bribe, rebate,
payoff, influence payment, kickback or other unlawful payment; and the Master
Issuer and Guarantors conduct their respective businesses in compliance with the
FCPA and maintain policies and procedures designed to ensure, and which are
reasonably expected to continue to ensure, continued compliance therewith;
(i)each of the Master Issuer and each Guarantor, as applicable, are and have
been conducted at all times in compliance with applicable financial
record-keeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all applicable jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines issued, administered or
enforced by any governmental agency (collectively, the “Money Laundering Laws”)
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or


48



--------------------------------------------------------------------------------





any arbitrator involving the Master Issuer or any Guarantor, as applicable, with
respect to the Money Laundering Laws is pending or, to the knowledge of such
relevant entity, threatened; and
(j)    neither the Master Issuer nor any Guarantor is currently the subject
or target of any sanctions administered or enforced by the United States
Government, including, without limitation, the U.S. Department of the Treasury’s
Office of Foreign Assets Control (“OFAC”), the U.S. Department of State, the
United Nations Security Council, the European Union, Her Majesty’s Treasury or
other relevant sanctions authority (collectively, “Sanctions”); nor is such
relevant entity located, organized or resident in a country or territory that is
the subject of Sanctions; and the Master Issuer and each Guarantor will not
directly or indirectly use the proceeds of the offering, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other person or entity, for the purpose of financing the activities of or
business with any person, or in any country or territory, that currently is the
subject or target of any Sanctions or in any other manner that would reasonably
be expected to result in a violation by any person (including any person
participating in the transaction whether as underwriter, advisor, investor or
otherwise) of Sanctions.
Section 6.02 The Manager. The Manager represents and warrants to the
Administrative Agent and each Lender Party as of the date of this Agreement, as
of the Series 2017-1 Closing Date and as of the date of each Advance made
hereunder, that each representation and warranty made by it in any Related
Document (other than a Related Document relating solely to a Series of Notes
other than the Series 2017-1 Notes and other than any representation or warranty
in Section 4.1(i) or (j) of any Contribution Agreement, Section 2.1(g) or (h) of
the Representations and Warranties Agreement or Article V of the Management
Agreement) to which it is a party (including any representations and warranties
made by it in its capacity as Manager) is true and correct (a) if not qualified
as to materiality or Material Adverse Effect, in all material respects and (b)
if qualified as to materiality or Material Adverse Effect, in all respects as of
the date originally made, as of the date hereof and as of the Series 2017-1
Closing Date (unless stated to relate solely to an earlier date, in which case
such representations and warranties were true and correct in all material
respects as of such earlier date).
Section 6.03 Lender Parties. Each of the Lender Parties represents and warrants
to the Master Issuer and the Manager as of the date hereof (or, in the case of a
successor or assign of an Investor, as of the subsequent date on which such
successor or assign shall become or be deemed to become a party hereto) that:
(a) it has had an opportunity to discuss the Master Issuer’s and the Manager’s
business, management and financial affairs, and the terms and conditions of the


49



--------------------------------------------------------------------------------





proposed purchase of the Series 2017-1 Class A-1 Notes, with the Master Issuer
and the Manager and their respective representatives;


(b) it is an “accredited investor” within the meaning of Rule 501(a)(1), (2),
(3) or (7) of Regulation D under the Securities Act and a “qualified
institutional buyer” within the meaning of Rule 144A under the Securities Act
and has sufficient knowledge and experience in financial and business matters to
be capable of evaluating the merits and risks of investing in, and is able and
prepared to bear the economic risk of investing in, the Series 2017-1 Class A-1
Notes;
(c)it is purchasing the Series 2017-1 Class A-1 Notes for its own account, or
for the account of one or more “accredited investors” within the meaning of Rule
501(a)(1), (2), (3) or (7) of Regulation D under the Securities Act that meet
the criteria described in clause (b) above and for which it is acting with
complete investment discretion, for investment purposes only and not with a view
to distribution, subject, nevertheless, to the understanding that the
disposition of its property shall at all times be and remain within its control,
and neither it nor its Affiliates has engaged in any general solicitation or
general advertising within the meaning of the Securities Act, or the rules and
regulations promulgated thereunder, with respect to the Series 2017-1 Class A-1
Notes;
(d)it understands that (i) the Series 2017-1 Class A-1 Notes have not been and
will not be registered or qualified under the Securities Act or any applicable
state securities laws or the securities laws of any other jurisdiction and are
being offered only in a transaction not involving any public offering within the
meaning of the Securities Act and may not be resold or otherwise transferred
unless so registered or qualified or unless an exemption from registration or
qualification is available and an opinion of counsel shall have been delivered
in advance to the Master Issuer, (ii) the Master Issuer is not required to
register the Series 2017-1 Class A-1 Notes under the Securities Act or any
applicable state securities laws or the securities laws of any other
jurisdiction, and (iii) any transfer must comply with the provisions of Section
2.8 of the Base Indenture, Section 4.3 of the Series 2017-1 Supplement and
Section 9.03 or 9.17, as applicable, of this Agreement;
(e)it will comply with the requirements of Section 6.03(d), above, in connection
with any transfer by it of the Series 2017-1 Class A-1 Notes;
(f)it understands that the Series 2017-1 Class A-1 Notes will bear the legend
set out in the form of Series 2017-1 Class A-1 Notes attached to the Series
2017-1 Supplement and be subject to the restrictions on transfer described in
such legend;


50



--------------------------------------------------------------------------------





(g)it will obtain for the benefit of the Master Issuer from any purchaser of the
Series 2017-1 Class A-1 Notes substantially the same representations and
warranties contained in the foregoing paragraphs; and
(h)it has executed a Purchaser’s Letter substantially in the form of Exhibit D
hereto.
ARTICLE VII
CONDITIONS
Section 7.01 Conditions to Issuance and Effectiveness. Each Lender Party will
have no obligation to purchase the Series 2017-1 Class A-1 Notes hereunder on
the Series 2017-1 Closing Date, and the Commitments, the Swingline Commitment
and the L/C Commitment will not become effective, unless:
(a)the Base Indenture, the Series 2017-1 Supplement, the Guarantee and
Collateral Agreement and the other Related Documents shall be in full force and
effect;
(b)on the Series 2017-1 Closing Date, the Administrative Agent shall have
received a letter, in form and substance reasonably satisfactory to it, from S&P
stating that a long-term rating of “BBB” has been assigned to the Series 2017-1
Class A-1 Notes;
(c)at the time of such issuance, the additional conditions set forth in Schedule
III and all other conditions to the issuance of the Series 2017-1 Class A-1
Notes under the Indenture shall have been satisfied or waived by such Lender
Party.
Section 7.02 Conditions to Initial Extensions of Credit. The election of each
Conduit Investor to fund, and the obligation of each Committed Note Purchaser to
fund, the initial Borrowing hereunder, and the obligations of the Swingline
Lender and the L/C Provider to fund the initial Swingline Loan or provide the
initial Letter of Credit hereunder, respectively, shall be subject to the
satisfaction of the conditions precedent that (a) each Funding Agent shall have
received a duly executed and authenticated Series 2017-1 Class A-1 Advance Note
registered in its name or in such other name as shall have been directed by such
Funding Agent and stating that the principal amount thereof shall not exceed the
Maximum Investor Group Principal Amount of the related Investor Group, (b) each
of the Swingline Lender and the L/C Provider shall have received a duly executed
and authenticated Series 2017-1 Class A-1 Swingline Note or Series 2017-1 Class
A-1 L/C Note, as applicable, registered in its name or in such other name as
shall have been directed by it and stating that the principal amount thereof
shall not exceed the Swingline Commitment or L/C Commitment, respectively, and
(c) the Master Issuer shall have paid all fees


51



--------------------------------------------------------------------------------





required to be paid by it under the Related Documents on the Series 2017-1
Closing Date, including all fees required hereunder.
Section 7.03 Conditions to Each Extension of Credit. The election of each
Conduit Investor to fund, and the obligation of each Committed Note Purchaser to
fund, any Borrowing on any day (including the initial Borrowing but excluding
any Borrowings to repay Swingline Loans or L/C Obligations pursuant to Section
2.05, 2.06 or 2.08, as applicable), and the obligations of the Swingline Lender
to fund any Swingline Loan (including the initial one) and of the L/C Provider
to provide any Letter of Credit (including the initial one), respectively, shall
be subject to the conditions precedent that on the date of such funding or
provision, before and after giving effect thereto and to the application of any
proceeds therefrom, the following statements shall be true (without regard to
any waiver, amendment or other modification of this Section 7.03 or any
definitions used herein consented to by the Control Party unless Investors
holding more than (i) if no single Investor Group holds more than 50% of the
Commitments, 50% of the Commitments or (ii) if a single Investor Group holds
more than 50% of the Commitments, two thirds of the Commitments (provided that
the Commitment of any Defaulting Investor shall be disregarded in the
determination of whether any threshold percentage of Commitments has been met
under this Section 7.03) have consented to such waiver, amendment or other
modification for purposes of this Section 7.03); provided, however, that if a
Rapid Amortization Event has occurred and (other than in the case of Section
9.1(e)) has been declared by the Control Party pursuant to Section 9.1(a), (b),
(c) or (d) of the Base Indenture, consent to such waiver, amendment or other
modification from all Investors (provided that it shall not be the obligation of
the Control Party to obtain such consent from the Investors) as well as the
Control Party is required for purposes of this Section 7.03:
(a)(i) the representations and warranties of the Master Issuer set out in this
Agreement and (ii) the representations and warranties of the Manager set out in
this Agreement, in each such case, shall be true and correct (i) if qualified as
to materiality or Material Adverse Effect, in all respects and (ii) if not
qualified as to materiality or Material Adverse Effect, in all material
respects, as of the date of such funding or issuance, with the same effect as
though made on that date (unless stated to relate solely to an earlier date, in
which case such representations and warranties shall have been true and correct
as of such earlier date);
(b)no Default, Event of Default, Potential Rapid Amortization Event or Rapid
Amortization Event shall be in existence at the time of, or after giving effect
to, such funding or issuance;
(c)the DSCR as calculated as of the immediately preceding Quarterly Calculation
Date shall not be less than 1.50x;


52



--------------------------------------------------------------------------------





(d)in the case of any Borrowing, except to the extent an advance request is
expressly deemed to have been delivered hereunder, the Master Issuer shall have
delivered or have been deemed to have delivered to the Administrative Agent an
executed advance request in the form of Exhibit A hereto with respect to such
Borrowing (each such request, an “Advance Request” or a “Series 2017-1 Class A-1
Advance Request”);
(e)the Senior Notes Interest Reserve Amount (including any Senior Notes Interest
Reserve Account Deficiency Amount) will be funded and/or an Interest Reserve
Letter of Credit will be maintained for such amount as of the date of such draw
in the amounts required pursuant to the Indenture after giving effect to such
draw;
(f)all Undrawn Commitment Fees, Administrative Agent Fees and L/C Quarterly Fees
due and payable on or prior to the date of such funding or issuance shall have
been paid in full; and
(g)all conditions to such extension of credit or provision specified in Section
2.02, 2.03, 2.06 or 2.07 of this Agreement, as applicable, shall have been
satisfied.
The giving of any notice pursuant to Section 2.03, 2.06 or 2.07, as applicable,
shall constitute a representation and warranty by the Master Issuer and the
Manager that all conditions precedent to such funding or provision have been
satisfied or will be satisfied concurrently therewith.


ARTICLE VIII
COVENANTS
Section 8.01 Covenants. Each of the Master Issuer and the Manager, severally,
covenants and agrees that, until all Aggregate Unpaids have been paid in full
and all Commitments, the Swingline Commitment and the L/C Commitment have been
terminated, it will:
(a)unless waived in writing by the Control Party in accordance with Section 9.7
of the Base Indenture, duly and timely perform all of its covenants (both
affirmative and negative) and obligations under each Related Document to which
it is a party;
(b)not amend, modify, waive or give any approval, consent or permission under
any provision of the Base Indenture or any other Related Document to which it is
a party unless any such amendment, modification, waiver or other action is in
writing and made in accordance with the terms of the Base Indenture or such
other Related Document, as applicable;


53



--------------------------------------------------------------------------------





(c)reasonably concurrent with the time any report, notice or other document is
provided to the Rating Agencies and/or the Trustee, or caused to be provided, by
the Master Issuer or the Manager under the Base Indenture (including, without
limitation, under Sections 8.8, 8.9 and/or 8.11 thereof) or under the Series
2017-1 Supplement, provide the Administrative Agent (who shall promptly provide
a copy thereof to the Lender Parties) with a copy of such report, notice or
other document; provided, however, that neither the Manager nor the Master
Issuer shall have any obligation under this Section 8.01(c) to deliver to the
Administrative Agent copies of any Quarterly Noteholders’ Reports that relate
solely to a Series of Notes other than the Series 2017-1 Notes;
(d)once per calendar year, following reasonable prior notice from the
Administrative Agent (the “Annual Inspection Notice”), and during regular
business hours, permit any one or more of such Administrative Agent, any Funding
Agent, the Swingline Lender or the L/C Provider, or any of their respective
agents, representatives or permitted assigns, at the Master Issuer’s expense,
access (as a group, and not individually unless only one such Person desires
such access) to the offices of the Manager, the Master Issuer and the
Guarantors, (i) to examine and make copies of and abstracts from all
documentation relating to the Collateral on the same terms as are provided to
the Trustee under Section 8.6 of the Base Indenture, and (ii) to visit the
offices and properties of the Manager, the Master Issuer and the Guarantors for
the purpose of examining such materials described in clause (i) above, and to
discuss matters relating to the Collateral, or the administration and
performance of the Base Indenture, the Series 2017-1 Supplement and the other
Related Documents with any of the officers or employees of, the Manager, the
Master Issuer and/or the Guarantors, as applicable, having knowledge of such
matters; provided, however, that upon the occurrence and continuation of a
Potential Rapid Amortization Event, Rapid Amortization Event, Cash Trapping
Period, Default or Event of Default, the Administrative Agent, any Funding
Agent, the Swingline Lender or the L/C Provider, or any of their respective
agents, representatives or permitted assigns, at the Master Issuer’s expense may
do any of the foregoing at any time during normal business hours and without
advance notice; provided, further, that, in addition to any visits made pursuant
to provision of an Annual Inspection Notice or during the continuation of a
Potential Rapid Amortization Event, Rapid Amortization Event, Default or Event
of Default, the Administrative Agent, any Funding Agent, the Swingline Lender or
the L/C Provider, or any of their respective agents, representatives or
permitted assigns, at their own expense, may do any of the foregoing at any time
during normal business hours following reasonable prior notice with respect to
the business of the Master Issuer and/or the Guarantors; and provided, further,
that the Funding Agents, the Swingline Lender and the L/C Provider will be
permitted to provide input to the Administrative Agent with respect to the
timing of delivery, and content, of the Annual Inspection Notice;


54



--------------------------------------------------------------------------------





(e)not take, or cause to be taken, any action, including, without limitation,
acquiring any Margin Stock, that could cause the transactions contemplated by
the Related Documents to fail to comply with the regulations of the Board of
Governors of the Federal Reserve System, including Regulations T, U and X
thereof;
(f)not permit any amounts owed with respect to the Series 2017-1 Class A-1 Notes
to be secured, directly or indirectly, by any Margin Stock in a manner that
would violate the regulations of the Board of Governors of the Federal Reserve
System, including Regulations T, U and X thereof;
(g)promptly provide such additional financial and other information with respect
to the Related Documents (other than Series Supplements and Related Documents
relating solely to a Series of Notes other than the Series 2017-1 Notes), the
Master Issuer, the Manager or the Guarantors as the Administrative Agent may
from time to time reasonably request; and
(h)deliver to the Administrative Agent (who shall promptly provide a copy
thereof to the Lender Parties), the financial statements prepared pursuant to
Section 4.1 of the Base Indenture reasonably contemporaneously with the delivery
of such statements under the Base Indenture.
ARTICLE IX
MISCELLANEOUS PROVISIONS
Section 9.01 Amendments. No amendment to or waiver or other modification of any
provision of this Agreement, nor consent to any departure therefrom by the
Manager or the Master Issuer, shall in any event be effective unless the same
shall be in writing and signed by the Manager, the Master Issuer and the
Administrative Agent with the written consent of Investor Groups holding more
than (i) if no single Investor Group holds more than 50% of the Commitments, 50%
of the Commitments or (ii) if a single Investor Group holds more than 50% of the
Commitments, two thirds of the Commitments; provided that the Commitment of any
Defaulting Investor shall be disregarded in the determination of whether such
threshold percentage of Commitments has been met; provided, however, that, in
addition, (i) the prior written consent of each affected Investor shall be
required in connection with any amendment, modification or waiver that (x)
increases the amount of the Commitment of such Investor, extends the Commitment
Termination Date or the Series 2017-1 Class A-1 Notes Renewal Date, modifies the
conditions to funding such Commitment or otherwise subjects such Investor to any
increased or additional duties or obligations hereunder or in connection
herewith (it being understood and agreed that waivers or modifications of
conditions precedent, covenants, Defaults or Events of Default or of a mandatory
reduction in the aggregate Commitments shall not constitute an increase of the
Commitments of


55



--------------------------------------------------------------------------------





any Lender Party), (y) reduces the amount or delays the timing of payment of any
principal, interest, fees or other amounts payable to such Investor hereunder or
(z) would have an effect comparable to any of those set forth in Section 13.2(a)
of the Base Indenture that require the consent of each Noteholder or each
affected Noteholder; (ii) any amendment, modification or waiver that affects the
rights or duties of any of the Swingline Lender, the L/C Provider, the
Administrative Agent or the Funding Agents shall require the prior written
consent of such affected Person; and (iii) the prior written consent of each
Investor, the Swingline Lender, the L/C Provider, the Administrative Agent and
each Funding Agent shall be required in connection with any amendment,
modification or waiver of this Section 9.01. For purposes of any provision of
any other Indenture Document relating to any vote, consent, direction or the
like to be given by the Series 2017-1 Class A-1 Noteholders, such vote, consent,
direction or the like shall be given by the Holders of the Series 2017-1 Class
A-1 Advance Notes only and not by the Holders of any Series 2017-1 Class A-1
Swingline Notes or Series 2017-1 Class A-1 L/C Notes except to the extent that
such vote, consent, direction or the like is to be given by each affected
Noteholder and the Holders of any Series 2017-1 Class A-1 Swingline Notes or
Series 2017-1 Class A-1 L/C Notes would be affected thereby. The Master Issuer
and the Lender Parties shall negotiate any amendments, waivers, consents,
supplements or other modifications to this Agreement or the other Related
Documents that require the consent of the Lender Parties in good faith. Pursuant
to Section 9.05(a), the Lender Parties shall be entitled to reimbursement by the
Master Issuer for the reasonable expenses incurred by the Lender Parties in
reviewing and approving any such amendment, waiver, consent supplement or other
modification to this Agreement or any Related Document.
Section 9.02 No Waiver; Remedies. Any waiver, consent or approval given by any
party hereto shall be effective only in the specific instance and for the
specific purpose for which given, and no waiver by a party of any breach or
default under this Agreement shall be deemed a waiver of any other breach or
default. No failure on the part of any party hereto to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right hereunder, or any abandonment or
discontinuation of steps to enforce the right, power or privilege, preclude any
other or further exercise thereof or the exercise of any other right. No notice
to or demand on any party hereto in any case shall entitle such party to any
other or further notice or demand in the same, similar or other circumstances.
The remedies herein provided are cumulative and not exclusive of any remedies
provided by law.
Section 9.03 Binding on Successors and Assigns.
(a) This Agreement shall be binding upon, and inure to the benefit of, the
Master Issuer, the Manager, the Lender Parties, the Funding Agents, the
Administrative Agent and their respective successors and assigns; provided,
however, that neither the Master Issuer nor the Manager may assign its rights or
obligations hereunder or in connection herewith or any interest herein
(voluntarily, by operation of law or otherwise) without the prior written
consent


56



--------------------------------------------------------------------------------





of each Lender Party (other than any Defaulting Investor); provided further that
nothing herein shall prevent the Master Issuer from assigning its rights (but
none of its duties or liabilities) to the Trustee under the Base Indenture and
the Series 2017-1 Supplement; and provided, further that none of the Lender
Parties may transfer, pledge, assign, sell participations in or otherwise
encumber its rights or obligations hereunder or in connection herewith or any
interest herein except as permitted under Section 6.03, Section 9.17 and this
Section 9.03. Nothing expressed herein is intended or shall be construed to give
any Person other than the Persons referred to in the preceding sentence any
legal or equitable right, remedy or claim under or in respect of this Agreement
except as provided in Section 9.16.
(b)Notwithstanding any other provision set forth in this Agreement, each
Investor may at any time grant to one or more Program Support Providers a
participating interest in or lien on such Investor’s interests in the Advances
made hereunder and such Program Support Provider, with respect to its
participating interest, shall be entitled to the benefits granted to such
Investor under this Agreement. Each Investor that grants to one or more Program
Support Providers a participating interest in such Investor’s interests in the
Advances shall, acting solely for this purpose as a non-fiduciary agent of the
Master Issuer, maintain a register on which it enters the name and address of
such Program Support Providers and the principal amounts (and stated interest)
of each Program Support Provider’s interest in the Advances (the “Participant
Register”); provided that no Investor shall have any obligation to disclose all
or any portion of the Participant Register (including the identity of any
Program Support Provider or any information relating to a Program Support
Provider’s interest in the Advances) to any Person except to the extent that
such disclosure is necessary to establish that such interest is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations or
proposed United States Treasury Regulation Section 1.163-5(b) (and any such
finalized United States Treasury Regulations). The entries in the Participant
Register shall be conclusive absent manifest error, and such Investor shall
treat each Person whose name is recorded in the Participant Register as the
owner of such participation for all purposes of this Agreement notwithstanding
any notice to the contrary. For the avoidance of doubt, the Administrative Agent
(in its capacity as Administrative Agent) shall have no responsibility for
maintaining a Participant Register.
(c)In addition to its rights under Section 9.17, each Conduit Investor may at
any time assign its rights in the Series 2017-1 Class A-1 Advance Notes (and its
rights hereunder and under the Related Documents) to its related Committed Note
Purchaser or, subject to Section 6.03 and Section 9.17(f), its related Program
Support Provider or any Affiliate of any of the foregoing, in each case in
accordance with the applicable provisions of the Indenture. Furthermore, each
Conduit Investor may at any time grant a security interest in and lien on, all
or any portion of its interests under this Agreement, its Series 2017-1 Class A1
Advance Note and all Related Documents to (i) its related Committed Note
Purchaser, (ii) its


57



--------------------------------------------------------------------------------





Funding Agent, (iii) any Program Support Provider who, at any time now or in the
future, provides program liquidity or credit enhancement, including, without
limitation, an insurance policy for such Conduit Investor relating to the
Commercial Paper or the Series 2017-1 Class A-1 Advance Notes, (iv) any other
Person who, at any time now or in the future, provides liquidity or credit
enhancement for the Conduit Investors, including, without limitation, an
insurance policy relating to the Commercial Paper or the Series 2017-1 Class A-1
Advance Notes or (v) any collateral trustee or collateral agent for any of the
foregoing; provided, however, that any such security interest or lien shall be
released upon assignment of its Series 2017-1 Class A-1 Advance Note to its
related Committed Note Purchaser. Each Committed Note Purchaser may assign its
Commitment or all or any portion of its interest under its Series 2017-1 Class
A-1 Advance Note, this Agreement and the Related Documents to any Person to the
extent permitted by Section 9.17. Notwithstanding any other provisions set forth
in this Agreement, each Committed Note Purchaser may at any time create a
security interest in all or any portion of its rights under this Agreement, its
Series 2017-1 Class A-1 Advance Note and the Related Documents in favor of any
Federal Reserve Bank in accordance with Regulation A of the F.R.S. Board or any
similar foreign entity.
Section 9.04 Survival of Agreement. All covenants, agreements, representations
and warranties made herein and in the Series 2017-1 Class A-1 Notes delivered
pursuant hereto shall survive the making and the repayment of the Advances, the
Swingline Loans and the Letters of Credit and the execution and delivery of this
Agreement and the Series 2017-1 Class A-1 Notes and shall continue in full force
and effect until all interest on and principal of the Series 2017-1 Class A-1
Notes, and all other amounts owed to the Lender Parties, the Funding Agents and
the Administrative Agent hereunder and under the Series 2017-1 Supplement have
been paid in full, all Letters of Credit have expired or been fully cash
collateralized in accordance with the terms of this Agreement and the
Commitments, the Swingline Commitment and the L/C Commitment have been
terminated. In addition, the obligations of the Master Issuer and the Lender
Parties under Sections 3.05, 3.06, 3.07, 3.08, 9.05, 9.10 and 9.11 shall survive
the termination of this Agreement.
Section 9.05 Payment of Costs and Expenses; Indemnification.
(a)Payment of Costs and Expenses. The Master Issuer agrees to pay (by depositing
such amounts into the Collection Account to be distributed subject to and in
accordance with the Priority of Payments), on the Series 2017-1 Closing Date (if
invoiced at least one (1) Business Day prior to such date) or on or before seven
(7) Business Days after written demand (in all other cases), all reasonable
expenses of the Administrative Agent, each initial Funding Agent and each
initial Lender Party (including the reasonable fees and out-of-pocket expenses
of counsel to each of the foregoing, if any, as well as the fees and expenses of
the Rating Agencies) in connection with (i) the negotiation, preparation,
execution and delivery


58



--------------------------------------------------------------------------------





of this Agreement and of each other Related Document, including schedules and
exhibits, whether or not the transactions contemplated hereby or thereby are
consummated (“Pre-Closing Costs”), and (ii) any amendments, waivers, consents,
supplements or other modifications to this Agreement or any other Related
Document as may from time to time hereafter be proposed (“Amendment Costs”). The
Master Issuer further agrees to pay, subject to and in accordance with the
Priority of Payments, and to hold the Administrative Agent, each Funding Agent
and each Lender Party harmless from all liability for (x) any breach by the
Master Issuer of its obligations under this Agreement, (y) all reasonable costs
incurred by the Administrative Agent, such Funding Agent or such Lender Party in
enforcing this Agreement and (z) any Non-Excluded Taxes that may be payable in
connection with (1) the execution or delivery of this Agreement, (2) any
Borrowing or Swingline Loan hereunder, (3) the issuance of the Series 2017-1
Class A-1 Notes, (4) any Letter of Credit hereunder or (5) any other Related
Documents (“Other Post-Closing Expenses”). The Master Issuer also agrees to
reimburse, subject to and in accordance with the Priority of Payments, the
Administrative Agent, such Funding Agent and such Lender Party upon demand for
all reasonable out-of-pocket expenses incurred by the Administrative Agent, such
Funding Agent and such Lender Party in connection with (1) the negotiation of
any restructuring or “workout”, whether or not consummated, of the Related
Documents and (2) the enforcement of, or any waiver or amendment requested under
or with respect to, this Agreement or any other Related Documents
(“Out-of-Pocket Expenses”). Notwithstanding the foregoing, other than in
connection with a sale or assignment pursuant to Section 9.18(a), the Master
Issuer shall have no obligation to reimburse any Lender Party for any of the
fees and/or expenses incurred by such Lender Party with respect to its sale or
assignment of all or any part of its respective rights and obligations under
this Agreement and the Series 2017-1 Class A-1 Notes pursuant to Section 9.03 or
Section 9.17.
(b)Indemnification of the Lender Parties. In consideration of the execution and
delivery of this Agreement by the Lender Parties, the Master Issuer hereby
agrees to indemnify and hold each Lender Party and each of their officers,
directors, employees and agents (collectively, the “Indemnified Parties”)
harmless (by depositing such amounts into the Collection Account to be
distributed subject to and in accordance with the Priority of Payments) from and
against any and all actions, causes of action, suits, losses, liabilities and
damages, and reasonable documented costs and expenses incurred in connection
therewith (irrespective of whether any such Indemnified Party is a party to the
action for which indemnification hereunder is sought and including, without
limitation, any liability in connection with the offering and sale of the Series
2017-1 Class A-1 Notes), including reasonable documented attorneys’ fees and
disbursements (collectively, the “Indemnified Liabilities”), incurred by the
Indemnified Parties or any of them (whether in prosecuting or defending against
such actions, suits or claims) to the extent resulting from, or arising out of,
or relating to:


59



--------------------------------------------------------------------------------





(i)any transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of any Advance, Swingline Loan or Letter of
Credit; or
(ii)the entering into and performance of this Agreement and any other Related
Document by any of the Indemnified Parties, including, for the avoidance of
doubt, the consent by the Lender Parties set forth in Section 9.19;
except for any such Indemnified Liabilities arising for the account of a
particular Indemnified Party by reason of the relevant Indemnified Party’s bad
faith, gross negligence or willful misconduct or breach of representations set
forth herein. If and to the extent that the foregoing undertaking may be
unenforceable for any reason, the Master Issuer hereby agrees to make the
maximum contribution to the payment and satisfaction of each of the Indemnified
Liabilities that is permissible under applicable law. The indemnity set forth in
this Section 9.05(b) shall in no event include indemnification for special,
punitive, consequential or indirect damages of any kind or for any Taxes which
shall be covered by (or expressly excluded from) the indemnification provided in
Section 3.08 or for any transfer Taxes with respect to its sale or assignment of
all or any part of its respective rights and obligations under this Agreement
and the Series 2017-1 Class A-1 Notes pursuant to Section 9.17. The Master
Issuer shall give notice to the Rating Agencies of any claim for Indemnified
Liabilities made under this Section 9.05(b).
(c) Indemnification of the Administrative Agent and each Funding Agent by the
Master Issuer. In consideration of the execution and delivery of this Agreement
by the Administrative Agent and each Funding Agent, the Master Issuer hereby
agrees to indemnify and hold the Administrative Agent and each Funding Agent and
each of their officers, directors, employees and agents (collectively, the
“Agent Indemnified Parties”) harmless (by depositing such amounts into the
Collection Account to be distributed subject to and in accordance with the
Priority of Payments) from and against any and all actions, causes of action,
suits, losses, liabilities and damages, and reasonable documented costs and
expenses incurred in connection therewith (irrespective of whether any such
Agent Indemnified Party is a party to the action for which indemnification
hereunder is sought and including, without limitation, any liability in
connection with the offering and sale of the Series 2017-1 Class A1 Notes),
including reasonable documented attorneys’ fees and disbursements (collectively,
the “Agent Indemnified Liabilities”), incurred by the Agent Indemnified Parties
or any of them (whether in prosecuting or defending against such actions, suits
or claims) to the extent resulting from, or arising out of, or relating to the
entering into and performance of this Agreement and any other Related Document
by any of the Agent Indemnified Parties, except for any such Agent Indemnified
Liabilities arising for the account of a particular Agent Indemnified Party by
reason of the relevant Agent Indemnified Party’s gross negligence, bad faith or
willful misconduct. If and to the extent that the foregoing undertaking may be
unenforceable for any reason, the Master Issuer


60



--------------------------------------------------------------------------------





hereby agrees to make the maximum contribution to the payment and satisfaction
of each of the Agent Indemnified Liabilities that is permissible under
applicable law. The indemnity set forth in this Section 9.05(c) shall in no
event include indemnification for special, punitive, consequential or indirect
damages of any kind or for any Taxes which shall be covered by (or expressly
excluded from) the indemnification provided in Section 3.08. The Master Issuer
shall give notice to the Rating Agencies of any claim for Agent Indemnified
Liabilities made under this Section 9.05(c).
(d) Indemnification of the Administrative Agent and each Funding Agent by the
Committed Note Purchasers. In consideration of the execution and delivery of
this Agreement by the Administrative Agent and the related Funding Agent, each
Committed Note Purchaser, ratably according to its respective Commitment, hereby
agrees to indemnify and hold the Administrative Agent and each of its officers,
directors, employees and agents (collectively, the “Administrative Agent
Indemnified Parties”) and such Funding Agent and each of its officers,
directors, employees and agents (collectively, the “Funding Agent Indemnified
Parties,” and together with the Administrative Agent Indemnified Parties, the
“Applicable Agent Indemnified Parties”) harmless from and against any and all
actions, causes of action, suits, losses, liabilities and damages, and
reasonable costs and expenses incurred in connection therewith (solely to the
extent not reimbursed by or on behalf of the Master Issuer) (irrespective of
whether any such Applicable Agent Indemnified Party is a party to the action for
which indemnification hereunder is sought and including, without limitation, any
liability in connection with the offering and sale of the Series 2017-1 Class A1
Notes), including reasonable attorneys’ fees and disbursements (collectively,
the “Applicable Agent Indemnified Liabilities”), incurred by the Applicable
Agent Indemnified Parties or any of them (whether in prosecuting or defending
against such actions, suits or claims) to the extent resulting from, or arising
out of, or relating to the entering into and performance of this Agreement and
any other Related Document by any of the Applicable Agent Indemnified Parties,
except for any such Applicable Agent Indemnified Liabilities arising for the
account of a particular Applicable Agent Indemnified Party by reason of the
relevant Applicable Agent Indemnified Party’s bad faith, gross negligence or
willful misconduct. If and to the extent that the foregoing undertaking may be
unenforceable for any reason, each Committed Note Purchaser, ratably according
to its respective Commitment, hereby agrees to make the maximum contribution to
the payment and satisfaction of each of the Applicable Agent Indemnified
Liabilities that is permissible under applicable law. The indemnity set forth in
this Section 9.05(d) shall in no event include indemnification for consequential
or indirect damages of any kind or for any Taxes which shall be covered by (or
expressly excluded from) the indemnification provided in Section 3.08.
Section 9.06 Characterization as Related Document; Entire Agreement. This
Agreement shall be deemed to be a Related Document for all purposes of the Base
Indenture and the other Related Documents. This Agreement, together with the
Base Indenture, the Series


61



--------------------------------------------------------------------------------





2017-1 Supplement, the documents delivered pursuant to Article VII and the other
Related Documents, including the exhibits and schedules thereto, contains a
final and complete integration of all prior expressions by the parties hereto
with respect to the subject matter hereof and shall constitute the entire
agreement among the parties hereto with respect to the subject matter hereof,
superseding all previous oral statements and other writings with respect
thereto.
Section 9.07 Notices. All notices, amendments, waivers, consents and other
communications provided to any party hereto under this Agreement shall be in
writing and addressed, delivered or transmitted to such party at its address,
e-mail address (if provided), or facsimile number set forth on Schedule II, or
in each case at such other address, e-mail address or facsimile number as may be
designated by such party in a notice to the other parties. Any notice, if mailed
and properly addressed with postage prepaid or if properly addressed and sent by
pre-paid courier service, shall be deemed given when received; any notice, if
transmitted by e-mail, shall be deemed given when received; any notice, if
transmitted by facsimile, shall be deemed given when transmitted (so long as
transmitted on a Business Day, otherwise the next succeeding Business Day) upon
receipt of electronic confirmation of transmission.
Section 9.08 Severability of Provisions. Any covenant, provision, agreement or
term of this Agreement that is prohibited or is held to be void or unenforceable
in any jurisdiction shall, as to that jurisdiction, be ineffective to the extent
of the prohibition or unenforceability without invalidating the remaining
provisions of this Agreement.
Section 9.09 Tax Characterization. Each party to this Agreement (a) acknowledges
that it is the intent of the parties to this Agreement that, for accounting
purposes and for all federal, state, local and foreign income and franchise tax
purposes, the Series 2017-1 Class A-1 Notes will be treated as evidence of
indebtedness, (b) agrees to treat the Series 2017-1 Class A-1 Notes for all such
purposes as indebtedness and (c) agrees that the provisions of the Related
Documents shall be construed to further these intentions.
Section 9.10 No Proceedings; Limited Recourse.
(a) The Securitization Entities. Each of the parties hereto (other than the
Master Issuer) hereby covenants and agrees that, prior to the date that is one
year and one day after the payment in full of the last maturing Note issued by
the Master Issuer pursuant to the Base Indenture, it will not institute against,
or join with any other Person in instituting against, any Securitization Entity,
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings, or other proceedings, under any federal or state bankruptcy or
similar law, all as more particularly set forth in Section 14.13 of the Base
Indenture and subject to any retained rights set forth therein; provided,
however, that nothing in this Section 9.10(a) shall constitute a waiver of any
right to indemnification, reimbursement or other payment from the


62



--------------------------------------------------------------------------------





Securitization Entities pursuant to this Agreement, the Series 2017-1
Supplement, the Base Indenture or any other Related Document. In the event that
a Lender Party (solely in its capacity as such) takes action in violation of
this Section 9.10(a), each affected Securitization Entity shall file or cause to
be filed an answer with the bankruptcy court or otherwise properly contest or
cause to be contested the filing of such a petition by any such Person against
such Securitization Entity or the commencement of such action and raise or cause
to be raised the defense that such Person has agreed in writing not to take such
action and should be estopped and precluded therefrom and such other defenses,
if any, as its counsel advises that it may assert. The provisions of this
Section 9.10(a) shall survive the termination of this Agreement. Nothing
contained herein shall preclude participation by a Lender Party in the assertion
or defense of its claims in any such proceeding involving any Securitization
Entity. The obligations of the Master Issuer under this Agreement are solely the
limited liability company obligations of the Master Issuer.
(b) The Conduit Investors. Each of the parties hereto (other than the Conduit
Investors) hereby covenants and agrees that it will not, prior to the date that
is one year and one day after the payment in full of the latest maturing
Commercial Paper or other debt securities or instruments issued by a Conduit
Investor, institute against, or join with any other Person in instituting
against, such Conduit Investor, any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings, or other proceedings under any federal or
state bankruptcy or similar law; provided, however, that nothing in this Section
9.10(b) shall constitute a waiver of any right to indemnification, reimbursement
or other payment from such Conduit Investor pursuant to this Agreement, the
Series 2017-1 Supplement, the Base Indenture or any other Related Document. In
the event that the Master Issuer, the Manager or a Lender Party (solely in its
capacity as such) takes action in violation of this Section 9.10(b), such
related Conduit Investor may file an answer with the bankruptcy court or
otherwise properly contest or cause to be contested the filing of such a
petition by any such Person against such Conduit Investor or the commencement of
such action and raise or cause to be raised the defense that such Person has
agreed in writing not to take such action and should be estopped and precluded
therefrom and such other defenses, if any, as its counsel advises that it may
assert. The provisions of this Section 9.10(b) shall survive the termination of
this Agreement. Nothing contained herein shall preclude participation by the
Master Issuer, the Manager or a Lender Party in assertion or defense of its
claims in any such proceeding involving a Conduit Investor. The obligations of
the Conduit Investors under this Agreement are solely the corporate obligations
of the Conduit Investors. No recourse shall be had for the payment of any amount
owing in respect of this Agreement, including any obligation or claim arising
out of or based upon this Agreement, against any stockholder, employee, officer,
agent, director, member, affiliate or incorporator (or Person similar to an
incorporator under state business organization laws) of any Conduit Investor;
provided, however, nothing in this Section 9.10(b) shall relieve any of the
foregoing Persons


63



--------------------------------------------------------------------------------





from any liability that any such Person may otherwise have for its gross
negligence or willful misconduct.
Section 9.11 Confidentiality. Each Lender Party agrees that it shall not
disclose any Confidential Information to any Person without the prior written
consent of the Manager and the Master Issuer, other than (a) to their
Affiliates, officers, directors, employees, agents and advisors, including,
without limitation, legal counsel and accountants (it being understood that the
Person to whom such disclosure is made will be informed of the confidential
nature of such Confidential Information and instructed to keep it confidential),
(b) to actual or prospective assignees and participants, and then only on a
confidential basis (after obtaining such actual or prospective assignee’s or
participant’s agreement to keep such Confidential Information confidential in a
manner substantially similar to this Section 9.11), (c) as requested by a
Governmental Authority or self-regulatory organization or required by any law,
rule or regulation or judicial process of which the Master Issuer or the
Manager, as the case may be, has knowledge; provided that each Lender Party may
disclose Confidential Information as requested by a Governmental Authority or
self-regulatory organization or required by any law, rule or regulation or
judicial process of which the Master Issuer or the Manager, as the case may be,
does not have knowledge if such Lender Party is prohibited by law, rule or
regulation from disclosing such requirement to the Master Issuer or the Manager,
as the case may be, (d) to Program Support Providers (after obtaining such
Program Support Providers’ agreement to keep such Confidential Information
confidential in a manner substantially similar to this Section 9.11), (e) to any
Rating Agency providing a rating for any Series or Class of Notes or any Conduit
Investor’s debt or (f) in the course of litigation with the Master Issuer, the
Manager or such Lender Party.
“Confidential Information” means information that the Master Issuer or the
Manager furnishes to a Lender Party, but does not include (i) any such
information that is or becomes generally available to the public other than as a
result of a disclosure by a Lender Party or other Person to which a Lender Party
delivered such information, (ii) any such information that was in the possession
of a Lender Party prior to its being furnished to such Lender Party by the
Master Issuer or the Manager, or (iii) any such information that is or becomes
available to a Lender Party from a source other than the Master Issuer or the
Manager; provided that with respect to clauses (ii) and (iii) herein, such
source is not (x) known to a Lender Party to be bound by a confidentiality
agreement with the Master Issuer or the Manager, as the case may be, with
respect to the information or (y) known to a Lender Party to be otherwise
prohibited from transmitting the information by a contractual, legal or
fiduciary obligation.
Section 9.12 GOVERNING LAW; CONFLICTS WITH
INDENTURE. THIS AGREEMENT AND ALL MATTERS ARISING UNDER OR IN ANY MANNER
RELATING TO THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW


64



--------------------------------------------------------------------------------





YORK. IN THE EVENT OF ANY CONFLICTS BETWEEN THIS AGREEMENT AND THE INDENTURE,
THE INDENTURE SHALL GOVERN.
Section 9.13 JURISDICTION. ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY OF THE
PARTIES HEREUNDER WITH RESPECT TO THIS AGREEMENT MAY BE BROUGHT IN ANY STATE OR
(TO THE EXTENT PERMITTED BY LAW) FEDERAL COURT OF COMPETENT JURISDICTION SITTING
IN THE BOROUGH OF MANHATTAN IN THE CITY OF NEW YORK AND BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH PARTY HEREUNDER ACCEPTS FOR ITSELF AND IN
CONNECTION WITH ITS PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE NONEXCLUSIVE
JURISDICTION OF THE AFORESAID COURTS, AND IRREVOCABLY AGREES TO BE BOUND BY ANY
JUDGMENT RENDERED THEREBY IN CONNECTION WITH THIS AGREEMENT.
Section 9.14 WAIVER OF JURY TRIAL. ALL PARTIES HEREUNDER HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, THIS AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE PARTIES IN CONNECTION
HEREWITH OR THEREWITH. ALL PARTIES ACKNOWLEDGE AND AGREE THAT THEY HAVE RECEIVED
FULL AND SIGNIFICANT CONSIDERATION FOR THIS PROVISION AND THAT THIS PROVISION IS
A MATERIAL INDUCEMENT FOR ALL PARTIES TO ENTER INTO THIS AGREEMENT.
Section 9.15 Counterparts. This Agreement may be executed in any number of
counterparts (which may include facsimile or other electronic transmission of
counterparts) and by the different parties hereto in separate counterparts, each
of which when so executed shall be deemed to be an original, and all of which
together shall constitute one and the same instrument.
Section 9.16 Third Party Beneficiary. The Trustee, on behalf of the Secured
Parties, and the Control Party are express third party beneficiaries of this
Agreement.
Section 9.17 Assignment.
(a)Subject to Sections 6.03 and 9.17(f), any Committed Note Purchaser may at any
time sell all or any part of its rights and obligations under this Agreement,
the Series 2017-1 Class A-1 Advance Notes and, in connection therewith, any
other Related Documents to which it is a party, with the prior written consent
(not to be unreasonably withheld or delayed) of the Master Issuer, the Swingline
Lender and the L/C Provider, to one or more financial institutions (an
“Acquiring Committed Note Purchaser”) pursuant to an assignment and


65



--------------------------------------------------------------------------------





assumption agreement, substantially in the form of Exhibit B (the “Assignment
and Assumption Agreement”), executed by such Acquiring Committed Note Purchaser,
such assigning Committed Note Purchaser, the Funding Agent with respect to such
Committed Note Purchaser, the Master Issuer, the Swingline Lender and the L/C
Provider and delivered to the Administrative Agent; provided that no consent of
the Master Issuer shall be required for (i) an assignment to another Committed
Note Purchaser or any Affiliate of a Committed Note Purchaser or if a Rapid
Amortization Event or an Event of Default has occurred and is continuing or (ii)
a sale or assignment between Affiliates of a Committed Note Purchaser; provided
further that no assignment pursuant to this Section 9.17 shall be made to a
Competitor.
(b)Without limiting the foregoing, subject to Sections 6.03 and 9.17(f), each
Conduit Investor may assign all or a portion of the Investor Group Principal
Amount with respect to such Conduit Investor and its rights and obligations
under this Agreement, the Series 2017-1 Class A-1 Advance Notes and, in
connection therewith, any other Related Documents to which it is a party to a
Conduit Assignee with respect to such Conduit Investor, without the prior
written consent of the Master Issuer. Upon such assignment by a Conduit Investor
to a Conduit Assignee, (i) such Conduit Assignee shall be the owner of the
Investor Group Principal Amount or such portion thereof with respect to such
Conduit Investor, (ii) the related administrative or managing agent for such
Conduit Assignee will act as the Funding Agent for such Conduit Assignee
hereunder, with all corresponding rights and powers, express or implied, granted
to the Funding Agent hereunder or under the other Related Documents, (iii) such
Conduit Assignee and its liquidity support provider(s) and credit support
provider(s) and other related parties, in each case relating to the Commercial
Paper and/or the Series 2017-1 Class A-1 Advance Notes, shall have the benefit
of all the rights and protections provided to such Conduit Investor herein and
in the other Related Documents (including, without limitation, any limitation on
recourse against such Conduit Assignee as provided in this paragraph), (iv) such
Conduit Assignee shall assume all of such Conduit Investor’s obligations, if
any, hereunder or under the Base Indenture or under any other Related Document
with respect to such portion of the Investor Group Principal Amount and such
Conduit Investor shall be released from such obligations, (v) all distributions
in respect of the Investor Group Principal Amount or such portion thereof with
respect to such Conduit Investor shall be made to the applicable Funding Agent
on behalf of such Conduit Assignee, (vi) the definition of the term “CP Funding
Rate” with respect to the portion of the Investor Group Principal Amount with
respect to such Conduit Investor, as applicable, funded or maintained with
commercial paper issued by such Conduit Assignee from time to time shall be
determined in the manner set forth in the definition of “CP Funding Rate”
applicable to such Conduit Assignee on the basis of the interest rate or
discount applicable to Commercial Paper issued by or for the benefit of such
Conduit Assignee (rather than any other Conduit Investor), (vii) the defined
terms and other terms and provisions of this Agreement and the other Related
Documents shall be interpreted in accordance with the foregoing, and (viii) if
requested by the Funding Agent with respect to such Conduit Assignee, the
parties will execute


66



--------------------------------------------------------------------------------





and deliver such further agreements and documents and take such other actions as
the Funding Agent may reasonably request to evidence and give effect to the
foregoing. No assignment by any Conduit Investor to a Conduit Assignee of all or
any portion of the Investor Group Principal Amount with respect to such Conduit
Investor shall in any way diminish the obligation of the Committed Note
Purchasers in the same Investor Group as such Conduit Investor under Section
2.03 to fund any Increase not funded by such Conduit Investor or such Conduit
Assignee.
(c) Subject to Sections 6.03 and 9.17(f), any Conduit Investor and the related
Committed Note Purchaser(s) may at any time sell all or any part of their
respective rights and obligations under this Agreement, the Series 2017-1 Class
A-1 Advance Notes and, in connection therewith, any other Related Documents to
which it is a party, with the prior written consent (not to be unreasonably
withheld or delayed) of the Master Issuer, the Swingline Lender and the L/C
Provider, to a multi-seller commercial paper conduit, whose commercial paper is
rated at least “A-1” from S&P and “P1” from Moody’s, and one or more financial
institutions providing support to such multi-seller commercial paper conduit (an
“Acquiring Investor Group”) pursuant to a transfer supplement, substantially in
the form of Exhibit C (the “Investor Group Supplement” or the “Series 2017-1
Class A-1 Investor Group Supplement”), executed by such Acquiring Investor
Group, the Funding Agent with respect to such Acquiring Investor Group
(including the Conduit Investor and the Committed Note Purchasers with respect
to such Investor Group), such assigning Conduit Investor and the Committed Note
Purchasers with respect to such Conduit Investor, the Funding Agent with respect
to such assigning Conduit Investor and Committed Note Purchasers, the Master
Issuer, the Swingline Lender and the L/C Provider and delivered to the
Administrative Agent; provided that no consent of the Master Issuer shall be
required for an assignment to another Committed Note Purchaser or any Affiliate
of a Committed Note Purchaser and its related Conduit Investor or if a Rapid
Amortization Event or an Event of Default has occurred and is continuing. For
the avoidance of doubt, this Section 9.17(c) is intended to permit and provide
for (i) assignments from a Committed Note Purchaser to a Conduit Investor in a
different Investor Group and (ii) assignments from a Conduit Investor to a
Committed Note Purchaser in a different Investor Group, and, in each of (i) and
(ii), Exhibit C shall be revised to reflect such assignments.


(d)Subject to Sections 6.03 and 9.17(f), the Swingline Lender may at any time
assign all its rights and obligations hereunder and under the Series 2017-1
Class A-1 Swingline Note, in whole but not in part, with the prior written
consent of the Master Issuer and the Administrative Agent, which consent shall
not be unreasonably withheld, to a financial institution pursuant to an
agreement with, and in form and substance reasonably satisfactory to, the
Administrative Agent and the Master Issuer, whereupon the assignor shall be
released from its obligations hereunder; provided that no consent of the Master
Issuer shall be required if a Rapid Amortization Event or an Event of Default
has occurred and is continuing; provided,


67



--------------------------------------------------------------------------------





further, that the prior written consent of each Funding Agent (other than any
Funding Agent with respect to which all of the Committed Note Purchasers in such
Funding Agent’s Investor Group are Defaulting Investors), which consent shall
not be unreasonably withheld or delayed, shall be required if such financial
institution is not a Committed Note Purchaser.
(e)Subject to Sections 6.03 and 9.17(f), the L/C Provider may at any time assign
all or any portion of its rights and obligations hereunder and under the Series
2017-1 Class A-1 L/C Note with the prior written consent of the Master Issuer
and the Administrative Agent, which consent shall not be unreasonably withheld,
to a financial institution pursuant to an agreement with, and in form and
substance reasonably satisfactory to, the Administrative Agent and the Master
Issuer, whereupon the assignor shall be released from its obligations hereunder
to the extent so assigned; provided that no consent of the Master Issuer shall
be required if a Rapid Amortization Event or an Event of Default has occurred
and is continuing.
(f)Any assignment of the Series 2017-1 Class A-1 Notes shall be made in
accordance with the applicable provisions of the Indenture.
Section 9.18 Defaulting Investors. (a) The Master Issuer may, at its sole
expense and effort, upon notice to such Defaulting Investor and the
Administrative Agent, (i) require any Defaulting Investor to sell all of its
rights, obligations and commitments under this Agreement, the Series 2017-1
Class A-1 Notes and, in connection therewith, any other Related Documents to
which it is a party, to an assignee; provided that (x) such assignment is made
in compliance with Section 9.17 and (y) such Defaulting Investor shall have
received from such assignee an amount equal to such Defaulting Investor’s
Committed Note Purchaser Percentage of the related Investor Group Principal
Amount of such Defaulting Investor and all accrued interest thereon, accrued
fees and all other amounts payable to such Defaulting Investor hereunder or (ii)
remove any Defaulting Investor as an Investor by paying to such Defaulting
Investor an amount equal to such Defaulting Investor’s Committed Note Purchaser
Percentage of the related Investor Group Principal Amount of such Defaulting
Investor and all accrued interest thereon, accrued fees and all other amounts
payable to such Defaulting Investor hereunder.
(b) In the event that a Defaulting Investor desires to sell all or any portion
of it rights, obligations and commitments under this Agreement, the Series
2017-1 Class A-1 Notes and, in connection therewith, any other Related Documents
to which it is a party, to an unaffiliated third party assignee for an amount
less than 100% (or, if only a portion of such rights, obligations and
commitments are proposed to be sold, such portion) of such Defaulting Investor’s
Committed Note Purchaser Percentage of the related Investor Group Principal
Amount of such Defaulting Investor and all accrued interest thereon, accrued
fees and all other amounts payable to such Defaulting Investor hereunder, such
Defaulting Investor shall


68



--------------------------------------------------------------------------------





promptly notify the Master Issuer of the proposed sale (the “Sale Notice”). Each
Sale Notice shall certify that such Defaulting Investor has received a firm
offer from the prospective unaffiliated third party and shall contain the
material terms of the proposed sale, including, without limitation, the purchase
price of the proposed sale and the portion of such Defaulting Investor’s rights,
obligations and commitments proposed to be sold. The Master Issuer and any of
its Affiliates shall have an option for a period of three (3) Business Days from
the date the Sale Notice is given to elect to purchase such rights, obligations
and commitments at the same price and subject to the same material terms as
described in the Sale Notice. The Master Issuer or any of its Affiliates may
exercise such purchase option by notifying such Defaulting Investor before
expiration of such three (3) Business Day period that it wishes to purchase all
(but not a portion) of the rights, obligations and commitments of such
Defaulting Investor proposed to be sold to such unaffiliated third party. If the
Master Issuer or any of its Affiliates gives notice to such Defaulting Investor
that it desires to purchase such, rights, obligations and commitments, the
Master Issuer or such Affiliate shall promptly pay the purchase price to such
Defaulting Investor. If the Master Issuer or any of its Affiliates does not
respond to any Sale Notice within such three (3) Business Day period, the Master
Issuer and its Affiliates shall be deemed not to have exercised such purchase
option.
(c) Notwithstanding anything to the contrary contained in this Agreement, if any
Investor becomes a Defaulting Investor, then, until such time as such Investor
is no longer a Defaulting Investor, to the extent permitted by applicable law:
(i)Such Defaulting Investor’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in Section 9.01.
(ii)Any payment of principal, interest, fees or other amounts payable to the
account of such Defaulting Investor (whether voluntary or mandatory, at maturity
or otherwise) shall be applied (and the Master Issuer shall instruct the Trustee
to apply such amounts) as follows: first, to the payment of any amounts owing by
such Defaulting Investor to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Investor to
the L/C Provider or the Swingline Lender hereunder; third, to provide cash
collateral to the L/C Provider in accordance with Section 4.03(b) in an amount
equal to the amount of Undrawn L/C Face Amounts at such time multiplied by the
Commitment Percentage of such Defaulting Investor’s Investor Group multiplied by
the Committed Note Purchaser Percentage of such Defaulting Investor; fourth, as
the Master Issuer may request (so long as no Default or Event of Default
exists), to the funding of any Advance in respect of which such Defaulting
Investor has failed to fund its portion thereof as required by this Agreement,
as determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the


69



--------------------------------------------------------------------------------





Master Issuer, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Investor’s potential future funding obligations with
respect to Advances under this Agreement and (y) to provide cash collateral to
the L/C Provider in accordance with Section 4.03(b) in an amount equal to the
amount of any future Undrawn L/C Face Amounts multiplied by the Commitment
Percentage of such Defaulting Investor’s Investor Group multiplied by the
Committed Note Purchaser Percentage of such Defaulting Investor; sixth, to the
payment of any amounts owing to the Investors, the L/C Provider or the Swingline
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Investor, the L/C Provider or the Swingline Lender against such
Defaulting Investor as a result of such Defaulting Investor’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Master Issuer as a
result of any judgment of a court of competent jurisdiction obtained by the
Master Issuer against such Defaulting Investor as a result of such Defaulting
Investor’s breach of its obligations under this Agreement; and eighth, to such
Defaulting Investor or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Advances or any extensions of credit resulting from a drawing
under any Letter of Credit that has not been reimbursed as an Advance pursuant
to Section 2.08(a) in respect of which such Defaulting Investor has not fully
funded its appropriate share, and (y) such Advances were made or the related
Letters of Credit were issued at a time when the conditions set forth in Section
7.03 were satisfied or waived, such payment shall be applied solely to pay the
Advances of, and extensions of credit resulting from a drawing under any Letter
of Credit that has not been reimbursed as an Advance pursuant to Section 2.08(a)
owed to, all non-Defaulting Investors on a pro rata basis prior to being applied
to the payment of any Advances of, participations required to be purchased
pursuant to Section 2.09(a) owed to, such Defaulting Investor until such time as
all Advances and funded and unfunded participations in L/C Obligations and
Swingline Loans are held by the Investors pro rata in accordance with the
Commitments without giving effect to Section 9.18(c)(iii). Any payments,
prepayments or other amounts paid or payable to a Defaulting Investor that are
applied (or held) to pay amounts owed by a Defaulting Investor or to post cash
collateral pursuant to this Section 9.18(c)(ii) shall be deemed paid to and
redirected by such Defaulting Investor, and each Investor irrevocably consents
hereto.
(iii)    All or any part of such Defaulting Investor’s participation
in L/C Obligations and Swingline Loans shall be reallocated among the
non-Defaulting Investors pro rata based on their Commitments (calculated without
regard to such Defaulting Investor’s Commitment) but only to the extent that (x)
the conditions set forth in Section 7.03 are satisfied at the time of such
reallocation (and, unless the Master Issuer shall have


70



--------------------------------------------------------------------------------





otherwise notified the Administrative Agent at such time, the Master Issuer
shall be deemed to have represented and warranted that such conditions are
satisfied at such time), and (y) such reallocation does not cause the product of
any non-Defaulting Investor’s related Investor Group Principal Amount multiplied
by such non-Defaulting Investor’s Committed Note Purchaser Percentage to exceed
such non-Defaulting Investor’s Commitment Amount. No reallocation hereunder
shall constitute a waiver or release of any claim of any party hereunder against
a Defaulting Investor arising from that Investor having become a Defaulting
Investor, including any claim of a non-Defaulting Investor as a result of such
non-Defaulting Investor’s increased exposure following such reallocation.


(iv)    If the reallocation described in clause (iii) above cannot, or
can only partially, be effected, the Master Issuer shall, without prejudice to
any right or remedy available to them hereunder or under law, prepay Swingline
Loans in an amount equal to the amount that cannot be so reallocated.
(d) If the Master Issuer, the Administrative Agent, the Swingline Lender and the
L/C Provider agree in writing that an Investor is no longer a Defaulting
Investor, the Administrative Agent will so notify the parties hereto, whereupon
as of the effective date specified in such notice and subject to any conditions
set forth therein (which may include arrangements with respect to any cash
collateral), that Investor will, to the extent applicable, purchase that portion
of outstanding Advances of the other Investors or take such other actions as the
Administrative Agent may determine to be necessary to cause the Advances and
funded and unfunded participations in Letters of Credit and Swingline Loans to
be held pro rata by the Investors in accordance with their respective
Commitments (without giving effect to Section 9.18(c)(iii)), whereupon such
Investor will cease to be a Defaulting Investor; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Master Issuer while that Investor was a Defaulting Investor;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Investor to Investor
will constitute a waiver or release of any claim of any party hereunder arising
from that Investor’s having been a Defaulting Investor.
Section 9.19 Consent to Springing Amendments. Each Series 2015-1 Class A-1
Noteholder and each member of each Investment Group hereby consents to (i) the
Series 2017-1 Supplement, to be dated as of the Series 2017-1 Closing Date, to
the Base Indenture, to be entered into by and among the Master Issuer and
Citibank, N.A., as the Trustee and the securities intermediary thereunder, and
(ii) the Amendment No. 1, to be dated on the Series 2017-1 Closing Date, to the
Management Agreement (together, the “Springing Amendments”), pursuant to which
the amendments referenced therein shall become operative upon the payment in
full of the Outstanding Principal Amount of the Series 2015-1 Class A-2 Notes
(as such term is defined in the Series 2015-1 Supplement, dated as of January
22, 2015, to the Base Indenture, entered into


71



--------------------------------------------------------------------------------





by and among the Co-Issuers and Citibank, N.A., as the Trustee and the
securities intermediary thereunder), and in their respective capacities as
Noteholders hereby (x) direct the Control Party, where such direction from the
Noteholders is required, to consent to the Springing Amendments, (y) request the
Controlling Class Representative to consent to the Springing Amendments where
such consent of the Controlling Class Representative is required and (z) waive
notice of any Consent Request or Consent Recommendation that would otherwise be
required pursuant to Section 11.4(c) of the Base Indenture in connection with
the Springing Amendments.



    Section 9.20 No Fiduciary Duties. Each of the Manager, the Master Issuer and
the Guarantors acknowledge and agree that in connection with the transaction
contemplated in this Agreement, or any other services the Lender Parties may be
deemed to be providing hereunder, notwithstanding any preexisting relationship,
advisory or otherwise, between the parties or any oral representations or
assurances previously or subsequently made by the Lender Parties: (a) no
fiduciary or agency relationship between any of the Manager, the Master Issuer,
the Guarantors and any other person, on the one hand, and the Lender Parties, on
the other, exists; (b) the Lender Parties are not acting as advisor, expert or
otherwise, to the Manager, the Master Issuer or the Guarantors, and such
relationship between any of the Manager, the Master Issuer or the Guarantors, on
the one hand, and the Lender Parties, on the other, is entirely and solely
commercial, based on arms-length negotiations; (c) any duties and obligations
that the Lender Parties may have to the Manager, the Master Issuer and any of
the Guarantors shall be limited to those duties and obligations specifically
stated herein; (d) the Lender Parties and their respective affiliates may have
interests that differ from those of the Manager, the Master Issuer or the
Guarantors; and (e) the Manager, the Master Issuer and the Guarantors have
consulted their own legal and financial advisors to the extent they deemed
appropriate. Each of the Manager and the Securitization Entities hereby waive
any claims that Manager, the Master Issuer and the Guarantors may have against
the Lender Parties with respect to any breach of fiduciary duty in connection
with the Series 2017-1 Class A-1 Notes.
Section 9.21 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Transaction
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Transaction Document, to the extent such liability
is unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and


72



--------------------------------------------------------------------------------





(b)    the effects of any Bail-In Action or any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Transaction Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
For purposes of this Section 9.21:
“Bail-In Legislation” means in relation to an EEA Member Country which has
implemented, or which at any time implements, Article 55 of Directive 2014/59/EU
establishing a framework for the recovery and resolution of credit institutions
and investment firms, the relevant implementing law or regulation as described
in the EU Bail-In Legislation Schedule from time to time.
    “EEA Member Country” means any member state of the European Union, Iceland,
Liechtenstein and Norway.
“EU Bail-In Legislation Schedule” means the document described as such and
published by the Loan Market Association (or any successor person) from time to
time.
“Resolution Authority” means any body which has authority to exercise any
Write-down and Conversion Powers.
“Write-down and Conversion Powers” means in relation to any Bail-In Legislation
described in the EU Bail-In Legislation Schedule from time to time, the powers
described as such in relation to that Bail-In Legislation in the EU Bail-In
Legislation Schedule.
Section 9.22    Patriot Act. In accordance with the USA PATRIOT Act, to help
fight the funding of terrorism and money laundering activities, any Lender Party
may obtain, verify and record information that identifies individuals or
entities that establish a relationship with such Lender Party. Such Lender Party
may ask for the name, address, tax identification number and other information
that will allow it to identify the individual or entity who is establishing the
relationship or opening the account. Such Lender Party may also ask for
formation documents such as articles of incorporation, an offering memorandum,
or other identifying documents to be provided.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]


73



--------------------------------------------------------------------------------











IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized officers and delivered as of the day and year
first above written.
DB MASTER FINANCE LLC, as Master Issuer

By: /s/ Katherine D. Jaspon            
Name: Katherine D. Jaspon
Title: Chief Financial Officer
DUNKIN’ BRANDS, INC., as Manager

By: /s/ Katherine D. Jaspon            
Name: Katherine D. Jaspon
Title: Chief Financial Officer
DB MASTER FINANCE PARENT LLC, as Guarantor


By: /s/ Katherine D. Jaspon            
Name: Katherine D. Jaspon
Title: Chief Financial Officer


DB FRANCHISING HOLDING COMPANY LLC, as Guarantor


By: /s/ Katherine D. Jaspon            
Name: Katherine D. Jaspon
Title: Chief Financial Officer


DB MEXICAN FRANCHISING LLC, as Guarantor


By: /s/ Katherine D. Jaspon            
Name: Katherine D. Jaspon
Title: Chief Financial Officer


DD IP HOLDER LLC, as Guarantor


By: /s/ Katherine D. Jaspon            
Name: Katherine D. Jaspon
Title: Chief Financial Officer


BR IP HOLDER LLC, as Guarantor


By: /s/ Katherine D. Jaspon            
Name: Katherine D. Jaspon
Title: Chief Financial Officer


BR UK FRANCHISING LLC, as Guarantor


By: /s/ Katherine D. Jaspon            
Name: Katherine D. Jaspon
Title: Chief Financial Officer


DUNKIN DONUTS FRANCHISING LLC, as Guarantor


By: /s/ Katherine D. Jaspon            
Name: Katherine D. Jaspon
Title: Chief Financial Officer


BASKIN-ROBBINS FRANCHISING LLC, as Guarantor


By: /s/ Katherine D. Jaspon            
Name: Katherine D. Jaspon
Title: Chief Financial Officer


DB REAL ESTATE ASSETS I LLC, as Guarantor


By: /s/ Katherine D. Jaspon            
Name: Katherine D. Jaspon
Title: Chief Financial Officer


DB REAL ESTATE ASSETS II LLC, as Guarantor


By: /s/ Katherine D. Jaspon            
Name: Katherine D. Jaspon
Title: Chief Financial Officer


COÖPERATIEVE RABOBANK, U.A., NEW YORK BRANCH, as Administrative Agent


By: /s/ Christopher Lew            
Name: Christopher Lew
Title: Executive Director


By: /s/ Martin Snyder                
Name: Martin Snyder
Title: Executive Director




COÖPERATIEVE RABOBANK, U.A., NEW YORK BRANCH, as L/C/ Provider
By: /s/ Christopher Lew            
Name: Christopher Lew
Title: Executive Director


By: /s/ Martin Snyder                
Name: Martin Snyder
Title: Executive Director


COÖPERATIEVE RABOBANK, U.A., NEW YORK BRANCH, as Swingline Lender
By: /s/ Christopher Lew            
Name: Christopher Lew
Title: Executive Director


By: /s/ Martin Snyder                
Name: Martin Snyder
Title: Executive Director


COÖPERATIEVE RABOBANK, U.A., NEW YORK BRANCH, as the Committed Note Purchaser
By: /s/ Christopher Lew            
Name: Christopher Lew
Title: Executive Director


By: /s/ Martin Snyder                
Name: Martin Snyder
Title: Executive Director


COÖPERATIEVE RABOBANK, U.A., NEW YORK BRANCH, as the related Funding Agent
By: /s/ Christopher Lew            
Name: Christopher Lew
Title: Executive Director


By: /s/ Martin Snyder                
Name: Martin Snyder
Title: Executive Director







SCHEDULE I TO CLASS A-1
NOTE PURCHASE AGREEMENT
INVESTOR GROUPS AND COMMITMENTS


Investor Group/Funding Agent
Maximum Investor Group Principal Amount
Conduit Lender (if any)
Committed Note Purchaser(s)
Commitment Amount
Coöperatieve Rabobank, U.A., New York Branch
$150,000,000
N/A
Coöperatieve Rabobank, U.A., New York Branch
$150,000,000



            
            
    






SCHEDULE II TO CLASS A-1
NOTE PURCHASE AGREEMENT
NOTICE ADDRESSES FOR LENDER PARTIES, AGENTS, MASTER ISSUER AND
MANAGER
CONDUIT INVESTORS
N/A
COMMITTED PURCHASERS
Coöperatieve Rabobank, U.A., New York Branch
245 Park Avenue
New York, NY 10167
Attention: General Counsel
With a copy by email to: [Reserved]
And a copy to:
[Reserved]





FUNDING AGENTS
Coöperatieve Rabobank, U.A., New York Branch
245 Park Avenue
New York, NY 10167
Attention: General Counsel
With a copy by email to: [Reserved]
And a copy to:
[Reserved]
 
ADMINISTRATIVE AGENT
Coöperatieve Rabobank, U.A., New York Branch
245 Park Avenue
New York, NY 10167
Attention: General Counsel
With a copy by email to: [Reserved]
And a copy to:
[Reserved]
 



SWINGLINE LENDER
Coöperatieve Rabobank, U.A., New York Branch
245 Park Avenue
New York, NY 10167
Attention: General Counsel
With a copy by email to: [Reserved]
And a copy to:


[Reserved]
 
L/C PROVIDER
Coöperatieve Rabobank, U.A., New York Branch
245 Park Avenue
New York, NY 10167
Attention: General Counsel
With a copy by email to: [Reserved]
And a copy to:
[Reserved]




74



--------------------------------------------------------------------------------






MASTER ISSUER
DB Master Finance LLC
P.O. Box 9141
Canton, MA 02021
Attention: General Counsel
Fax: 781-737-6661
And a copy to (which shall not constitute notice):
Ropes & Gray LLP
Prudential Tower
800 Boylston Street
Boston, MA 02199
Attention: Patricia Lynch
Facsimile: 617-235-9384
MANAGER
Dunkin’ Brands, Inc.
130 Royall Street
Canton, MA 02021
Attention: General Counsel
Fax: 781-737-4000
And a copy to (which shall not constitute notice):
Ropes & Gray LLP
Prudential Tower
800 Boylston Street
Boston, MA 02199
Attention: Patricia Lynch
Facsimile: 617-235-9384







--------------------------------------------------------------------------------














--------------------------------------------------------------------------------






SCHEDULE III TO CLASS A-1 NOTE PURCHASE AGREEMENT
ADDITIONAL CLOSING CONDITIONS
The following are the additional conditions to initial issuance and
effectiveness referred to in Section 7.01(c):
(a)All corporate proceedings and other legal matters incident to the
authorization, form and validity of each of the Related Documents, and all other
legal matters relating to the Related Documents and the transactions
contemplated thereby, shall be satisfactory in all material respects to the
Lender Parties, and the Master Issuer and the Guarantors shall have furnished to
the Lender Parties all documents and information that the Lender Parties or
their counsel may reasonably request to enable them to pass upon such matters.
(b)[Reserved].
(c)Each Lender Party shall have received opinions of counsel, in each case dated
as of the Series 2017-1 Closing Date and addressed to the Lender Parties, from
Ropes & Gray LLP, as counsel to the Master Issuer, the Guarantors and the
Manager, and such local, franchise and special counsel as the Administrative
Agent shall reasonably request, dated as of the Series 2017-1 Closing Date and
addressed to the Lender Parties, with respect to such matters as the
Administrative Agent shall reasonably request (including, without limitation,
company matters, franchise matters, non-consolidation matters, security interest
matters relating to the Collateral and no-conflicts matters, “true contribution”
matters and, from appropriate special counsel, franchise law matters).
(d)The Lender Parties shall have received an opinion of Dentons US LLP, counsel
to the Trustee, dated the Series 2017-1 Closing Date and addressed to the Lender
Parties, in form and substance satisfactory to the Lender Parties and their
counsel.
(e)The Lender Parties shall have received a reliance letter from in-house
counsel to the Back-Up Manager, dated the Series 2017-1 Closing Date and
addressed to the Lender Parties, stating that the opinion provided on the
Closing Date may be relied upon, subject to the assumptions and qualifications
set out in the reliance letter.
(f)The Lender Parties shall have received an opinion of Eversheds Sutherland
(US) LLP, counsel to the Servicer, dated the Series 2017-1 Closing Date and
addressed to the Lender Parties, in form and substance reasonably satisfactory
to the Lender Parties and their counsel.
(g)There shall exist at and as of the Series 2017-1 Closing Date no condition
that would constitute an “Event of Default” (or an event that with notice or the
lapse of time, or







--------------------------------------------------------------------------------





both, would constitute an “Event of Default”) under, and as defined in, the
Indenture or a material breach under any of the Related Documents as in effect
at the Series 2017-1 Closing Date (or an event that with notice or lapse of
time, or both, would constitute such a material breach).
(h)The Manager, the Master Issuer and each Guarantor shall have furnished to the
Administrative Agent a certificate, dated as of the Series 2017-1 Closing Date,
of the Chief Financial Officer of such entity (or if such entity has no Chief
Financial Officer, of another Authorized Officer) that such entity will be
Solvent immediately after the consummation of the transactions contemplated by
this Agreement.
(i)None of the transactions contemplated by this Agreement shall be subject to
an injunction (temporary or permanent) and no restraining order or other
injunctive order shall have been issued; and there shall not have been any legal
action, order, decree or other administrative proceeding instituted or
threatened against the Master Issuer, the Guarantors or the Lender Parties that
would reasonably be expected to adversely impact the issuance of the Series
2017-1 Notes and the Guarantee thereof under the Guarantee and Collateral
Agreement or the Lender Parties’ activities in connection therewith or any other
transactions contemplated by the Related Documents.
(j)The representations and warranties of each of the Master Issuer, the Manager
and the Guarantors (to the extent a party thereto) contained in the Related
Documents to which each of the Master Issuer, the Manager and the Guarantors is
a party will be true and correct (i) if qualified as to materiality or Material
Adverse Effect, in all respects, and (ii) if not so qualified, in all material
respects, as of the Series 2017-1 Closing Date (unless stated to relate solely
to an earlier date, in which case such representations and warranties shall be
true and correct (x) if qualified as to materiality, in all respects, and (y) if
not so qualified, in all material respects, as of such earlier date).
(k)All amounts outstanding under the Series 2015-1 Class A-1 Note Purchase
Agreement shall have been repaid (other than any L/C Obligations listed on
Schedule IV hereto which are to be deemed outstanding under this Agreement
pursuant to Section 2.07(c)) and all Commitments thereunder shall have been
terminated.
(l)The Master Issuer shall have delivered $1,400,000,000 of the Series 2017-1
Class A-2 Notes to the Initial Purchasers on the Series 2017-1 Closing Date.


(m)The Lender Parties shall have received a certificate from the Master Issuer
executed on its behalf by any Authorized Officer of the Master Issuer, dated the
Series 2017-1 Closing Date, to the effect that, to the best of each such
officer’s knowledge, (i) the representations and warranties of the Master Issuer
in this Agreement and in any other Related Documents to which the Master Issuer
is a party are true and correct (A) if qualified as to materiality or Material
Adverse Effect, in all respects, and (B) if not so qualified, in all material
respects, in each case as of the







--------------------------------------------------------------------------------





Series 2017-1 Closing Date (unless stated to relate solely to an earlier date,
in which case such representations and warranties shall be true and correct (x)
if qualified as to materiality or Material Adverse Effect, in all respects, and
(y) if not so qualified, in all material respects, in each case, as of such
earlier date); (ii) the Master Issuer has complied with all agreements in all
material respects and satisfied all conditions on the Master Issuer’s part to be
performed or satisfied hereunder or under the Related Documents at or prior to
the Series 2017-1 Closing Date; and (iii) subsequent to the date as of which
information is given in the Offering Memorandum (and any supplement thereto),
there has not been any development in the general affairs, business, properties,
capitalization, condition (financial or otherwise) or results of operation of
the Master Issuer except as set forth or contemplated in or as described in such
certificate or certificates that could reasonably be expected to result in a
Material Adverse Effect; and (iv) nothing has come to such officer’s attention
that would lead such officer to believe that the Offering Memorandum as of its
date, and as of the Series 2017-1 Closing Date, included or includes any untrue
statement of a material fact or omitted or omits to state any material fact
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading.
(n)The Lender Parties shall have received a certificate from each of the Manager
and each Guarantor executed on behalf of such Person by any Authorized Officer
of such Person, dated the Series 2017-1 Closing Date, to the effect that, to the
best of each such officer’s knowledge, (i) the representations and warranties of
such Person in this Agreement and any other Related Documents to which such
Person is a party are true and correct (A) if qualified as to materiality or
Material Adverse Effect, in all respects and (B) if not so qualified, in all
material respects, in each case, on and as of the Series 2017-1 Closing Date
(unless stated to relate solely to an earlier date, in which case such
representations and warranties shall be true and correct (x) if qualified as to
materiality or Material Adverse Effect, in all respects, and (y) if not so
qualified, in all material respects, in each case as of such earlier date); (ii)
such Person has complied with all agreements in all material respects and
satisfied all conditions on its part to be performed or satisfied under the
Related Documents at or prior to the Series 2017-1 Closing Date; (iii)
subsequent to the date as of which information is given in the Offering
Memorandum (and any supplement thereto), there has not been any development in
or affecting particularly the business or assets of such Person and its
subsidiaries considered as a whole or any material adverse change in the
financial position or results of operations of such Person and its subsidiaries
considered as a whole, otherwise than as set forth or contemplated in or as
described in such certificate or certificates that could reasonably be expected
to result in a Material Adverse Effect; and (iv) nothing has come to such
officer’s attention that would lead such officer to believe that the Offering
Memorandum as of its date, and as of the Series 2017-1 Closing Date, included or
includes any untrue statement of a material fact or omitted or omits to state
any material fact necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.







--------------------------------------------------------------------------------





(o)On or prior to the Series 2017-1 Closing Date, the Master Issuer shall have
paid to the Administrative Agent the Upfront Commitment Fee (under and as
defined in the Series 2017-1 Class A-1 VFN Fee Letter).
(p)On or prior to the Series 2017-1 Closing Date, the Manager, the Guarantors
and the Master Issuer shall have furnished to the Lender Parties such further
certificates and documents as the Lender Parties may reasonably request.
All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Administrative Agent.









--------------------------------------------------------------------------------






SCHEDULE IV TO CLASS A-1 NOTE PURCHASE AGREEMENT
LETTERS OF CREDIT
Applicant
Beneficiary
Issuer
LC
Effective
Date
LC current expiry date
LC Final
Expiry
Date
Face Amount
DB Master Finance LLC
Citibank N.A. and Midland Loan Services
Coöperatieve Rabobank, U.A., New York Branch
January 26, 2015
January 26, 2018
Automatically extends each year (evergreen)
$23,500,000.00
[to be increased to $30,000,000 upon the effectiveness this Agreement]
 
DB Master Finance LLC
National Union Fire Insurance Co. et al.
Coöperatieve Rabobank, U.A., New York Branch
January 27, 2015
January 27, 2018
Automatically extends each year (evergreen)
$8,573.00
DB Master Finance LLC
Township of Bordentown
Coöperatieve Rabobank, U.A., New York Branch
January 30, 2015
January 26, 2018
Automatically extends each year (evergreen)
$32,812.56
DB Master Finance LLC
Project Service LLC
Coöperatieve Rabobank, U.A., New York Branch
February 5, 2015
February 5, 2018
June 9, 2031


Automatically extends each year (evergreen)
$925,000.00
DB Master Finance LLC
The Travelers Indemnity Company
Coöperatieve Rabobank, U.A., New York Branch
January 27, 2015
January 27, 2018
Automatically extends each year (evergreen)
$1,397,400.00





81